Exhibit 10.1

 

FIRST AMENDMENT TO

FIFTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY
AGREEMENT (this “Amendment”) is made as of March 3, 2020 (the “First Amendment
Effective Date”) by and among (i) ICF INTERNATIONAL, INC., a Delaware
corporation, ICF CONSULTING GROUP, INC., a Delaware corporation and certain
other “Borrower” parties to the hereinafter defined Amended Loan Agreement from
time to time (collectively, the “Borrowers”); (ii) the lenders party to the
Amended Loan Agreement referred to below (the “Lenders”) and (iii) PNC BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the Amended Loan Agreement.

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Fifth Amended and Restated Business Loan and Security Agreement,
dated as of May 17, 2017 (the “Loan Agreement”); and

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend the Loan Agreement to, among other things: (i) add a new Term Facility in
the original principal amount of Two Hundred Million and No/100 Dollars
($200,000,000.00); (ii) increase the Swing Line Commitment Amount by Twenty-five
Million and No/100 Dollars ($25,000,000.00) from Fifty Million and No/100
Dollars ($50,000,000.00) to Seventy-five Million and No/100 Dollars
($75,000,000.00); (iii) extend the stated Maturity Date; and (iv) modify certain
definitions and certain covenants, all subject to the terms and conditions
hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.     Definitions.     Unless otherwise defined herein, terms defined in the
Loan Agreement are used herein as therein defined.

 

2.     New Term Loans. Effective on the First Amendment Effective Date, the Term
Facility Lenders shall make a new Term Loan to the Borrowers in the aggregate
original principal amount of Two Hundred Million and No/100 Dollars
($200,000,000.00). Each of the Term Facility Lenders shall advance its portion
of the Term Loan on the First Amendment Effective Date (or, if applicable,
concurrent with the Borrower’s satisfaction of all conditions precedent to
advance thereof) in accordance with its respective Percentage of the Term
Facility, after giving effect to this Amendment.

 

3.     Amendments to Credit Agreement. Effective on the First Amendment
Effective Date, the Loan Agreement and each of the Exhibits and Schedules to the
Loan Agreement are each hereby amended and modified as set forth in the form
attached hereto as Exhibit A (as modified, amended or restated from time to
time, the “Amended Loan Agreement”), and any term or provision of the Loan
Agreement, such Exhibits and such Schedules which is different from that set
forth in the Amended Loan Agreement shall be replaced and superseded in all
respects by the terms and provisions of the Amended Loan Agreement.

 

4.     Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that after giving effect to
this Amendment:

 

(a)     The representations and warranties of the Borrowers and Guarantors set
forth in this Amendment, the Amended Loan Agreement and the other Loan Documents
are true and correct in all respects in the case of representations and
warranties qualified by materiality, and are true and correct in all material
respects in the case of representations and warranties not qualified by
materiality, in each case on and as of the date hereof as if made on and as of
the date hereof (except to the extent that such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties that expressly relate to an earlier date are true and correct, in the
case of such representations and warranties qualified by materiality, in all
respects, and otherwise in all material respects, as of such earlier date);

 

1

--------------------------------------------------------------------------------

 

 

(b)     Each of this Amendment, the Amended Loan Agreement, the Notes, the
Guaranty Agreement, the Membership Interest Assignments, each other amended or
modified Loan Document and each other agreement contemplated hereby or thereby
(collectively, the “Amendment Documents”): (i) if applicable, has been duly and
validly executed and delivered by each Borrower and/or Guarantor party thereto,
and (ii) constitutes legal, valid and binding obligations of each Borrower
and/or Guarantor party thereto enforceable against such Borrower and Guarantor
in accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles;

 

(c)     Neither the execution and delivery of this Amendment and/or the other
Amendment Documents, nor the consummation of the transactions contemplated
hereby or compliance with the terms and provisions hereof or thereof by any of
them will conflict with, constitute a default under or result in any breach of:
(i) the terms and conditions of the certificate of incorporation, bylaws,
certificate of formation, limited liability company agreement or other
organizational documents of any Borrower or Guarantor; or (ii) any Applicable
Laws or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Borrower, any Guarantor or any of their
respective Subsidiaries is a party or by which any Borrower or Guarantor or any
of their respective Subsidiaries is bound or to which any Borrower or Guarantor
is subject, or result in the creation or enforcement of any lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any
Borrower, Guarantor or any of their respective Subsidiaries (other than liens
granted under the Loan Documents);

 

(d)     Neither the execution and delivery of this Amendment and/or the other
Amendment Documents, nor the consummation of the transactions contemplated
hereby or compliance with the terms and provisions hereof or thereof require any
consent, approval exemption, order or authorization of, or registration, or
filing with any Government or any other Person, except for those consents,
approvals, exemptions, orders, authorizations, registrations or filings that
have been obtained or made and for filings necessary to perfect the
Administrative Agent's security interests in the Collateral;

 

(e)     No default or Event of Default exists or is continuing; and

 

(f)     Since September 30, 2019, no Material Adverse Effect has occurred.

 

5.     Conditions Precedent. The effectiveness of the amendments set forth
herein is subject to the fulfillment, to the satisfaction of the Administrative
Agent and its counsel, of the following conditions precedent:

 

(a)     On or before the First Amendment Effective Date:

 

(i)      Borrowers and Lenders shall have delivered, or caused to be delivered,
to Administrative Agent the following, all of which shall be in form and
substance satisfactory to the Administrative Agent and shall be duly completed
and executed, if applicable:

 

(1)     this Amendment, the other Amendment Documents and all Lender
Authorizations;

 

(2)     a certificate dated the First Amendment Effective Date and signed by the
Secretary or an Assistant Secretary of each Borrower and Guarantor, certifying
as appropriate as to: (a) all resolutions/consents adopted by such Borrower or
Guarantor in connection with this Amendment, the other Amendment Documents and
the other documents and instruments entered into in connection herewith and
therewith and the transactions contemplated hereby and thereby; (b) the names of
the authorized officers authorized to sign this Amendment, the other Amendment
Documents and the other documents and instruments entered into in connection
herewith and therewith and the transactions contemplated hereby and thereby and
their true signatures; (c) copies of its organizational documents as in effect
on the First Amendment Effective Date, certified by the appropriate state
official where and to the extent that such documents are filed in a state office
(or, with respect to the organizational documents of such Borrower or Guarantor,
certifying that since the Closing Date (or, if later, the date such Borrower or
Guarantor became a party to the Loan Documents) there have been no changes to
such organizational documents of such Borrower or Guarantor), and (d)
certificates from the appropriate state officials as to the continued existence
and good standing of such Borrower and Guarantor in each state where organized
or qualified to do business;

 

(3)     such lien searches with respect to the Borrowers and Guarantors
requested by the Administrative Agent, the results of which are in form and
substance satisfactory to the Administrative Agent;

 

(4)     customary written opinions of counsel addressing such matters as
reasonably requested by the Administrative Agent, all in form and substance
satisfactory to the Administrative Agent;

 

2

--------------------------------------------------------------------------------

 

 

(5)     such other documents, resolutions, financial statements and certificates
as the Administrative Agent or its counsel may have reasonably requested (if
any) similar to those delivered on the Closing Date, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel;

 

(6)     an executed Certificate of Beneficial Ownership (if required by
Applicable Law, i.e., the Borrowers are not exempt) from each Borrower and each
Guarantor and such other documentation and other information requested in
connection with applicable "know your customer" and anti-money laundering rules
and regulations, including the USA Patriot Act; and

 

(7)     a pro forma Quarterly Covenant Compliance/Non-Default Certificate
setting forth compliance with the financial covenants described in Section 6.15
of the Amended Loan Agreement as of the First Amendment Effective Date.

 

(ii)     the Administrative Agent (for the benefit of the payees listed
thereunder) shall have received from the Borrowers the fees payable on the First
Amendment Effective Date as set forth in that certain Fee Letter dated as of
February 11, 2020. The Administrative Agent shall promptly after receipt
distribute the fees to the Persons entitled thereto under the Fee Letter.

 

(b)     No default or Event of Default shall have occurred and be continuing as
of the date hereof or shall exist after giving effect to this Amendment.

 

 

6.

Affirmations; No Novation.

 

(a)     Each Borrower hereby: (i) ratifies and affirms all the provisions of the
Loan Agreement and the Loan Documents, as amended hereby, (ii) agrees that
(except as expressly set forth in this Amendment and the other Amendment
Documents) the terms and conditions of the Loan Agreement and the other Loan
Documents, including the security provisions set forth therein, shall remain
unaltered and shall continue in full force and effect as supplemented and
amended hereby and that all of its obligations thereunder shall be valid and
enforceable, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles, (iii) affirms and agrees that neither this Amendment, the
Amended Loan Agreement, any other Amendment Document nor any other agreement
executed in connection herewith nor any payment or reborrowing of any of the
Obligations (as defined in the Loan Agreement) shall constitute a novation, or
complete or partial termination of the Obligations under the Loan Agreement
and/or the other Loan Documents as in effect prior to the First Amendment
Effective Date; and (iv) acknowledges and agrees that it has no defense,
set-off, counterclaim or challenge against the payment of any sums owing under
the Amended Loan Agreement and/or the other Loan Documents or the enforcement of
any of the terms or conditions thereto and agrees to be bound thereby and
perform thereunder.

 

(b)     Without limiting the above, each Borrower hereby acknowledges and
confirms that the guarantees and liens and security interests in favor of the
Administrative Agent for the ratable benefit of the Lenders guaranteeing and
securing payment of the Obligations are in all respects continuing and in full
force and effect with respect to all Obligations.

 

7.      Ratification; References; No Waiver.

 

(a)     Except as expressly amended by this Amendment and the other Amendment
Documents, the Loan Agreement and the other Loan Documents shall continue to be,
and shall remain, unaltered and in full force and effect in accordance with
their terms and the execution, delivery and effectiveness of this Amendment
and/or the other Amendment Documents shall neither operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders under the
Amended Loan Agreement or any of the other Loan Documents nor constitute a
waiver of any default or Event of Default thereunder. On and after the First
Amendment Effective Date, all references in the Loan Agreement to “this
Agreement,” “hereof,” “hereto,” “hereunder” or words of like import referring to
the Loan Agreement shall mean and be deemed to be references to the Amended Loan
Agreement and all references in any of the Loan Documents to the Loan Agreement
shall be deemed to be to the Amended Loan Agreement. The Borrowers and each
Guarantor (by execution of the acknowledgement hereof) hereby confirm, affirm
and re-grant to the Administrative Agent a security interest in all of the
Collateral to secure the Obligations (including, without limitation, the Term
Facility); it being expressly understood and agreed that such grant, re-grant
and conveyance of a security interest in the Collateral is in confirmation of
(and not replacement of) the grant and conveyance of a security interest in the
Collateral which was previously made pursuant to or in accordance with the Loan
Documents; that the liens created by such prior grant and conveyance of a
security interest in the Collateral remain in full force and effect; and that
the grant of and conveyance of a security interest in the Collateral pursuant
hereto shall be in addition to and supplemental of such prior grant and
conveyance. The Borrowers and Guarantors confirmation and re-grant of such
security interest shall not in any way constitute a novation of the security
interest granted to the Administrative Agent under the Loan Agreement and the
other Loan Documents.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Each Borrower and Guarantor acknowledges that (i) it has participated in
the negotiation of this Amendment, and no provision of this Amendment shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision; (ii) it
had access to an attorney of its choosing in the negotiation of the terms of and
in the preparation and execution of this Amendment, and it had the opportunity
to review, analyze, and discuss with its counsel this Amendment, and the
underlying factual matters relevant to this Amendment, for a sufficient period
of time prior to the execution and delivery hereof; (iii) all of the terms of
this Amendment were negotiated at arm's length; (iv) this Amendment was prepared
and executed without fraud, duress, undue influence, or coercion of any kind
exerted by any of the parties upon the others; and (v) the execution and
delivery of this Amendment is the free and voluntary act of each Borrower and
Guarantor.

 

(c)     On and after the effectiveness of this Amendment, this Amendment and
each other Amendment Document shall for all purposes constitute a Loan Document.

 

8.     Release. Recognizing and in consideration of the Administrative Agent’s
and the Lenders’ agreements set forth herein, each Borrower and each Guarantor
(by execution of the acknowledgement hereof) hereby waives and releases the
Administrative Agent, each of the Lenders and each of their respective
Affiliates and officers, attorneys, agents, employees and advisors of such
Persons and Affiliates (the “Released Parties”) from any and all losses, claims,
damages, liabilities and related reasonable expenses (including the fees and
expenses of counsel for such Released Parties) of any kind or nature whatsoever
and howsoever arising that each Borrower and/or Guarantor ever had or now has
against any of them through and including the date hereof arising out of or
relating to any acts or omissions with respect to this Amendment, the other
Amendment Documents, the Amended Loan Agreement, the Guaranty Agreement, the
other Loan Documents or any other matters described or referred to herein or
therein or related hereto or thereto; provided, however, that no Released Party
(as applicable) is released from its obligations under the Loan Documents as
amended hereby.

 

9.     Miscellaneous.

 

(a)     Counterparts; Integration. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment, the other Amendment
Documents, the Amended Loan Agreement and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, constitute the entire contract among the parties relating to the subject
matter hereof and thereof. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

(b)     Severability. The provisions of this Amendment are intended to be
severable. If any provision of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

(c)     Headings. The headings used herein are included for convenience only and
shall not affect the interpretation of this Amendment.

 

(d)     Cost and Expenses. Contemporaneously herewith, the Borrowers shall,
jointly and severally, pay all expenses as provided in Section 1.7(e) of the
Amended Loan Agreement incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the preparation, negotiation, execution and delivery
of this Amendment.

 

(e)     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT
GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

(f)     Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.

 

 

[SIGNATURE PAGE TO FOLLOW]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrowers, the Administrative Agent and the Lenders have
caused this Amendment to be executed by their duly authorized officers as of the
date first above written.

 

 

BORROWERS:

 

ICF INTERNATIONAL, INC., a Delaware corporation

 

By: /s/ John Wasson                    

      Name:  John Wasson

      Title:    Chief Executive Officer and President

 

 

ICF CONSULTING GROUP, INC., a Delaware

corporation

 

By: /s/ Bettina G. Welsh              

      Name:  Bettina G. Welsh

      Title:    Chief Financial Officer

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender

and Lender, on behalf of itself and the other

Lender parties to this Agreement pursuant to

Lender Authorizations

 

By:           /s/ Eric H. Williams          

Name:     Eric H. Williams

Title:       Senior Vice President

 

 

(Signature page to First Amendment to Fifth Amended and Restated Business Loan
and Security Agreement)

 

 

--------------------------------------------------------------------------------

 

 

The undersigned hereby jointly and severally acknowledge and agree (i) to the
terms and provisions of the foregoing Amendment (including, without limitation,
the representations, warranties and covenants of the Guarantors set forth
therein, and the implementation of the new Term Facility, which shall, for all
purposes, be considered “Guaranteed Debt” under the Guaranty Agreement); (ii)
that no act, event or condition has occurred or exists which, with notice or the
passage of time, or both, would constitute a default under the Loan Documents
executed by the undersigned in connection with the Loans; and (iii) that each of
the Loan Documents to which the undersigned is a party is in full force and
effect in accordance with its terms, and the undersigned has no set-offs or
defenses against any such Loan Document, as applicable, or the enforcement
thereof.

 

 

 

GUARANTORS:

   

WITNESS:

ICF RESOURCES, L.L.C.

   

By:  /s/ James E. Daniel                  

By:  /s/  Bettina G. Welsh                  (SEAL)

Name:   James E. Daniel

Name:   Bettina G. Welsh

 

Title:     Chief Financial Officer

   

WITNESS:

ICF INCORPORATED, L.L.C.

   

By:  /s/ James E. Daniel                  

By:  /s/  Bettina G. Welsh                  (SEAL)

Name:   James E. Daniel

Name:   Bettina G. Welsh

 

Title:     Chief Financial Officer

   

WITNESS:

ICF JONES & STOKES, INC.

   

By:  /s/ James E. Daniel                  

By:  /s/  Bettina G. Welsh                  (SEAL)

Name:   James E. Daniel

Name:   Bettina G. Welsh

 

Title:     Chief Financial Officer

   

WITNESS:

ICF MACRO, INC.

   

By:  /s/ James E. Daniel                  

By:  /s/  Bettina G. Welsh                  (SEAL)

Name:   James E. Daniel

Name:   Bettina G. Welsh

Title:     Chief Financial Officer

     

WITNESS:

ICF NEXT, INC. (f/k/a OLSON + CO., INC.)

   

By:  /s/ James E. Daniel                  

By:  /s/  Bettina G. Welsh                  (SEAL)

Name:   James E. Daniel

Name:   Bettina G. Welsh

 

Title:     Chief Financial Officer

   

WITNESS:

INCENTIVE TECHNOLOGY GROUP, LLC

   

By:  /s/ James E. Daniel                  

By:  /s/  Bettina G. Welsh                  (SEAL)

Name:   James E. Daniel

Name:   Bettina G. Welsh

 

Title:     Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Amended Loan Agreement

 

See attached

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY
AGREEMENT
EXECUTION VERSION


CUSIP# 44925FAC0

 

 

 

 

 

 

 

 

FIFTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT

 

dated as of May 17, 2017 (as amended by that certain First Amendment to Fifth
Amended and Restated Business Loan and Security Agreement dated as of March 3,
2020),

 

by and among

 

ICF INTERNATIONAL, INC.,

ICF CONSULTING GROUP, INC. and other

"Borrower" parties hereto from time to time, as Borrowers,

 

PNC BANK, NATIONAL ASSOCIATION,

and certain other "Lender" parties hereto from time to time, as Lenders,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

CITIZENS BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

 

and

 

PNC CAPITAL MARKETS LLC, CITIZENS BANK, N.A. and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

CERTAIN DEFINITIONS

1

INTERPRETIVE PROVISIONS

25

ARTICLE 1  COMMITMENT

27

1.1

Maximum Loan Amount

27

1.2

Use of Proceeds

28

1.3

[Reserved]

28

1.4

Advances; Payments

29

1.5

Alternative Currency Loans; Loan Proceeds for Foreign Subsidiaries.

32

1.6

Reserved

33

1.7

Certain Fees

33

1.8

Increases to the Revolving Facility Commitment Amount

34

1.9

Appointment of the Primary Operating Company

36

1.10

Joinder of New Subsidiaries and Affiliates.

37

1.11    

Voluntary Reductions of the Revolving Facility Commitment Amount

37

1.12    

Successor LIBOR Rate Index

38

ARTICLE 2  LETTERS OF CREDIT

40

2.1

Issuance

40

2.2

Amounts Advanced Pursuant to Letters of Credit

41

2.3

Letter of Credit Fees

41

2.4

Documentation

41

2.5

Liability for Acts and Omissions

42

ARTICLE 3  SECURITY

42

3.1

Security Generally

42

3.2

Equity Interests of Subsidiaries and Affiliates

44

3.3

Guaranty

44

3.4

No Preference or Priority

44

ARTICLE 4  CONDITIONS TO THE LENDERS' OBLIGATIONS

44

4.1

Compliance with Law and Agreements; Third Party Consents

44

4.2

Financial Condition

44

4.3

Litigation/Bankruptcy

44

4.4

Opinion of Counsel

44

4.5

No Default

45

4.6

Documentation

45

4.7

Restatement/Closing Costs and Expenses

45

4.8

Closing Matters

45

4.9

Security Interests

46

4.10

Insurance

46

4.11

Due Diligence/Syndication

46

4.12

Other Deliveries

46

ARTICLE 5  REPRESENTATIONS AND WARRANTIES

46

5.1

Existence and Qualification

46

5.2

Authority; Noncontravention

47

5.3

Financial Position

47

5.4

Payment of Taxes

47

5.5

Accuracy of Submitted Information; Omissions

47

5.6

Government Contracts/Government Subcontracts

48

5.7

No Defaults or Liabilities

49

5.8

No Violations of Law

49

5.9

Litigation and Proceedings

49

5.10

Security Interest in the Collateral

50

5.11

Principal Place of Business; Location of Books and Records

50

5.12

Fiscal Year

50

5.13

Pension Plans

50

5.14

O.S.H.A., ADA and Environmental Compliance

51

 

 

--------------------------------------------------------------------------------

 

 

5.15

Intellectual Property

51

5.16

Existing or Pending Defaults; Material Contracts

52

5.17

Leases and Real Property

52

5.18

Labor Relations

52

5.19

Assignment of Contracts

52

5.20

Contribution Agreement

52

5.21

Registered Names

52

5.22

Ownership of the ICF Entities

52

5.23

Solvency

53

5.24

Foreign Assets Control Regulations, Etc.

53

5.25

Federal Reserve Regulations

53

5.26

Commercial Tort Claims

53

5.27

Letter of Credit Rights

53

5.28

Intercompany Debt

53

5.29

Survival of Representations and Warranties

54

5.30

EEA Financial Institution.

54

5.31

Margin Regulations

54

5.32

Beneficial Ownership

54

ARTICLE 6  AFFIRMATIVE COVENANTS

54

6.1

Payment of Loan Obligations

54

6.2

Payment of Taxes

54

6.3

Delivery of Financial and Other Statements

54

6.4

Maintenance of Records; Review by the Administrative Agent

55

6.5

Maintenance of Insurance Coverage

56

6.6

Maintenance of Property/Collateral; Performance of Contracts

56

6.7

Maintenance of Existence

56

6.8

Maintenance of Certain Deposit Accounts with the Administrative Agent

56

6.9

Maintenance of Management

56

6.10

Disclosure of Defaults, Etc.

57

6.11

Security Perfection; Assignment of Claims Act; Payment of Costs

57

6.12

Defense of Title to Collateral

58

6.13

Compliance with Law

58

6.14

Other Collateral Covenants

58

6.15

Financial Covenants of the Borrowers

59

6.16

Further Assurances

60

6.17

Beneficial Ownership

60

6.18

Substitute Notes

60

6.19

Keepwell

61

ARTICLE 7  NEGATIVE COVENANTS

61

7.1

Change of Control; Disposition of Assets; Merger

61

7.2

Margin Stocks

62

7.3

Change of Operations

62

7.4

Judgments; Attachments

62

7.5

Fiscal Year; Accounting Method

62

7.6

Material Adverse Effect

62

7.7

 Indebtedness; Granting of Security Interests

63

7.8

 Dividends; Loans; Advances; Investments and Similar Events

64

7.9

 Sale and Leaseback

66

7.10

Material Subsidiaries

66

7.11

 Lockbox Deposits

66

7.12

[Reserved]

66

7.13

[Reserved]

66

7.14

Anti-Terrorism Laws

66

ARTICLE 8  COLLATERAL ACCOUNT

67

ARTICLE 9  DEFAULT AND REMEDIES

67

9.1

Events of Default

67

 

ii

--------------------------------------------------------------------------------

 

 

9.2

Remedies

69

ARTICLE 10  THE ADMINISTRATIVE AGENT; AGENCY

71

10.1

Appointment

71

10.2

General Nature of Administrative Agent's Duties

71

10.3

Exercise of Powers

71

10.4

General Exculpatory Provisions

73

10.5

Administration by the Administrative Agent

73

10.6

 Lenders Not Relying on the Administrative Agent or Other Lenders

74

10.7

Indemnification

74

10.8

Administrative Agent in its Individual Capacity

75

10.9

Holders of Notes

75

10.10

Successor Administrative Agent

75

10.11

Additional Agents

76

10.12

Calculations

76

10.13

Funding by the Administrative Agent

76

10.14

Benefit of Article

78

10.15

Examination Reports; Confidentiality; Disclaimers by Lenders; Other Reports and
Information

78

10.16

Replacement of Lenders

79

10.17

Defaulting Lenders.

79

Section 10.18

Certain ERISA Matters

91

ARTICLE 11  CERTAIN ADDITIONAL RIGHTS AND

83

11.1

Power of Attorney

83

11.2

Lockbox

83

11.3

Other Agreements

83

ARTICLE 12  MISCELLANEOUS

84

12.1

Remedies Cumulative

84

12.2

Waiver

84

12.3

Notices

84

12.4

Entire Agreement; Amendment and Restatement

86

12.5

Relationship of the Parties

86

12.6

Waiver of Jury Trial and Certain Damages

86

12.7

Submission to Jurisdiction; Service of Process; Venue

87

12.8

Changes in Capital Requirements; Increased Costs

87

12.9

Other Agents, Arrangers, Managers

88

12.10

Modification and Waiver

88

12.11

Transferability

88

12.12

Governing Law; Binding Effect

90

12.13

[Reserved]

90

12.14

Joint and Several Liability

90

12.15

Materiality

90

12.16

Reliance on the Administrative Agent

90

12.17

The Patriot Act

90

12.18

Counterparts

90

12.19

Taxes

91

12.20

Indemnity

92

12.21

Time

92

12.22

Publicity

93

12.23

Electronic Execution of Loan Documents

93

12.24

Internet Transmittal of Information.

93

12.25

Treatment of Certain Information; Confidentiality.

95

12.26

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

96

12.27

Acknowledgement Regarding any Supported QFCs.

96

 

iii

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit 1

Request for Advance and Certification

Exhibit 1(a)

Request for Swing Line Loan Advance

Exhibit 2  

LIBOR Election Form and Certification

Exhibit 3

LIBOR Interest Election Procedure and Requirements

Exhibit 4  

[Reserved]

Exhibit 5

Quarterly Covenant Compliance/Non-Default Certificate

Exhibit 6

[Reserved]

Exhibit 7

Pricing Grid

Exhibit 8

Form of Assignment and Acceptance Agreement

Exhibit 9

[Reserved]

Exhibit 10

Incremental Facility Assumption Agreement

Exhibit 11

Lender Authorization

   

SCHEDULES

     

Schedule A

Borrowers

Schedule A-1

Guarantors

Schedule A-2

Material Foreign Subsidiaries

Schedule B

Permitted Foreign Bank Accounts

Schedule C

ICF Jones & Stokes Joint Venture Entities

Schedule D

Letter of Credit Issuer Sublimits

Schedule 1

Lender Commitments/Percentages

Schedule 2

Principal Places of Business/Books and Records Location(s)

Schedule 5.2

Conflicts

Schedule 5.3

Financial Statements

Schedule 5.6(a)

Government Contracts Constituting Material Contracts

Schedule 5.6(b)

Government Contract Compliance with Regulatory Requirements; Government Contract
Defaults

Schedule 5.6(d)

Government Contract Terminations for Default

Schedule 5.6(e)   

Government Contract Suspensions, Debarments, Etc.

Schedule 5.6(f)

Government Contract Investigations, Audits, Etc.

Schedule 5.9

Litigation and Proceedings

Schedule 5.11

Primary U.S. Business Locations

Schedule 5.13(a)

Under Funded Pension Plans

Schedule 5.13(b)

Non-Exempt ERISA Transactions

Schedule 5.13(c)

Terminated Pension Plans

Schedule 5.15(a)

Intellectual Property

Schedule 5.15(b)

Intellectual Property Royalty Payments

Schedule 5.16

Existing or Pending Defaults

Schedule 5.18

Labor Agreements

Schedule 5.22

Minority Shareholders

Schedule 5.26

Commercial Tort Claims

Schedule 5.27

Letter of Credit Rights

Schedule 5.28

Intercompany Debt

Schedule 7.7(a)(ii)

Existing Unsecured Indebtedness

Schedule 7.7(a)(vii)

Secured Existing Indebtedness

Schedule 7.7(b)

Existing Liens

Schedule 7.8(c)

Existing Loans, Advances and/or Investments (including those to Non-Obligor
Affiliates)

 

 

--------------------------------------------------------------------------------

 
 

 

FIFTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT

 

 

THIS FIFTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT is executed
as of May 17, 2017, and is by and among (i) PNC BANK, NATIONAL ASSOCIATION,
acting in the capacity of a Term Facility Lender, Revolving Facility Lender, the
Swing Line Lender and as the Administrative Agent for the Lenders; (ii) certain
other "Lender" parties to this Fifth Amended and Restated Business Loan and
Security Agreement from time to time; (iii) ICF INTERNATIONAL, INC., a Delaware
corporation, ICF CONSULTING GROUP, INC., a Delaware corporation and certain
other "Borrower" parties to this Fifth Amended and Restated Business Loan and
Security Agreement from time to time; and (iv) PNC CAPITAL MARKETS LLC, CITIZENS
BANK, N.A. and WELLS FARGO SECURITIES, LLC, acting in the capacity of joint lead
arrangers.

 

W I T N E S S E T H T H A T:

 

WHEREAS, pursuant to the terms of a certain Fourth Amended and Restated Business
Loan and Security Agreement dated as of May 16, 2014 (as heretofore amended,
modified or restated from time to time, the "Existing Loan Agreement") by and
among the Borrowers and certain of their affiliates, Citizens Bank of
Pennsylvania, a Pennsylvania state chartered bank, as Administrative Agent,
lender and swing line lender and certain other lenders party thereto from time
to time, the lenders extended loans and other financial accommodations to the
Borrowers and certain of their affiliates in the aggregate maximum principal
amount of Four Hundred Million and No/100 Dollars ($400,000,000.00), as
increased to Five Hundred Million and No/100 Dollars ($500,000,000.00) pursuant
to that certain First Modification to Fourth Amended and Restated Business Loan
and Security Agreement and other Loan Documents dated as of November 5, 2014;

 

WHEREAS, PNC Bank, National Association agreed to replace Citizens Bank of
Pennsylvania as the administrative agent, and certain Lenders agreed to amend
and restate, in its entirety, the Existing Loan Agreement in order to, among
other things, increase the maximum principal amount of the Revolving Facility to
an aggregate maximum principal amount of Six Hundred Million and No/100 Dollars
($600,000,000.00);

 

WHEREAS, additionally, the Administrative Agent and the Lenders agreed to
certain structural modifications, making certain of the existing borrowers under
the Existing Loan Agreement guarantors of the credit facility, and, as of the
Closing Date (hereinafter defined), only retaining ICF International, Inc. and
ICF Consulting Group, Inc. as borrowers hereunder (all as more particularly set
forth herein); and

 

WHEREAS, the Borrowers have further requested, among other things, to renew the
Revolving Facility and to make a new Two Hundred Million and No/100 Dollar
($200,000,000.00) term loan available to the Borrowers under the Term Facility.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, represent and warrant as follows:

 

CERTAIN DEFINITIONS

 

 

For the purposes of this Fifth Amended and Restated Business Loan and Security
Agreement, the terms set forth below shall have the following definitions:

 

"Account Debtor" shall mean any Person who is indebted to one (1) or more of the
Borrowers for the payment of any Receivable.

 

1

--------------------------------------------------------------------------------

 

 

"Accounts" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the UCC, but excluding forms of obligations
evidenced by Chattel Paper, or Instruments), (b) all rights in, to and under all
purchase orders or receipts for goods or services, (c) all rights to any goods
represented by any of the foregoing (including unpaid sellers' rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered in connection
with any other transaction (whether or not yet earned by performance), (e) all
"health care insurance receivables", as such term is defined in the UCC and (f)
all collateral security of any kind, given by any Person with respect to any of
the foregoing.

 

"ADA" shall have the meaning attributed to such term in Section 5.14(a) of this
Agreement.

 

"Additional Base Rate Interest Margin" shall have the meaning attributed to such
term in Section 1.4(b) of this Agreement and in Exhibit 7 attached to this
Agreement.

 

"Additional Equity Stock" shall mean Equity Interests (including options,
warrants or rights to purchase) of any ICF Entity issued to any Person on or
after the Closing Date.

 

"Additional Libor Interest Margin" shall have the meaning attributed to such
term in Section 1.4(b) of this Agreement and in Exhibit 7 attached to this
Agreement.

 

"Administrative Agent" shall mean PNC Bank or any of its affiliates, acting in
its capacity as administrative agent for the Lenders, or any successor
administrative agent appointed pursuant to Section 10.10 of this Agreement.

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

"Affiliate" shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or which owns, directly or indirectly, five percent (5%) or more of
the outstanding Equity Interests of any Person.

 

"Affirmative Covenant" shall mean any affirmative covenant or similar
undertaking or obligation made by the Borrowers set forth in this Agreement or
in any other Loan Document.

 

"Agreement" or "Loan Agreement" shall mean this Fifth Amended and Restated
Business Loan and Security Agreement, together with the schedules and exhibits
attached hereto and any and all amendments or modifications of this Fifth
Amended and Restated Business Loan and Security Agreement or the schedules and
exhibits attached hereto.

 

“Alternate Source” shall have the meaning attributed to such term in the
definition of “LIBOR Rate”.

 

"Alternative Currency" means Euro, Sterling (the lawful currency of the United
Kingdom) and, solely with respect to the issuances of Letters of Credit, each
other currency (other than Dollars) that is approved in accordance with The
Interpretive Provisions Section of this Agreement.

 

“Alternative Currency Loan” means a Loan under the Revolving Facility made to a
Borrower pursuant to this Agreement in an Alternative Currency.

 

"Americans with Disabilities Act" shall have the meaning attributed to such term
in Section 5.14(a) of this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

“Anti-Corruption Laws” shall mean any and all laws, rules and regulations of any
jurisdiction applicable to any and all ICF Entities from time to time concerning
or relating to bribery or corruption, and shall include (without limitation) any
Anti-Terrorism Law.

 

"Anti-Terrorism Law" shall mean any Applicable Law related to money laundering
or financing terrorism, including without limitation, the Patriot Act, the Bank
Secrecy Act and the Trading with the Enemy Act.

 

"Applicable Interest Rate" shall mean, as applicable and as of any particular
date of determination, (a) the LIBOR Rate, plus the applicable Additional Libor
Interest Margin, (b) the Base Rate, plus the applicable Additional Base Rate
Interest Margin or (c) the Swing Line Rate, plus the applicable Additional Libor
Interest Margin, as more particularly set forth in Section 1.4 of this Agreement
and in Exhibit 7 attached to this Agreement. However, if at any time, the
interest rate payable pursuant to this Agreement shall exceed the maximum rate
of interest that may be charged under Applicable Law, then such interest rate
payable hereunder shall equal the maximum rate of interest that may be charged
under Applicable Law.

 

"Applicable Laws" shall mean any and all federal, state or local laws,
ordinances, statutes, rules or regulations to which any ICF Entity, or the
property of any ICF Entity is subject, whether domestic or international.

 

"Approved ESOP" shall have the meaning attributed to such term in Section 7.1(b)
of this Agreement.

 

"Approved ESPP" shall have the meaning attributed to such term in Section 7.1(b)
of this Agreement.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

"Bank Secrecy Act" shall mean The Currency and Foreign Transactions Reporting
Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), as
amended.

 

"Base Rate" shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.50%, (ii)
the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.00%). 
Any change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

 

"Blocked Person" shall mean any Person that (i) is described in Section 1 of the
Anti-Terrorism Order (Executive Order No. 13224), (ii) is publicly identified on
the most current list of "Specially Designated Nationals and Blocked Persons"
published by the Office of Foreign Assets Control of the US Department of the
Treasury ("OFAC"), (iii) resides, is organized or chartered, or has a place of
business in a country or territory subject to OFAC sanctions or embargo programs
and/or (iv) is publicly identified as prohibited from doing business with the
United States under the International Emergency Economic Powers Act (50 U.S.C.
Sections 1701 et seq.), as amended, the Trading With the Enemy Act or any other
Applicable Law.

 

"Board" shall mean the Board of Governors of the Federal Reserve System.

 

3

--------------------------------------------------------------------------------

 

 

"Borrower" and "Borrowers" shall mean, individually or collectively, as the
context may require, one or more of the following ICF Entities: the Parent
Company, the Primary Operating Company, and each other ICF Entity which, as of
any date of determination, is a "Borrower" party to this Agreement and/or the
other Loan Documents and has pledged all or substantially all of its assets as
Collateral for the Loan (a list of such Borrowers, as of the Closing Date and as
of the First Modification Closing Date, is set forth on Schedule A attached to
this Agreement), but in no event shall “Borrower” or “Borrowers” include any
Guarantor or Non-Obligor Affiliate.

 

"Business Day" shall mean (a) any day which is neither a Saturday or Sunday nor
a legal holiday or a day on which commercial banks are authorized or required to
be closed in the Commonwealth of Virginia or New York City; (b) when such term
is used to describe a day on which a borrowing, payment, prepaying, or repaying
is to be made in respect of any LIBOR Rate Loan, any day which is: (i) neither a
Saturday or Sunday nor a legal holiday on which commercial banks are authorized
or required to be closed in New York City, and (ii) a London Banking Day; and
(c) when such term is used to describe a day on which an interest rate
determination is to be made in respect of any LIBOR Rate Loan, any day which is
a London Banking Day.

 

"Capital Lease Obligations" of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases or finance leases on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. To the extent that operating leases are required to be
reflected on the balance sheet of the Borrowers in accordance with GAAP, the
Borrowers operating leases will not be included in any calculation of Capital
Lease Obligations.

 

"CERCLA" shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et seq.).

 

“Certificate of Beneficial Ownership” shall mean, for each Borrower, (i) a
certificate in form and substance acceptable to the Administrative Agent (as
amended or modified by the Administrative Agent from time to time in its sole
discretion), certifying, among other things, the Beneficial Owner of such
Borrower and (ii) with respect to any Lender, a certificate in form and
substance acceptable to such Lender (as amended or modified by such Lender from
time to time in its sole discretion), certifying, among other things, the
“beneficial owner” (as defined in 31 C.F.R. § 1030.230) of such Borrower as
determined by such Lender in accordance with the policies of such Lender.

 

“CFTC” shall mean the Commodity and Futures Trading Commission, and any
successor thereto.

 

"Change of Control" means an event or series of events by which: (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an "option right")), directly or indirectly, of
thirty-five percent (35%) or more of the Equity Interests of any ICF Entity
entitled to vote for members of the board of directors or equivalent governing
body of such ICF Entity on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrowers by Persons who were neither
(i) nominated by the board of directors of the Borrowers nor (ii) appointed by
directors so nominated; (c) any Person or two or more Persons acting in concert
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of any ICF Entity, or
control over the Equity Interests of any ICF Entity entitled to vote for members
of the board of directors or equivalent governing body of such ICF Entity on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing thirty-five percent (35%) or more of the combined voting power of
such Equity Interests; or (d) the Parent Company shall cease to own and hold,
legally and beneficially, one hundred percent (100%) of all of the issued and
outstanding Equity Interests of the Primary Operating Company (other than as a
result of an Approved ESOP or Approved ESPP).

 

4

--------------------------------------------------------------------------------

 

 

"Chattel Paper" shall have the meaning attributed to such term by the UCC, and
shall include "electronic chattel paper" and "tangible chattel paper", as such
terms are defined in the UCC, whether now or hereafter existing.

 

“CIP Regulations” shall have the meaning attributed to such term in Section
10.6(d) of this Agreement.

 

"Closing" shall mean the initial settlement of the transactions or satisfaction
of the conditions precedent contemplated by this Agreement.

 

"Closing Date" shall mean May 17, 2017, such date being also the date of this
Agreement.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended.

 

"Collateral" shall have the meaning attributed to such term in Section 3.1 of
this Agreement, and shall also include any and all collateral pledged by the
Guarantors under the other Loan Documents.

 

"Collateral Account" shall have the meaning attributed to such term in Article 8
of this Agreement.

 

"Commercial Contract" shall mean any written contract to which an ICF Entity is
a party (other than a Government Contract or Government Subcontract) which gives
rise or may give rise to Receivables.

 

"Commercial Tort Claims" shall have the meaning attributed to such term by the
UCC, and shall include any and all claims now existing or hereafter arising in
tort with respect to which (a) the claimant is an organization, or (b) the
claimant is an individual and the claim (i) arose in the course of the
claimant's business or profession, and (ii) does not include damages arising out
of personal injury to or death of any individual.

 

"Commitment Amount" shall mean Eight Hundred Million and No/100 Dollars
($800,000,000.00); provided, however, that for purposes of making any
calculation under this Agreement, the term "Commitment Amount" shall mean, as of
any date of determination, an amount equal to the sum of (a) the Revolving
Facility Commitment Amount, plus (b) the Term Facility Commitment Amount.

 

“Commodity Exchange Act” shall mean The Commodity Exchange Act (7 U.S.C. § 1 et
seq.) and any successor statute.

 

"Contribution Agreement" shall mean that certain Fifth Amended and Restated
Contribution Agreement dated as of the Closing Date, by and among the Borrowers
and Guarantors, and delivered by the Borrowers and Guarantors to the
Administrative Agent prior to or simultaneously with their execution and
delivery of this Agreement or a Joinder Agreement (as the case may be), together
with any and all Administrative Agent-approved amendments and modifications
thereof.

 

“Covered Party” has the meaning attributed to such term in Section 12.27 of this
Agreement.

 

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
percent (0.00%), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

 

5

--------------------------------------------------------------------------------

 

 

"Defaulting Lender" shall mean any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three (3) Business Days of the
date required to be funded by it hereunder, other than with respect to a good
faith dispute as to whether a condition precedent therefor has been satisfied;
(b) has notified the Borrowers and the Administrative Agent that it does not
intend or expect to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, other than with
respect to a good faith dispute as to whether a condition precedent therefor has
been satisfied; (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, other
than with respect to a good faith dispute as to whether a condition precedent
therefor has been satisfied; or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Applicable
Law for the relief of debtors, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment, or (iv)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority.

 

"Default Rate" shall mean, as of any date of determination, (a) with respect to
any Loan, a per annum interest rate equal to the sum of the Applicable Interest
Rate plus two percent (2.00%) and (b) with respect to any Letter of Credit, a
per annum fee equal to two percent (2.00%) above the otherwise applicable Letter
of Credit Fees.

 

"Defense Contract Audit Agency" shall have the meaning attributed to such term
in Section 5.6(f) of this Agreement.

 

"Deposit Accounts" shall have the meaning attributed to such term by the UCC,
and shall include any and all demand, time, savings, passbook or similar
account(s) from time to time established and maintained with a bank.

 

"Disposition" or "Dispose" shall mean, whether in one transaction or a series of
related transactions, the sale, transfer, license, lease or other disposition of
any property of any ICF Entity, including, without limitation, the Equity
Interests of any ICF Entity, any sale and leaseback transaction and any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding (a) the disposition of inventory in the ordinary course of business;
(b) the disposition of machinery and equipment no longer used or useful in the
conduct of business of the applicable ICF Entity in the ordinary course of
business; (c) the disposition of property by any ICF Entity to another ICF
Entity; provided, that if the transferor of such property is a Borrower, then
the transferee thereof must be also be a Borrower and if the transferor is a
Guarantor, then the transferee thereof must also be a Guarantor or a Borrower;
(d) the disposition of Receivables in connection with the collection or
compromise thereof; (e) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the
applicable ICF Entity; (f) the sale or disposition of cash equivalents for fair
market value; (g) any loss of, damage to or destruction of, or any condemnation
or other taking for public use of, any property of an ICF Entity; (h) any
merger, dissolution, liquidation or consolidation permitted by Section 7.1; (i)
dispositions of investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in, joint venture arrangements and similar binding arrangements; and
(j) the contemporaneous exchange, in the ordinary course of business, of
property for property of a like kind, to the extent that the property received
in such exchange is of a value equivalent to the value of the property
exchanged.

 

"Documents" shall have the meaning attributed to such term by the UCC, and shall
include any and all documents of any type and nature, whether now or hereafter
existing.

 

"Dollar", "Dollars" and "$" shall mean the lawful money of the United States,
and as the context may require in accordance with this Agreement, shall also
mean the Dollar Equivalent of any Alternative Currency.

 

"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the Equivalent Amount thereof in
Dollars.

 

6

--------------------------------------------------------------------------------

 

 

"Domestic Non-Obligor Affiliate" means, as of any applicable date of
determination, any Non-Obligor Affiliate that is organized under the laws of any
state or territory of the United States or the District of Columbia.

 

"Domestic Subsidiary" and "Domestic Subsidiaries" means, as of any applicable
date of determination and individually or collectively (as the context may
require), each and every Subsidiary of an ICF Entity that is organized under the
laws of any state or territory of the United States or the District of Columbia.

 

"e-mail" shall have the meaning attributed to such term in Section 12.3 of this
Agreement.

 

"EBITDA" shall mean, with respect to the ICF Entities for any period of
determination, the sum of Net Income, plus Interest Expense, plus federal, state
and local income taxes, plus depreciation expense, plus amortization expense,
plus any and all non-cash, non-recurring charges against income, plus any and
all non-cash charges related to stock and stock-option compensation, minus any
non-cash gain (to the extent included in determining net income), plus
Administrative Agent-approved transaction expenses incurred by any ICF Entity
during such period, and plus net loss from Hedging Obligations, all as
determined on a consolidated basis in accordance with GAAP. Additionally, EBITDA
shall be adjusted on a pro forma basis, in a manner reasonably acceptable to the
Administrative Agent, to include, as of the first day of any applicable period,
any acquisitions and dispositions of assets permitted hereunder or pursuant
hereto, including, without limitation, adjustments reflecting any and all
non-recurring costs and extraordinary expenses of any such permitted
acquisitions and asset dispositions consummated during such period, calculated
on a basis consistent with GAAP and Regulations S-X of the SEC Act, or as
approved by the Administrative Agent.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) and/or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"Electronic Transfer Act" shall have the meaning attributed to such term in
Section 12.24(f) of this Agreement.

 

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any other Loan Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the effective date of such Swap if this Agreement or any other
Loan Document is then in effect with respect to such Borrower and/or Guarantor,
and otherwise it shall be the effective date of this Agreement and/or such other
Loan Document(s) to which such Borrower and/or Guarantor is a party).

 

"Eligible Assignee" shall mean any Lender, an Affiliate of any Lender, a Federal
Reserve Bank or any other "Qualified Institutional Buyer", as such term is
defined under Rule 144(A), promulgated under the Securities Act of 1933, as
amended; provided, that “Eligible Assignee” shall exclude (A) any Borrower or
any of Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or any
Defaulting Lender’s Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or Subsidiary thereof and (C) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

 

7

--------------------------------------------------------------------------------

 

 

"Equalization Payments" shall have the meaning attributed to such term in
Section 10.13(a) of this Agreement.

 

“Equivalent Amount” shall mean, at any time, as determined by Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the "Reference Currency") which is to be
computed as an equivalent amount of another currency (the "Equivalent
Currency"), the amount of such Equivalent Currency converted from such Reference
Currency at Administrative Agent's rate (based on the market rates then
prevailing and available to Administrative Agent) for such Equivalent Currency
for such Reference Currency at a time determined by Administrative Agent on the
second Business Day immediately preceding the event for which such calculation
is made.

 

“Equivalent Currency” shall have the meaning specified in the definition of
"Equivalent Amount".

 

"Equipment" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing:
machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

 

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

"ERISA" shall have the meaning attributed to such term in Section 5.13(a) of
this Agreement.

 

"ERISA Affiliate" shall mean with respect to any Borrower, Guarantor or Domestic
Non-Obligor Affiliate, any Person which, together with such Borrower, Guarantor
or Domestic Non-Obligor Affiliate, is under common control, constitutes a member
of such Borrower's, Guarantor's or Domestic Non-Obligor Affiliate’s controlled
group, constitutes a member of such Borrower's, Guarantor's or Domestic
Non-Obligor Affiliate’s affiliated service group and/or is otherwise required to
be treated as a single employer with such Borrower, Guarantor or Domestic
Non-Obligor Affiliate pursuant to Sections 4001(a)(14) and/or (b) of ERISA
and/or Sections 414(b), (c), (m) or (o) of the Code, as amended.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

"Event of Default" shall have the meaning attributed to such term in Section 9.1
of this Agreement.

 

“Excluded Swap Obligation” shall mean, with respect to any guarantor of a
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
(whether such guarantee arises pursuant to a guaranty, by such Person being
jointly and severally liable for such Hedging Obligation or otherwise any such
guarantee, an “Applicable Guarantee”)) of, or the grant by such Person of a
security interest to secure, such Hedging Obligation (or any Applicable
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Applicable Guarantee of such guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one Hedging Contract, such exclusion shall apply only to the portion
of such Hedging Obligation that is attributable to swaps for which such
Applicable Guarantee or security interest is or becomes illegal.

 

8

--------------------------------------------------------------------------------

 

 

"Existing Loan Agreement" shall have the meaning attributed to such term in the
Recitals to this Agreement.

 

"Euro" means the lawful currency of the participating member states introduced
in accordance with the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

"Facility" or "Facilities" shall mean the Revolving Facility, the Term Facility
and/or the Swing Line Facility, individually or collectively, as the context may
require.

 

"FAR" shall have the meaning attributed to such term in Section 5.6(b) of this
Agreement.

 

"FATCA" shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided that if such Federal Reserve Bank (or its successor)
does not announce such rate on any day, the “Federal Funds Effective Rate” for
such day shall be the Federal Funds Effective Rate for the last day on which
such rate was announced. Notwithstanding the foregoing, if the Federal Funds
Effective Rate as determined under any method above would be less than zero
percent (0.00%), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

 

“Fee Letter” shall mean, as the context requires, each and all of (a) that
certain Fee Letter dated as of the Closing Date between the Borrowers and the
Administrative Agent and (b) that certain Fee Letter dated as of February 11,
2020 between the Borrowers and the Administrative Agent.

 

"Financial Product Provider" shall mean any Lender party to this Agreement or an
Affiliate thereof (or any Person that was a Lender or an Affiliate of a Lender
at the time such obligation was incurred or such agreement was entered into)
who, as of any applicable date of determination, is owed Permitted Financial
Product Obligations.

 

“First Modification” shall mean that certain First Amendment to Fifth Amended
and Restated Business Loan and Security Agreement dated as of the First
Modification Closing Date by and among the Administrative Agent, the Lenders and
the Borrowers.

 

“First Modification Closing Date” shall mean March 3, 2020.

 

"Fiscal Quarter" shall mean any quarterly period designated by the Borrowers as
a fiscal quarter for financial accounting purposes.

 

"Fiscal Year" shall mean any annual period designated by the Borrowers as a
fiscal year for financial accounting purposes.

 

9

--------------------------------------------------------------------------------

 

 

"Foreign Non-Obligor Affiliate(s)” shall mean, as of any date of determination
and individually or collectively (as the context may require), each and every
Non-Obligor Affiliate that is not organized solely under the laws of a state or
territory of the United States or the District of Columbia.

 

"Foreign Subsidiary" and "Foreign Subsidiaries" shall mean, as of any date of
determination and individually or collectively (as the context may require),
each and every Subsidiary of an ICF Entity that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Loan Request” shall have the meaning attributed to such term
in Section 1.5 of this Agreement.

 

"GAAP" shall mean generally accepted accounting principles in effect in the
United States of America set forth from time to time in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession), which are
applicable to the circumstances as of the date of determination.

 

"General Intangibles" shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing: all right, title and interest in, to or under any contract, all
"payment intangibles", as such term is defined by the UCC, customer lists,
licenses, copyrights, trademarks, patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in intellectual property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any trademark or
trademark license), all rights and claims in, to or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged stock and investment property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents.

 

"Goods" shall have the meaning attributed to such term by the UCC, and shall
include any and all Goods whether now or hereafter existing.

 

"Government" shall mean the United States government, any state government, any
local government, any department, instrumentality or any agency of the United
States government, any state government or any local government.

 

"Government Contract" and "Government Contracts" shall mean, individually or
collectively as the context may require, (i) written contracts between any ICF
Entity and the Government; and (ii) written subcontracts between any ICF Entity
and a Prime Contractor who is providing goods or services to the Government
pursuant to a written contract with the Government (a "Government Subcontract"),
provided that the subcontract relates only to goods or services being provided
to the Government pursuant to the Government Subcontract.

 

"Government Contract Assignments" shall have the meaning attributed to such term
in Section 6.11 of this Agreement.

 

"Government Subcontract" shall have the meaning attributed to such term under
the definition of "Government Contract".

 

“Guarantors” shall mean each Material Domestic Subsidiary, including those
Persons joined as Guarantors pursuant to Section 1.10 hereof (a list of such
Guarantors, as of the Closing Date and as of the First Modification Closing
Date, is set forth on Schedule A-1 attached to this Agreement).

 

10

--------------------------------------------------------------------------------

 

 

“Guaranty Agreement” shall mean the Continuing Guaranty of Payment dated as of
the Closing Date executed by the Guarantors, together with any amendments,
modifications, joinders and restatements thereof and therefor, and any guaranty
agreement hereinafter executed by any Guarantor added as a guarantor after the
Closing Date.

 

"Hazardous Substance" shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, pollutants or
contaminants as defined in CERCLA, HMTA, RCRA or any other applicable
environmental law, rule, order or regulation.

 

"Hazardous Wastes" shall mean, without limitation, all waste materials subject
to regulation under CERCLA, RCRA or analogous state law, and/or any other
applicable Federal and/or state law now in force or hereafter enacted relating
to hazardous waste treatment or disposal.

 

"Hedging Contracts" shall mean interest rate swap agreements (as defined in 11
U.S.C. Section 101), interest rate cap agreements and interest rate collar
agreements, to protect against fluctuations in interest rates or currency
exchange rates.

 

"Hedging Obligations" shall mean any and all agreements with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities entered into by an ICF
Entity under Hedging Contracts.

 

"HMTA" shall mean the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 1801 et seq.).

 

“ICF Entity” and "ICF Entities" shall mean, as of any date of determination and
individually or collectively (as the context may require), any and all of the
Borrowers, Guarantors and the Non-Obligor Affiliates.

 

"Incremental Facility Assumption Agreement" shall mean an Incremental Facility
Assumption Agreement in the form and substance attached as Exhibit 10 to this
Agreement.

 

"Incremental Facility Commitment" shall mean an Incremental Revolving Facility
Commitment and/or Incremental Term Facility Commitment, as the context requires.

 

"Incremental Revolving Facility Commitment" shall mean the commitment of any
Revolving Facility Lender, established pursuant to Section 1.8 of this
Agreement, to make additional Revolving Loans available to the Borrowers.

 

"Incremental Revolving Facility Commitment Amount" shall mean, as of any date of
determination, (a) with respect to any Incremental Revolving Facility Lender,
the aggregate maximum amount of all Incremental Revolving Facility Commitments
of such Incremental Revolving Facility Lender then in effect, and (b) with
respect to all Incremental Revolving Facility Lenders, the aggregate maximum
amount of all Incremental Revolving Facility Commitments of such Incremental
Revolving Facility Lenders then in effect.

 

"Incremental Revolving Facility Lender" shall mean, as of any date of
determination, a Revolving Facility Lender with an Incremental Revolving
Facility Commitment then in effect.

 

"Incremental Revolving Facility Upfront Fee" shall mean the upfront fee charged
by the Incremental Revolving Facility Lenders at the time that any Incremental
Revolving Facility Commitment is established pursuant to Section 1.8 of this
Agreement.

 

11

--------------------------------------------------------------------------------

 

 

"Incremental Term Facility Commitment" shall mean the commitment of any Term
Facility Lender, established pursuant to Section 1.8 of this Agreement, to make
additional Term Loans available to the Borrowers.

 

"Incremental Term Facility Commitment Amount" shall mean, as of any date of
determination, (a) with respect to any Incremental Term Facility Lender, the
aggregate amount of all Incremental Term Facility Commitments of such
Incremental Term Facility Lender then in effect, and (b) with respect to all
Incremental Term Facility Lenders, the aggregate amount of all Incremental Term
Facility Commitments of such Incremental Term Facility Lenders then in effect.

 

"Incremental Term Facility Lender" shall mean, as of any date of determination,
a Term Facility Lender with an Incremental Term Facility Commitment then in
effect.

 

"Indebtedness" shall mean, without duplication, and as of the date on which
Indebtedness is to be determined, (a) all obligations of the ICF Entities in
respect of money borrowed; (b) all obligations of the ICF Entities (other than
trade debt incurred in the ordinary course of the ICF Entities’ business),
whether or not for borrowed money, (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) Capital Lease Obligations of the ICF
Entities; (d) all obligations of the ICF Entities to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatorily redeemable
stock issued by the ICF Entities, valued at the greater of such stock's
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (e) the ICF Entities’ pro rata share of the Indebtedness of any
unconsolidated Affiliate of the ICF Entities (including Indebtedness of any
partnership or joint venture in which an ICF Entity is a general partner or
joint venturer to the extent of such ICF Entity’s pro rata share of the
ownership of such partnership or joint venture); (f) all obligations of the ICF
Entities with respect to guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any other
Person or otherwise to assure a creditor against loss; (g) reimbursement
obligations in connection with letters of credit and/or advance payment
guarantees (including bank guarantees) issued for the account of an ICF Entity;
(h) all Hedging Obligations; and (i) the Obligations. Unless otherwise specified
hereinabove, "Indebtedness" shall not include the obligation of an ICF Entity to
make payments after the closing of an acquisition or merger that are based on
financial or performance metrics of the acquisition or merger target or for
consulting, noncompetition or nonsolicitation agreements, unless required to be
reflected as a liability of such ICF Entity on such ICF Entity’s balance sheet
in accordance with GAAP.

 

"Instrument" shall have the meaning attributed to such term by the UCC, and
shall include any and all of the following, whether now or hereafter existing:
all certificates of deposit, and all "promissory notes", as such term is defined
by the UCC, and other evidences of indebtedness (other than instruments that
constitute, or are a part of a group of writings that constitute, Chattel
Paper).

 

"Intellectual Property Security Agreement" shall mean that certain (i) Third
Amended and Restated Intellectual Property Security Agreement dated as of the
Closing Date, made by certain Borrowers in favor of the Administrative Agent for
the benefit of the Lenders ratably, and (ii) Intellectual Property Security
Agreement dated as of the Closing Date, made by the Guarantors in favor of the
Administrative Agent for the benefit of the Lenders ratably, in each case, as
the same may be modified or amended from time to time.

 

"Interest Expense" shall mean, as of the date of any determination, the ICF
Entities’ aggregate cash interest expense for borrowed money (including, without
limitation, premiums and interest expense arising from or relating to Hedging
Contracts and original issue discounts), plus the amount of all other interest
due (whether paid or not paid) on any Indebtedness of each ICF Entity for the
applicable measurement period, all as determined on a consolidated basis in
accordance with GAAP.

 

"Interest Payment Date" shall mean, (a) relative to any Base Rate Loan and any
Swing Line Loan, the last Business Day of each and every calendar quarter, and
(b) relative to any LIBOR Rate Loan having an Interest Period of three (3)
months or less, the last Business Day of such Interest Period, and as to any
LIBOR Rate Loan having an Interest Period longer than three (3) months, each
Business Day which is three (3) months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period.

 

12

--------------------------------------------------------------------------------

 

 

"Interest Period" shall mean, relative to any LIBOR Rate Loans (other than Swing
Line Loans), (a) initially, the period beginning on (and including) the date on
which such LIBOR Rate Loan is made or continued as, or converted into, a LIBOR
Rate Loan pursuant to this Agreement (including, without limitation, Exhibit 3
attached to this Agreement) and ending on (but excluding) the day which
numerically corresponds to such date one (1), three (3), or six (6) months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), in each case as the Borrowers may select in its
notice pursuant to this Agreement (including, without limitation, Exhibit 3
attached to this Agreement); and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such LIBOR Rate
Loan and ending one (1), three (3) or six (6) months thereafter, as selected by
the Borrowers by irrevocable notice to the Administrative Agent not less than
three (3) Business Days prior to the last day of the then current Interest
Period with respect thereto.

 

"Inventory" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: all
inventory, merchandise, goods and other personal property for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods, or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

"Investment Property" shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing: (a) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
United States Treasury obligations, certificates of deposit, and mutual fund
shares; (b) all Security Entitlements, including the rights to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (c) all securities
accounts; (d) all commodity contracts; and (e) all commodity accounts.

 

"Jones & Stokes Joint Venture Entities" shall mean any and all of the entities
shown on Schedule C attached to this Agreement, as the same may be amended,
modified or restated from time to time.

 

"LC Issuer" shall mean PNC Bank, Wells Fargo Bank, National Association and/or
Citizens Bank, N.A. (as applicable), each up to the maximum amounts set forth on
Schedule D attached to this Agreement.

 

"Lead Arrangers" shall mean PNC Capital Markets LLC, Citizens Bank, N.A. and
Wells Fargo Securities, LLC, as joint lead arrangers and joint bookrunners.

 

"Lender" and "Lenders" shall mean, respectively, each and all of the entities
which, as of any date of determination, qualify as an Eligible Assignee and have
(a) extended credit or agreed to extend credit to the Borrowers pursuant to this
Agreement, and/or (b) agreed in writing to be bound by the terms and provisions
of this Agreement. With respect to any security interest granted by any ICF
Entity to the Administrative Agent for the benefit of the Lenders, the term
"Lender" or "Lenders" shall also include any Affiliate of a Lender that is, as
of any applicable date of determination, a counterparty with an ICF Entity under
a Hedging Contract.

 

"Lender Authorization" shall mean a written authorization in the form attached
as Exhibit 11 to this Agreement.

 

"Letter of Credit" and "Letters of Credit" shall mean, respectively, each and
all of the standby letters of credit issued pursuant to this Agreement.

 

"Letter of Credit Application" shall have the meaning attributed to such term in
Section 2.1 of this Agreement.

 

13

--------------------------------------------------------------------------------

 

 

"Letter of Credit Administration Fee" shall have the meaning attributed to such
term in Section 2.3 of this Agreement.

 

"Letter of Credit Exposure" shall mean, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.

 

"Letter of Credit Fee" shall have the meaning attributed to such term in Section
2.3 of this Agreement.

 

"Letter of Credit Rights" shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing: any right to payment or performance under a letter of credit, whether
or not the beneficiary has demanded or is at the time entitled to demand payment
or performance, but specifically excludes any right of a beneficiary to demand
payment or performance under a letter of credit.

 

"Leverage Ratio" shall have the meaning attributed to such term in Section
6.15(b) of this Agreement.

 

"LIBOR" or “LIBOR Rate” means, with respect to the Loans to which the LIBOR Rate
has been elected and applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1.00% per annum) (i)
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such borrowing tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)), by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage. Notwithstanding the foregoing, if the LIBOR
Rate as determined under any method above would be less than zero percent
(0.00%), such rate shall be deemed to be zero percent (0.00%) for purposes of
this Agreement.

 

The LIBOR Rate shall be adjusted with respect to any Loan to which LIBOR applies
that is outstanding on the effective date of any change in the LIBOR Reserve
Percentage as of such effective date. The Administrative Agent shall give prompt
notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

"LIBOR Election Form and Certification" shall mean the form attached as
Exhibit 2 to this Agreement.

 

"LIBOR Rate Loan" shall mean any loan or advance, the rate of interest
applicable to which is based upon the LIBOR Rate.

 

"LIBOR Reserve Percentage" shall mean, as of any day, the maximum percentage in
effect on such day, as prescribed by the Board (or any successor) for
determining the reserve requirements (including supplemental, marginal and
emergency reserve requirements) with respect to eurocurrency funding or in
respect of eurocurrency liabilities or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.

 

"Loan" and "Loans" shall mean, individually or collectively as the context may
require, the loan and loans made by the Lenders to the Borrowers in the
aggregate maximum principal amount equal to the Commitment Amount, or so much
thereof as shall be advanced or readvanced from time to time, which are
represented by the Facilities, and which are evidenced by, bear interest and are
payable in accordance with the terms and provisions set forth in this Agreement.
For the avoidance of doubt, “Loan” and “Loans” shall include the Term Loans
outstanding at any time.

 

14

--------------------------------------------------------------------------------

 

 

"Loan Document" and "Loan Documents" shall mean, respectively, each and all of
this Agreement, the Notes, the Stock Security Agreements, the Guaranty Agreement
(and any security agreement executed by the Guarantors securing their
obligations under the Guaranty Agreement), the Membership Interest Assignments
the Fee Letter and each other document, instrument, agreement or certificate
heretofore, now or hereafter executed and delivered by any ICF Entity in
connection with the Loan or this Agreement.

 

"London Banking Day" shall mean a day on which dealings in Dollar deposits are
transacted in the London interbank market.

 

"Losses" shall have the meaning attributed to such term in Section 12.20 of this
Agreement.

 

"Material Adverse Effect" shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
liabilities (actual or contingent), financial condition or prospects of the ICF
Entities taken as a whole, (b) a material impairment of the ability of any
Borrower or Guarantor to perform its obligations under any Loan Document to
which it is a party, or (c) a material adverse effect on the rights or remedies
of the Administrative Agent or any Lender under any Loan Document or with
respect to all or a substantial portion of the Collateral.

 

"Material Contract" and "Material Contracts" shall mean, as of any date of
determination and individually or collectively as the context may require, any
or all of the following: (a) any Government Contract or other contract or
agreement of any ICF Entity, pursuant to which, after giving effect to any and
all applicable options, renewals, extensions and other similar rights of such
ICF Entity to extend the term and/or increase the value of such Government
Contract or other contract or agreement, only if and when such right has
actually been exercised pursuant to its terms and has been funded or
appropriated, such ICF Entity would be entitled to receive payments and/or other
compensation having an aggregate remaining value in excess of Fifty Million and
No/100 Dollars ($50,000,000.00), and (b) any Government Contract or other
contract or agreement of any ICF Entity pursuant to which, after giving effect
to any and all applicable funded or appropriated options, renewals, extensions
and other similar rights to extend the term and/or increase the value of such
Government Contract or other contract or agreement, only if and when such right
has actually been exercised pursuant to its terms and has been funded or
appropriated, any ICF Entity is obligated to make payments or have any other
obligation or liability thereunder (direct or contingent) in excess of
Twenty-five Million and No/100 Dollars ($25,000,000.00), in the aggregate, or
which, as a result of any reasonably anticipated act, event, circumstance or
condition arising thereunder, relating thereto or contemplated thereby, could
reasonably be expected to have a Material Adverse Effect.

 

"Material Domestic Subsidiary" shall mean, as of any date of determination, any
Domestic Subsidiary which owns more than five percent (5%) of the consolidated
assets of the ICF Entities, taken as a whole, or generates more than five
percent (5%) of the consolidated revenues of the ICF Entities, taken as a whole.

 

"Material Foreign Subsidiary" shall mean, as of any date of determination, any
Foreign Subsidiary that, as of such date of determination, accounts for, or
directly or indirectly holds equity interests in another foreign entity that
accounts for, greater than (i) 5% of consolidated revenues or (ii) 5% of
consolidated total assets of the ICF Entities, taken as a whole (a list of such
Material Foreign Subsidiaries, as of the Closing Date and as of the First
Modification Closing Date, is set forth on Schedule A-2 attached to this
Agreement).

 

"Maturity Date" shall mean (a) the earlier of March 3, 2025, or the date on
which all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise, or (b) such other date as may be agreed to by the
Administrative Agent, the Lenders and the Borrowers in writing.

 

"Membership Interest Assignments" shall mean that certain (i) Fifth Amended and
Restated Collateral Assignment of Membership Interests dated as of the Closing
Date, made by the Borrowers in favor of the Administrative Agent for the benefit
of the Lenders ratably, and (ii) Collateral Assignment of Membership Interests
dated as of the Closing Date, made by the Guarantors in favor of the
Administrative Agent for the benefit of the Lenders ratably, in each case, as
the same may be modified or amended from time to time.

 

15

--------------------------------------------------------------------------------

 

 

“Multi-Currency Line of Credit Permitted Financial Products” shall mean any and
all multi-currency facilities established for the benefit of any Borrower and/or
any of its Subsidiaries by any Financial Product Provider in an amount not to
exceed the Equivalent Amount of Seven Million Five Hundred Thousand and No/100
Dollars ($7,500,000.00), in the aggregate, outstanding at any time.

 

"Negative Covenants" shall mean any negative covenant or similar restrictive
undertaking made by the Borrowers set forth in this Agreement or in any other
Loan Document.

 

"Net Income" shall mean with respect to the ICF Entities for any period of
determination, the aggregate sum of all of the ICF Entities’ gross revenues
minus total expenses, as determined in accordance with GAAP.

 

“Non-Consenting Lender” shall have the meaning attributed to such term in
Section 10.16 of this Agreement.

 

"Non-Obligor Affiliate" and "Non-Obligor Affiliates" shall mean, as of any
applicable date of determination and individually or collectively (as the
context may require), (a) each and every Foreign Subsidiary, and (b) each and
every Domestic Subsidiary that is neither a Guarantor or a Borrower.

 

“Non-Qualifying Party” shall mean any Borrower or Guarantor that fails for any
reason to qualify as an Eligible Contract Participant on the effective date of
the applicable Swap.

 

"Note" and "Notes" shall mean, respectively, each and all of the Revolver Notes,
Swing Line Note, Term Facility Notes and other promissory notes executed, issued
and delivered pursuant to this Agreement (including any notes executed, issued
and delivered in connection with any Incremental Facility Commitments
established pursuant to Section 1.8), together with all extensions, renewals,
modifications, replacements, increases and substitutions thereof and therefor.

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

"Obligation" and "Obligations" shall mean, respectively, any and all obligations
or liabilities of any ICF Entity to any Lender, the LC Issuer or the
Administrative Agent in connection with the Loan or this Agreement, whether now
existing or hereafter created or arising, direct or indirect, matured or
unmatured, and whether absolute or contingent, joint, several or joint and
several, and no matter how the same may be evidenced or shall arise (including,
without limitation, interest and fees that accrue after the commencement by or
against any ICF Entity or any Affiliate thereof or any proceeding under any
bankruptcy, insolvency or any other debtor relief law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, and any and all Hedging Obligations owing to
the Administrative Agent, a Lender (including any Person that was, at the time
of the incurrence of such Hedging Obligations, a “Lender” hereunder, but, at any
time of determination, is no longer a “Lender” hereunder) or any of their
respective Affiliates and/or Hedging Contracts between an ICF Entity and the
Administrative Agent, a Lender or any of their respective Affiliates), but
specifically excluding, with respect to any guarantor thereof, any Excluded Swap
Obligations. For the avoidance of doubt, the term "Obligations" shall include
any and all Permitted Financial Product Obligations owing to any Financial
Product Provider who, as of any applicable date of determination, is also a
Lender.

 

"Ordinary Course Payments" shall mean (a) transfer pricing payments made
directly by any ICF Entity to any other ICF Entity, and (b) payments made
directly by any ICF Entity to any other ICF Entity; provided that any such
payments are made (i) in the ordinary course of such ICF Entity’s business, (ii)
for products actually delivered or services actually performed, (iii) pursuant
to an "arm's length" transaction (i.e., a transaction that would otherwise be
made with an unrelated and unaffiliated third party), and (iv) without violating
any other term or provision of this Agreement.

 

16

--------------------------------------------------------------------------------

 

 

"O.S.H.A." shall have the meaning attributed to such term in Section 5.14(a) of
this Agreement.

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurocurrency borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB, as set forth on its public website from time
to time, and as published on the next succeeding Business Day as the overnight
bank funding rate by the NYFRB (or by such other recognized electronic source
(such as Bloomberg) selected by the Administrative Agent for the purpose of
displaying such rate); provided, that if such day is not a Business Day, the
Overnight Bank Funding Rate for such day shall be such rate on the immediately
preceding Business Day; provided, further, that if such rate shall at any time,
for any reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged on the basis of the Overnight Bank Funding Rate shall be
adjusted as of each Business Day based on changes in the Overnight Bank Funding
Rate without notice to the Borrowers.

 

"Parent Company" shall mean ICF International, Inc., a Delaware corporation, and
its successors and assigns.

 

"Participant" shall have the meaning attributed to such term in Section 12.11(e)
of this Agreement.

 

"Patriot Act" shall mean the U.S.A. Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)), as amended.

 

"Pension Plan" or "Pension Plans" shall have the meaning attributed to such term
in Section 5.13(a) of this Agreement.

 

"Percentage" shall mean, as of any date of determination and with respect to
each Lender, the percentage(s) corresponding to such Lender's name on Schedule 1
attached to this Agreement in respect of the Term Facility Commitment Amount,
Revolving Facility Commitment Amount and/or the Swing Line Commitment Amount (as
the context may require), as the same may be modified or amended from time to
time.

 

"Permitted Acquisition" shall mean any merger or acquisition pursuant to which
(a) the merger or acquisition results in the acquisition by such Borrower,
Guarantor, or Non-Obligor Affiliate of all or substantially all of the assets of
the Target or at least eighty-five percent (85%) of all of the issued and
outstanding Equity Interests in the Target, in either case, free and clear of
any and all liens, claims and encumbrances (other than Permitted Liens); (b) the
Target is in a similar line or lines of business as that of the Borrowers; (c)
the Target is a going concern, not involved in any material litigation that is
not fully covered by reserves and/or insurance and shall have not suffered any
material adverse change in its business, operations, condition or assets at any
time after the immediately preceding fiscal quarter end and prior to the
effective date of the merger or acquisition; (d) the subject transaction does
not constitute a hostile acquisition or merger; (e) both prior to and after
giving effect to the merger or acquisition, no Event of Default shall exist or
have occurred; (f) without limiting clause (e) above, the Borrowers will be in
compliance with all financial covenants set forth in Section 6.15 of this
Agreement both prior to and after giving effect to the merger or acquisition,
and the ICF Entities’ Leverage Ratio will not exceed 3.75 to 1.00 (or, if the
Leverage Ratio has been stepped up pursuant to the terms of Section 6.15 of this
Agreement, then the ICF Entities’ Leverage Ratio will not exceed 4.00 to 1.00)
after giving effect to the proposed merger or acquisition; (g) the Borrowers,
Guarantors, and the Non-Obligor Affiliates shall not assume any obligation or
liability that would be included in the calculation of Total Funded Debt as a
condition of such merger or acquisition other than capitalized leases entered
into in the ordinary course of business, normal and customary accruals and other
Indebtedness expressly permitted pursuant to this Agreement; (h) the Borrowers
shall have certified in writing, or concurrent with the consummation of the
subject merger or acquisition shall certify in writing, to the Administrative
Agent that the subject merger or acquisition meets the requirements of a
Permitted Acquisition as set forth above; (i) if such acquisition is structured
as a merger, a Borrower (or if such merger is with any Subsidiary of a Borrower,
then such Subsidiary) must be the surviving entity after giving effect to such
merger, unless with respect to any such Subsidiary, it is joined pursuant to
clause (j) below; and (j) if required pursuant to Section 1.10 of this
Agreement, the Target shall become a Guarantor within forty-five (45) days of
the effective date of the merger or acquisition or by such later date as
provided pursuant to Section 1.10 of this Agreement, or if the Target is not
required to be joined as a Guarantor pursuant to Section 1.10 of this Agreement,
a first priority perfected lien on the Equity Interests of the Target shall be
granted to the Administrative Agent for the ratable benefit of the Lenders, as
provided in Article 3 of this Agreement, pursuant to the Stock Security
Agreement, the Membership Interest Assignment, comparable collateral document or
any joinder thereto.

 

17

--------------------------------------------------------------------------------

 

 

"Permitted Disposition(s)" shall mean any Disposition as to which (a) no Event
of Default shall have occurred and be continuing at the time of the Disposition;
(b) after giving effect to such Disposition on a pro forma basis, the Borrowers
shall be in compliance with the financial covenants set forth in Section 6.15
recomputed as of the end of the applicable period; (c) at least 80% of the
consideration paid in connection with all Dispositions in any Fiscal Year shall
be cash or cash equivalents paid contemporaneous with consummation of such
Disposition; (d) the total consideration paid in connection with any Disposition
shall be in an amount not less than the fair market value of the property
disposed of; (e) such transaction does not involve a sale or other disposition
of Receivables (other than Receivables (i) owned by or attributable to other
property concurrently being disposed of in a transaction otherwise treated as a
Permitted Disposition, or (ii) owned by an ICF Entity and factored in accordance
with Section 7.7(a)(xv) of this Agreement); and (f) the proceeds thereof shall
have been used in their entirety (net of reasonable and customary out of pocket
costs and expenses of such Disposition) to reduce the outstanding principal
balance (i) first, of any Term Loans outstanding, and (ii) second, the
outstanding principal balance of the Revolving Facility.

 

"Permitted Financial Product Obligations" shall mean, as of any applicable date
of determination, any and all debts, liabilities and obligations owing by any
and all of the ICF Entities to any and all Financial Product Providers in
connection with any and all cash management services, credit card facilities
(including, without limitation, the P-Card Program provided by any Lender),
multi-currency loans or other bank products in an aggregate amount not to exceed
Thirty Million and No/100 Dollars ($30,000,000.00) outstanding at any time; it
being understood and agreed that (i) Hedging Obligations owing to the
Administrative Agent, any Lender or any Affiliate thereof (including any Person
that was, at the time of the incurrence of such Hedging Obligations, a “Lender”
hereunder, but, at any time of determination, is no longer a “Lender”
hereunder), (ii) ACH exposure owing to the Administrative Agent or any Lender,
(iii) debts, liabilities and obligations with respect to cash management
services provided by the Administrative Agent and (iv) any and all
Multi-Currency Line of Credit Permitted Financial Products, shall not be
included in the foregoing calculation.

 

"Permitted Foreign Bank Accounts" shall mean any and all of the bank accounts
described on Schedule B attached to this Agreement, together with any and all
other foreign bank accounts from time to time designated by the Borrowers to the
Administrative Agent in writing pursuant to Section 6.3(b) of this Agreement;
provided that each such bank account (a) has been established by and in the name
of a Foreign Non-Obligor Affiliate, (b) is located outside of the United States
of America, (c) is used solely for the collection of Receivables, payment of
Ordinary Course Payments and other general operating purposes, (d) is not
subject to any lien, claim, charge or encumbrance (other than (i) rights of set
off with respect to any bank guarantee (including any advance payment guarantee)
to the extent such bank guarantee or advance payment guarantee is permitted
pursuant to Section 7.7(a)(ix) of this Agreement, and (ii) other normal and
customary rights of set off or similar rights (of the financial institution
maintaining such account), but only if such rights may be exercised solely for
past due fees, charges and expenses arising from the general administration of
such bank account, (e) if required by the Administrative Agent, is subject to a
control agreement or blocked account agreement, in form and substance reasonably
satisfactory to the Administrative Agent, and (f) if not subject to a control
agreement or blocked account agreement, in form and substance reasonably
satisfactory to the Administrative Agent, does not, for thirty (30) or more
consecutive days, contain funds and/or other items of value which, when
aggregated with all such other bank accounts, exceed the Dollar Equivalent of
Twenty-five Million and No/100 Dollars ($25,000,000.00) as of any applicable
date of determination; it being understood and agreed, however, that the amount
of funds held in a Deposit Account maintained by any Lender shall not be
included in any calculation of the foregoing amount.

 

18

--------------------------------------------------------------------------------

 

 

"Permitted Investments" shall mean: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one (1) year from the date of acquisition thereof; (b) commercial paper
having the highest rating, at the time of acquisition thereof, of Standard and
Poor's or Moody's Investors Services, Inc. and in either case maturing within
six (6) months from the date of acquisition thereof; (c) certificates of
deposit, bankers' acceptances and time deposits maturing within one hundred
eighty (180) days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than Five Hundred Million and No/100 Dollars
($500,000,000.00); (d) fully collateralized repurchase agreements with a term of
not more than thirty (30) days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; (e) mutual funds investing solely in any one or more of the
Permitted Investments described in clauses (a) through (d) above; (f) cash
equivalents outside of the United States, but only to the extent comparable to
any other cash equivalent investment described herein; and (g) other short term
liquid investments approved in writing by the Administrative Agent from time to
time.

 

"Permitted Liens" shall mean, with respect to any ICF Entity: (a) liens for
taxes (other than liens imposed under ERISA) not yet due and payable or which
are being contested in good faith and by appropriate proceedings, which (i) such
ICF Entity has the financial ability to pay, including penalties and interest,
and (ii) the non-payment thereof will not result in the execution of any such
tax lien or otherwise jeopardize the interests of the Administrative Agent
and/or the Lenders in, on or to any Collateral; (b) deposits or pledges to
secure obligations under workers' compensation, social security or similar laws,
incurred in the ordinary course of business (other than liens imposed under
ERISA); (c) liens securing secured Indebtedness of the ICF Entities, but only to
the extent and Dollar amount such secured Indebtedness is permitted pursuant to
Section 7.7(a) of this Agreement (other than clause (vi) thereof); (d) cash
deposits or Deposit Accounts pledged to secure the performance of bids, tenders,
contracts (other than Indebtedness), leases, statutory obligations, surety and
appeal bonds (including bank guarantees and advance payment guarantees to the
extent such bank guarantees and/or advance payment guarantees are permitted
pursuant to Section 7.7(a)(ix) of this Agreement) and other obligations of like
nature made in the ordinary course of business; (e) mechanics', workmen's,
repairmen's, warehousemen's, vendors', lessors' or carriers' liens or other
similar liens; provided that such liens arise in the ordinary course of the
applicable ICF Entity’s business and secure sums which are not past due for a
period of more than thirty (30) days or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, or which are separately
secured by cash deposits or pledges in an amount adequate to obtain the release
of such liens; (f) except as otherwise provided in this Agreement, statutory or
contractual landlord's liens on any ICF Entity’s tangible personal property
located in such ICF Entity’s demised premises; (g) zoning or other similar and
customary land use restrictions, which do not materially impair the use or value
of any Collateral or property of any ICF Entity; (h) judgment liens which are
not prohibited by Section 7.4 of this Agreement; (i) liens in favor of the
Administrative Agent and/or any Lender with respect to the Loan Documents; and
(j) other liens existing as of the Closing Date listed on Schedule 7.7(b)
attached to this Agreement.

 

"Person" shall mean an individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

 

"PNC Bank" shall mean PNC Bank, National Association, acting individually,
together with its successors and assigns.

 

"Primary Operating Company" shall mean ICF Consulting Group, Inc., a Delaware
corporation.

 

"Prime Contractor" shall mean any Person (other than an ICF Entity) which is a
party to any Government Subcontract.

 

"Prime Rate" shall mean the interest rate per annum announced from time to time
by the Administrative Agent at the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged commercial borrowers or
others by the Administrative Agent. Any change in the Prime Rate shall take
effect at the opening of business on the day such change is announced.

 

19

--------------------------------------------------------------------------------

 

 

"Proceeds" shall have the meaning attributed to that term by the UCC or under
other Applicable Law, and, in any event, shall include, but shall not be limited
to, any and all of the following, whether now owned or hereafter acquired:
(a) any and all proceeds of, or amounts (in any form whatsoever, whether cash,
securities, property or other assets) received under or with respect to, any
insurance, indemnity, warranty or guaranty payable from time to time, and claims
for insurance, indemnity, warranty or guaranty effected or held with respect to
any of the Collateral, (b) any and all payments (in any form whatsoever, whether
cash, securities, property or other assets) made or due and payable from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority), (c) any claim
against third parties (i) for past, present or future infringement of any patent
or patent license, or (ii) for past, present or future infringement or dilution
of any copyright, copyright license, trademark or trademark license, or for
injury to the goodwill associated with any trademark or trademark license, (d)
any recoveries against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
stock, and (f) any and all other amounts (in any form whatsoever, whether cash,
securities, property or other assets) from time to time paid or payable under or
in connection with any of the Collateral (whether or not in connection with the
sale, lease, license, exchange or other disposition of the Collateral).

 

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period: provided that if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period either (i) as published in another
publication selected by the Administrative Agent or (ii) in an Alternate Source
(or if there shall at any time, for any reason, no longer exist any such
reference or any Alternate Source, a comparable replacement rate determined by
the Administrative Agent at such time (which determination shall be conclusive
absent manifest error).

 

“QFC Credit Support” has the meaning attributed to such term in Section 12.27 of
this Agreement.

 

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the Commodity Exchange Act and CFTC regulations thereunder
that has total assets exceeding $10,000,000, or (b) an Eligible Contract
Participant that can cause another Person to qualify as an Eligible Contract
Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

"Qualifying Person" shall have the meaning attributed to such term in Section
10.10 of this Agreement.

 

"Quarterly Covenant Compliance Certificate" shall have the meaning attributed to
such term in Section 6.3(b) of this Agreement.

 

"RCRA" shall mean the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901 et. seq.).

 

"Receivable" and "Receivables" shall mean, individually or collectively as the
context may require, any and all of the Borrowers' present and future accounts,
contracts, contract rights, chattel paper, general intangibles, notes, drafts,
acceptances, chattel mortgages, conditional sale contracts, bailment leases,
security agreements, contribution rights and other forms of obligations now or
hereafter arising out of or acquired in the course of or in connection with any
business the ICF Entities conduct, together with all liens, guaranties,
securities, rights, remedies and privileges pertaining to any of the foregoing,
whether now existing or hereafter created or arising, and all rights with
respect to returned and repossessed items of inventory.

 

“Reference Currency” shall have the meaning specified in the definition of
"Equivalent Amount".

 

20

--------------------------------------------------------------------------------

 

 

"Register" shall have the meaning attributed to such term in Section 12.11(d) of
this Agreement.

 

"Releases" shall have the meaning attributed to such term in Section 5.14(c) of
this Agreement.

 

"Report" and "Reports" shall have the meaning attributed to such term in Section
10.15 of this Agreement.

 

"Request for Advance and Certification" shall mean any Request for Advance and
Certification in the form attached as Exhibit 1 to this Agreement.

 

"Required Information" shall mean any information required to be reported and/or
delivered by the Borrowers (on their own behalf or for or on behalf of any other
ICF Entity) to the Administrative Agent and/or the Lenders pursuant to this
Agreement and/or any other Loan Document.

 

"Required Lenders" shall mean, as applicable, all of the Lenders who, as of any
applicable date of determination, are not Defaulting Lenders, and who hold
Revolving Facility Commitments, Term Facility Commitments and/or (without
duplication) outstanding Term Loans representing, in the aggregate, at least
fifty-one percent (51%) of the aggregate Commitment Amount (excluding the Swing
Line Commitment Amount).

 

“Resolutions Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.

 

"Revaluation Date" shall have the meaning attributed to such term in The
Interpretive Provisions Section of this Agreement.

 

"Revolver Notes" shall mean each and all of the promissory notes executed,
issued and delivered pursuant to this Agreement in connection with the Revolving
Facility, together with all extensions, renewals, modifications, amendments,
restatements, replacements and substitutions thereof and therefor.

 

"Revolving Facility" shall mean the revolving credit facility being extended
pursuant to this Agreement, in the original maximum principal amount of the
Revolving Facility Commitment Amount, with a sub-limit of Sixty Million and
No/100 Dollars ($60,000,000.00) for Letters of Credit and a sub-limit of
Seventy-five Million and No/100 Dollars ($75,000,000.00) for Swing Line Loans;
it being understood and agreed that the maximum principal amount of the
Revolving Facility shall be subject to increase pursuant to Section 1.8 of this
Agreement.

 

“Revolving Facility Commitment” shall mean the commitment of any Revolving
Facility Lender to make Loans available to the Borrowers under the Revolving
Facility.

 

"Revolving Facility Commitment Amount" shall mean, as of any applicable date of
determination, an amount equal to the sum of Six Hundred Million and No/100
Dollars ($600,000,000.00), plus the aggregate amount of any and all Incremental
Revolving Facility Commitments existing as of such date of determination, minus
the aggregate amount of any and all reductions of the Commitment Amount with
respect to the Revolving Facility made pursuant to Section 1.11 of this
agreement prior to such date of determination.

 

"Revolving Facility Commitment Fee" shall have the meaning attributed to such
term in Section 1.7(b) of this Agreement.

 

“Revolving Facility Lender” shall mean, as of any date of determination, a
Lender with a Revolving Facility Commitment.

 

“Sanctioned Country” shall mean, as of any applicable date of determination, any
country or territory which is the subject or target of any Sanctions.

 

21

--------------------------------------------------------------------------------

 

 

“Sanctioned Person” shall mean, as of any applicable date of determination, (a)
any Person listed in any Sanctions-related list of designated Persons maintained
by the Government, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country (c) any Person controlled by any such Person or (d) any
Person otherwise the subject of any Sanctions.

 

“Sanctions” shall mean any and all economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the Government,
the United Nations Security Council, the European Union, Her Majesty’s Treasury
of the United Kingdom or other relevant sanctions authority.

 

"SEC" shall mean the Securities and Exchange Commission of the United States of
America.

 

"SEC Act" shall mean The Securities Exchange Act of 1934, 15 U.S.C.A. §78, as
amended.

 

"Security Entitlements" shall have the meaning attributed to such term by the
UCC, and shall include any and all Security Entitlements whether now or
hereafter existing.

 

"Spot Rates" shall have the meaning attributed to such term in The Interpretive
Provisions Section of this Agreement.

 

"Stock Security Agreements" shall mean that certain (i) Fifth Amended and
Restated Stock Security Agreement dated as of the Closing Date, made by the
Borrowers in favor of the Administrative Agent for the benefit of the Lenders
ratably, and (ii) Stock Security Agreement dated as of the Closing Date, made by
the Guarantors in favor of the Administrative Agent for the benefit of the
Lenders ratably, in each case, as the same may be modified or amended from time
to time.

 

"Subsidiary" shall mean, in the context of any Person, (a) a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the Equity Interests entitled to vote for members of the
board of directors or equivalent governing body is at the time beneficially
owned, directly, or indirectly through one or more intermediaries, or both, by
such Person, and (b) any other corporation, partnership, joint venture, limited
liability company or other business entity that is consolidated with such Person
under GAAP.

 

“Supported QFC” has the meaning attributed to such term in Section 12.27 of this
Agreement.

 

"Supporting Obligations" shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing: any and all letter of credit rights or secondary obligations that
support the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property.

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of trade designated as a contract market under
Section 5 of the Commodity Exchange Act, or (b) a commodity option entered into
pursuant to CFTC Regulation 32.3(a).

 

"Swing Line Commitment" shall mean the Swing Line Lender's obligation to make
Swing Line Loans to the Borrowers in an aggregate principal amount not to exceed
the Swing Line Commitment Amount.

 

"Swing Line Commitment Amount" shall mean Seventy-five Million and No/100
Dollars ($75,000,000.00).

 

"Swing Line Commitment Period" shall mean the period commencing on the Closing
Date and ending on the Swing Line Termination Date.

 

22

--------------------------------------------------------------------------------

 

 

"Swing Line Facility" shall mean the swing line credit facility being extended
pursuant to this Agreement, in the original maximum principal amount equal to
the Swing Line Commitment Amount.

 

"Swing Line Lender" shall mean PNC Bank.

 

"Swing Line Loan" or "Swing Line Loans" shall have the meaning attributed to
such term in Section 1.1(b) of this Agreement.

 

"Swing Line Note" shall mean that certain Sixth Amended and Restated Swing Line
Promissory Note dated as of First Modification Closing Date, made by the
Borrowers and payable to the order of the Swing Line Lender, in the maximum
principal amount of the Swing Line Commitment Amount, or so much thereof as
shall be advanced or readvanced, together with all extensions, renewals,
modifications, increases, replacements and substitutions thereof or therefor.

 

"Swing Line Outstandings" shall mean, as of any date of determination, the
aggregate principal amount of all Swing Line Loans then outstanding.

 

"Swing Line Rate" shall mean, with respect to the Swing Line Facility, as of any
particular date of determination, the Daily Libor Rate.

 

"Swing Line Termination Date" shall mean the fifth (5th) Business Day prior to
the Maturity Date, or such earlier date on which the Swing Line Lender shall
have elected, in its sole and absolute discretion, to terminate the Swing Line
Facility.

 

"Target" shall have the meaning attributed to such term in Section 7.1(d) of
this Agreement.

 

"Taxes" shall have the meaning attributed to such term in Section 12.19 of this
Agreement.

 

“Term Facility” shall mean the Two Hundred Million and No/100 Dollar
($200,000,000.00) Term Loan being extended on the First Modification Closing
Date pursuant to this Agreement, together with any additional Term Loans
extended pursuant to Section 1.8 of this Agreement.

 

“Term Facility Commitment” shall mean the Commitment of any Term Facility Lender
to make Term Loans available to the Borrowers under the Term Facility and/or any
Incremental Term Facility Commitment.

 

“Term Facility Commitment Amount” shall mean, as of any date of determination,
(a) prior to the funding of any particular Term Loan (i) with respect to any
Term Facility Lender, the aggregate amount of all Term Facility Commitments of
such Term Facility Lender then in effect, and (ii) with respect to all Term
Facility Lenders, the aggregate amount of all Term Facility Commitments of such
Term Facility Lenders then in effect; and (b) after the funding of any
particular Term Loan (i) with respect to any Term Facility Lender, the aggregate
outstanding principal balance of all Term Loans owing to such Term Facility
Lender; and (ii) with respect to all Term Facility Lenders, the aggregate
outstanding principal balance of all Term Loans owing to all Term Facility
Lenders.

 

“Term Facility Lender” shall mean, as of any date of determination, a Lender
with a Term Facility Commitment, or, after advancing the proceeds of the Term
Facility Commitment, a Lender with outstanding Term Loans.

 

“Term Facility Notes” shall mean each and all of the promissory notes executed,
issued and delivered pursuant to this Agreement in connection with the Term
Facility, together with all extensions, renewals, modifications, replacements
and substitutions thereof and therefor.

 

“Term Facility Upfront Fee” shall mean the upfront fee charged by the Term
Facility Lenders at the time that any Term Facility Commitment is established on
the First Modification Closing Date and/or pursuant to Section 1.8 of this
Agreement.

 

23

--------------------------------------------------------------------------------

 

 

"Term Loans" shall mean term loans advanced by Term Facility Lenders pursuant to
a Term Facility Commitment.

 

"Total Funded Debt" shall mean, as of any date of determination, the sum of all
Indebtedness shown as such on the consolidated balance sheet of the ICF
Entities, as determined in accordance with GAAP, plus any and all Letter of
Credit Exposure. To the extent that operating leases are required to be
reflected on the balance sheet of the Borrowers in accordance with GAAP, the
Borrowers’ operating leases will not be included in any calculation of Total
Funded Debt.

 

"Trading with the Enemy Act" shall mean The Trading With the Enemy Act (50
U.S.C. Section 1 et seq.), as amended, and Executive Order 13224 (effective
September 24, 2001), as amended.

 

"Transitional Deposit Account" shall have the meaning attributed to such term in
Article 8 of this Agreement.

 

"UCC" shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the Commonwealth of Virginia; provided, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent's lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the
Commonwealth of Virginia, the term "UCC" shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

"Uncommitted Incremental Facility Commitment Amount" shall mean, as of any date
of determination, an amount equal to the sum of Three Hundred Million and No/100
Dollars ($300,000,000.00), minus the aggregate Dollar amount of any and all
Incremental Revolving Facility Commitments and Incremental Term Facility
Commitments established prior to such date of determination and, with respect to
such Incremental Revolving Facility Commitments, then remaining in effect.

 

"United States" and "U.S." mean the United States of America.

 

“U.S. Special Resolution Regimes” has the meaning attributed to such term in
Section 12.27 of this Agreement.

 

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 

24

--------------------------------------------------------------------------------

 

 

INTERPRETIVE PROVISIONS

 

(a)     Certain Interpretive Provisions.

 

(i)     Unless otherwise expressly provided herein, (a) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement or any other Loan Document, and (b) references to any
statute or regulation are to be construed as including all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting the statute or regulation.

 

(ii)     The article, section and paragraph headings of this Agreement are for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

(iii)     This Agreement and the other Loan Documents are the result of
negotiations among all parties hereto, and have been reviewed by counsel to the
Administrative Agent, the Borrowers and the Lenders, and are the products of all
parties. Accordingly, this Agreement and the other Loan Documents shall not be
construed against the Administrative Agent or the Lenders merely because of the
Administrative Agent's or the Lenders' involvement in their preparation.

 

(iv)     Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
"hereof," "herein," "hereby" and derivative or similar words refer to this
entire Agreement and not to any particular provision of this Agreement; and (d)
the terms "Article," "Section," "Subsection," "Schedule" and "Exhibit" without
any reference to a specified document refer to the specified Article, Section,
Subsection, Schedule and Exhibit, respectively, of this Agreement.

 

(v) The words "including," "include" and "includes" are not exclusive and shall
be deemed to be followed by the words "without limitation"; if exclusion is
intended, the word "comprising" is used instead.

 

(vi) The word "or" shall be construed to mean "and/or" unless the context
clearly prohibits that construction.

 

(vii) Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.

 

(viii) The word "extent" in the phrase "to the extent" as used in this Agreement
means the degree to which a subject or other thing extends and such phrase does
not simply mean "if."

 

(ix) No provision of this Agreement is to be construed to require, directly or
indirectly, any Person to take any action, or to omit to take any action, to the
extent such action or omission would violate Applicable Laws.

 

(x) Section 1.12 of this Agreement provides a mechanism for determining an
alternative rate of interest in the event that the London interbank offered rate
is no longer available or in certain other circumstances. The Administrative
Agent does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
"LIBOR Rate" or with respect to any alternative or successor rate thereto, or
replacement rate therefor.

 

25

--------------------------------------------------------------------------------

 

 

(xi) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company or a
limited partnership, or an allocation of assets to a series of a limited
liability company or a limited partnership (or the unwinding of such a division
or allocation), as if it were a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company or a limited partnership shall constitute a separate Person
hereunder (and each division of any limited liability company or any limited
partnership that is a Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).

 

(b)     Accounting Terms.

 

(i) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

 

(ii) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)     Exchange Rates; Currency Equivalents.

 

(i) Except for purposes of financial statements delivered by the Borrowers
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the LC Issuer, as applicable. For
purposes hereof, the term "Spot Rates" means, for a currency, the rate
determined by the Administrative Agent or the LC Issuer, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the LC Issuer, as
applicable, may obtain such spot rate from another financial institution
designated by the Administrative Agent or the LC Issuer, as applicable, if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the LC Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency; it being understood and agreed that the Administrative
Agent or the LC Issuer, as applicable, shall endeavor to obtain the most
favorable spot buying rate, but it shall have no obligation or liability for its
failure to do so; and the term "Revaluation Date" means, with respect to any
Letter of Credit or Loan, each of the following: (a) each date of issuance of a
Letter of Credit or borrowing of a Loan denominated in an Alternative Currency,
(b) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(c) each date of any payment by the LC Issuer under any Letter of Credit, or by
the Administrative Agent, any Lender or any Borrower of a Loan, denominated in
an Alternative Currency, (d) in the case of the existing Letters of Credit, such
additional dates as the existing LC Issuer shall determine, and (e) such
additional dates as the Administrative Agent or the LC Issuer shall determine.

 

(ii) Wherever in this Agreement an amount is expressed in Dollars, but a
calculation may require an Alternative Currency, such amount shall be the
equivalent amount thereof in the applicable Alternative Currency, as determined
by the Administrative Agent or the LC Issuer, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

 

26

--------------------------------------------------------------------------------

 

 

(d)     Additional Alternative Currencies.

 

(i) The Borrowers may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
"Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the LC Issuer.

 

(ii)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten (10) Business Days prior to the date of the desired Letter
of Credit issuance (or such other time or date as may be agreed by the
Administrative Agent and the LC Issuer, in their sole discretion). In each case,
the Administrative Agent shall promptly notify the LC Issuer thereof. The LC
Issuer shall notify the Administrative Agent, not later than 11:00 a.m., five
(5) Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

(iii)     Any failure by the LC Issuer to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by the LC Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the LC Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency required hereunder, the Administrative
Agent shall promptly so notify the Borrowers.

 

(e) Change of Currency.

 

(i)     Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the legislative measures
of the European Council). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Letter of Credit in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Letter of Credit upon the earliest date on which
each Letter of Credit is renewed, extended or expired.

 

(ii)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(iii)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

ARTICLE 1
COMMITMENT

 

1.1     Maximum Loan Amount.

 

(a)     Subject to the terms and conditions of this Agreement, (i) each
Revolving Facility Lender severally agrees to make the Loans under the Revolving
Facility to the Borrowers (except for the Swing Line Loan, which shall be
extended only by the Swing Line Lender), with the maximum amount of each
Revolving Facility Lender's obligation being equal to such Revolving Facility
Lender's Percentage of the Revolving Facility Commitment Amount; (ii) each Term
Facility Lender severally agrees to make Loans under the Term Facility to the
Borrowers on the First Modification Closing Date, with the maximum amount of
each Term Facility Lender's obligation being equal to such Lender's Percentage
of the Term Facility Commitment Amount; and (iii) as set forth more fully in
Section 1.1(b) below, the Swing Line Lender will make the Swing Line Loan to the
Borrowers. The Loans, including the Swing Line Loan, shall bear interest and be
payable in accordance with the terms and provisions of this Agreement and the
Notes. The Revolver Notes shall be executed and delivered to each respective
Revolving Facility Lender on the Closing Date, the Term Facility Notes shall be
executed and delivered to each respective Term Facility Lender on the First
Modification Closing Date, and thereafter, from time to time, Notes shall be
executed and delivered to each respective Lender as and when requested by the
Administrative Agent.

 

27

--------------------------------------------------------------------------------

 

 

(b)     Subject to the terms and conditions of this Agreement, the Swing Line
Lender shall make swing line loans (each, a "Swing Line Loan" and collectively,
the "Swing Line Loans") to the Borrowers from time to time during the Swing Line
Commitment Period, in the aggregate principal amount at any one time outstanding
not to exceed the Swing Line Commitment Amount; provided, however, that at no
time may the aggregate outstanding principal amount of the Swing Line Loans,
plus the aggregate outstanding principal amount of the Revolving Facility
(including the aggregate face amount of all Letters of Credit outstanding),
exceed the Revolving Facility Commitment Amount. During the Swing Line
Commitment Period, the Borrowers may use the Swing Line Commitment by borrowing,
repaying Swing Line Loans in whole or in part, and reborrowing, all in
accordance with the terms of this Agreement. At the request of the Swing Line
Lender, the Administrative Agent may, at any time, on behalf of the Borrowers
(which hereby irrevocably direct the Administrative Agent to act on their
behalf) request each Revolving Facility Lender having a Percentage of the
Revolving Facility, including the Lender then acting as the Swing Line Lender,
to make, and each such Revolving Facility Lender, including the Lender then
acting as the Swing Line Lender, shall make an advance under the Revolving
Facility, in an amount equal to such Revolving Facility Lender's Percentage of
the Revolving Facility, of the amount of the Swing Line Outstandings as of the
date such request is made. In such event, each such Revolving Facility Lender
shall make the requested proceeds available to the Administrative Agent for the
account of the Swing Line Lender in accordance with the funding provisions set
forth in this Agreement. The proceeds of the Revolving Facility advanced
pursuant to this Section 1.1(b) shall be immediately applied to repay the Swing
Line Outstandings, together with any and all accrued and unpaid interest
thereon.

 

1.2     Use of Proceeds. The Loans shall be used by the Borrowers only for the
following purposes: (a) to refinance certain existing indebtedness of the
Borrowers; (b) to finance any Permitted Acquisition (including, the purchase
price of a Permitted Acquisition, together with customary transaction costs and
expenses payable to unrelated and unaffiliated third parties relating thereto);
and (c) for working capital, capital expenditures, letters of credit and general
corporate needs. Each Borrower agrees that it will not use or permit the Loan
proceeds or any Letter of Credit to be used (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto, or (iv) for any other purpose without the prior
written consent of the Administrative Agent.

 

1.3     [Reserved].

 

28

--------------------------------------------------------------------------------

 

 

1.4     Advances; Payments.

 

(a)     Agreement to Advance and Readvance; Procedure. So long as no Event of
Default shall have occurred and be continuing, and no act, event or condition
shall have occurred and be continuing which with notice or the lapse of time, or
both, shall constitute an Event of Default, and subject to the terms and
provisions of this Agreement, the Revolving Facility Lenders (and the Swing Line
Lender, as the case may be) shall advance and readvance the proceeds of the
Revolving Facility and the proceeds of the Swing Line Facility (as applicable)
from time to time in accordance with the terms of this Agreement to the
Borrowers upon the Borrowers' execution and delivery of this Agreement and all
other documents, instruments and agreements required by the Administrative Agent
and the Revolving Facility Lenders in connection herewith. In addition to any
and all other conditions to advance set forth in this Agreement, on the date of
each request for an advance and as of the date of advance, the Borrowers shall
be deemed to have remade and redated each and all of the representations and
warranties set forth in this Agreement, and with respect to those
representations and warranties qualified by "materiality", such representations
and warranties shall be true and correct in all respects, and with respect to
those representations and warranties not qualified by "materiality", such
representations and warranties shall be true and correct in all material
respects in each case as of such date, unless such representation or warranty
specifically refers to an earlier date or the Borrowers are unable to remake and
redate any such representation or warranty, in which case the Borrowers shall
have previously disclosed the same to the Administrative Agent and the Revolving
Facility Lenders in writing, and such inability does not constitute or give rise
to an Event of Default. Requests for advances with respect to the Revolving
Facility (to the extent not auto-advanced pursuant to the terms hereof) shall be
in the form attached as Exhibit 1 to this Agreement, and requests for advances
with respect to the Swing Line Facility (to the extent not auto-advanced
pursuant to the terms hereof) shall be in the form attached as Exhibit 1(a) to
this Agreement. Requests for advances of Loan proceeds with respect to the
Revolving Facility and the Swing Line Facility may be made via facsimile or
electronic mail on any given Business Day if the Borrowers provide the
Administrative Agent, in advance, with a written list of the names of the
specific officers authorized to request disbursements by facsimile or electronic
mail. Upon request by the Administrative Agent, the Borrowers shall confirm, in
an original writing, each facsimile or electronic mail request for advance made
by any Borrower. Notwithstanding the foregoing, (i) the Revolving Facility
Lenders shall have no obligation to make any advance with respect to the
Revolving Facility after the Maturity Date and each Revolving Facility Lender’s
commitment under the Revolving Facility, unless sooner terminated in accordance
with the terms of this Agreement, shall terminate on the Maturity Date; and (ii)
the Swing Line Lender shall have no obligation to make any advance with respect
to the Swing Line Facility after the Swing Line Termination Date. So long as (i)
no Event of Default shall have occurred and be continuing, (ii) no act, event or
condition shall have occurred and be continuing (which with notice or the lapse
of time, or both, shall constitute an Event of Default), and (iii) subject to
the terms and provisions of this Agreement, the Term Facility Lenders shall
advance to the Borrowers all of the proceeds of the Term Facility on the First
Modification Closing Date in accordance with the terms of this Agreement. In
addition to any and all other conditions to advance set forth in this Agreement,
on the First Modification Closing Date, the Borrowers shall be deemed to have
remade and redated each and all of the representations and warranties set forth
in this Agreement, and with respect to those representations and warranties
qualified by "materiality", such representations and warranties shall be true
and correct in all respects, and with respect to those representations and
warranties not qualified by "materiality", such representations and warranties
shall be true and correct in all material respects in each case as of such date,
unless such representation or warranty specifically refers to an earlier date or
the Borrowers are unable to remake and redate any such representation or
warranty, in which case the Borrowers shall have previously disclosed the same
to the Administrative Agent and the Term Facility Lenders in writing, and such
inability does not constitute or give rise to an Event of Default. Once amounts
are advanced pursuant to a Term Facility Commitment, the particular Term
Facility Lenders shall have no further obligation to advance or readvance any
proceeds of such Term Facility Commitment, and once repaid, amounts under the
Term Facility may not be reborrowed.

 

29

--------------------------------------------------------------------------------

 

 

(b)     Interest Rate Election; Certain Advance Procedures and Limits. Amounts
advanced in connection with the Loans shall bear interest at the Applicable
Interest Rate, which shall either be on a Base Rate basis or LIBOR basis, as
more fully set forth below and in the exhibits attached to this Agreement,
except that Swing Line Loans shall only be made available to the Borrowers on a
Swing Line Rate basis. Advances bearing interest on a Base Rate basis shall be
in minimum and incremental amounts of One Hundred Thousand and No/100 Dollars
($100,000.00), and shall be made available on a same-day basis, if requested by
12:00 Noon, Pittsburgh, Pennsylvania time, on any Business Day. Advances under
the Swing Line Facility shall be made available on a same-day basis, if
requested by 12:00 Noon, Pittsburgh, Pennsylvania time, on any Business Day.
Advances bearing interest on a LIBOR basis shall also be in minimum and
incremental amounts of One Hundred Thousand and No/100 Dollars ($100,000.00),
and shall be made available not less than three (3) Business Days, nor more than
five (5) Business Days after the date of request, if requested by 12:00 Noon,
Pittsburgh, Pennsylvania time. The Borrowers' right to request LIBOR based
interest, as well as certain additional terms, conditions and requirements
relating thereto, are set forth below and in the exhibits attached to this
Agreement, and each Borrower expressly acknowledges and consents to such
additional terms and provisions. During the period from the Closing Date until
the first day of the first full calendar month after no less than ten (10) days
have elapsed since the Administrative Agent's receipt of the Quarterly Covenant
Compliance Certificate and quarterly financial statements for the calendar
quarter ending June 30, 2017, the Additional Base Rate Interest Margin shall be
fifty (50) basis points (i.e., 0.50%), and the Additional Libor Interest Margin
shall be one hundred fifty (150) basis points (i.e., 1.50%). During the period
from the First Modification Closing Date until the first day of the first full
calendar month after no less than ten (10) days have elapsed since the
Administrative Agent's receipt of the Quarterly Covenant Compliance Certificate
and quarterly financial statements for the Fiscal Quarter ending March 31, 2020,
the Additional Base Rate Interest Margin and the Additional Libor Interest
Margin shall be calculated based upon the pro forma Quarterly Covenant
Compliance Certificate delivered and dated as of the First Modification Closing
Date. Thereafter, the applicable Additional Base Rate Interest Margin and the
applicable Additional Libor Interest Margin shall be (i) based on the ICF
Entities’ Leverage Ratio, calculated in accordance with Section 6.15 of this
Agreement, and (ii) determined according to Exhibit 7 attached to this
Agreement. Interest rate adjustments shall be applicable hereunder on a
prospective basis. The Additional Base Rate Interest Margin and Additional Libor
Interest Margin shall be calculated by and become effective on the first day of
the first full calendar month after no less than ten (10) days have elapsed
since the Administrative Agent's receipt of the Quarterly Covenant Compliance
Certificate and quarterly financial statements required by this Agreement; it
being understood, however, that in the event the Quarterly Covenant Compliance
Certificate and quarterly financial statements are not submitted when due, the
Borrowers, after written notice and failure to cure within two (2) days of such
notice, shall not be entitled to any reduction in the Additional Base Rate
Interest Margin and/or the Additional Libor Interest Margin for the ensuing
quarterly period, and at the option of the Administrative Agent, all amounts
outstanding during such period shall bear interest on a Base Rate basis or LIBOR
basis (as the case may be), plus the highest applicable Additional Base Rate
Interest Margin or Additional Libor Interest Margin (as applicable) set forth in
Exhibit 7 attached to this Agreement. At any time an Event of Default exists, if
requested by the Administrative Agent or the Required Lenders, the
Administrative Agent may impose the Default Rate in addition to (and not in lieu
of) the Additional Base Rate Interest Margin and/or the Additional Libor
Interest Margin effective as of the date upon which such Event of Default first
occurred or such later date approved by the Required Lenders in writing;
provided, that any such increase may thereafter be rescinded by the Required
Lenders.

 

(c)     Repayment; Interest; Automatic Advances/Payments. All sums advanced in
connection with the Loans shall be repaid in accordance with the terms set forth
below and in the other Loan Documents:

 

(i)     Repayment of Loan. Unless sooner accelerated pursuant to the terms of
this Agreement, the Borrowers shall repay on the Maturity Date the aggregate
principal amount of the Revolving Facility and the Swing Line Facility
outstanding on such date. The Borrowers shall repay the outstanding principal
amount of the Term Facility in installments on the dates and in the amounts set
forth in the table below, unless sooner accelerated pursuant to the terms of the
Loan Documents:

 

 

Quarterly Period Ending

Each Principal Installment

June 30, 2020, September 30, 2020 and December 31, 2020

$2,500,000

March 31, 2021, June 30, 2021, September 30, 2021 and December 31, 2021

$2,500,000

March 31, 2022, June 30, 2022, September 30, 2022, December 31, 2022 and March
31, 2023

$2,500,000

June 30, 2023, September 30, 2023 and December 31, 2023

$3,750,000

March 31, 2024, June 30, 2024, September 30, 2024 and December 31, 2024

$3,750,000

Maturity Date

Remaining principal balance of the Term Facility

 

30

--------------------------------------------------------------------------------

 

 

(ii)     Interest.

 

A.     So long as no Event of Default or any act, event or condition which with
notice or the passage of time, or both, would constitute an Event of Default,
has occurred and is continuing, the Borrowers shall have the right to elect that
specified amounts advanced under the Revolving Facility and/or Term Facility
bear interest at either (1) the LIBOR Rate, plus the applicable Additional Libor
Interest Margin in effect at the commencement of the particular Interest Period,
or (2) the Base Rate, plus the applicable Additional Base Rate Interest Margin
in effect at the commencement of the particular Interest Period. Such election
shall be made in accordance with the specific procedures set forth in this
Agreement, including, without limitation, Exhibit 3 attached to this Agreement,
and shall be subject to the conditions, requirements and other terms of this
Agreement and the other Loan Documents. The Borrowers may not revoke any
election without the Administrative Agent's written consent (not to be
unreasonably withheld or delayed). Upon the expiration of an applicable Interest
Period, if the Administrative Agent has not received a LIBOR Election Form and
Certification from the Borrowers or other written direction from the Borrowers
with respect to rolling over LIBOR elections generally, the Applicable Interest
Rate with respect to any amounts for which such existing interest rate is
expiring shall, from and after the end of the applicable expiring Interest
Period, be the Base Rate, plus the applicable Additional Base Rate Interest
Margin; it being understood and agreed, however, that such amount may, at any
time thereafter, bear interest at the LIBOR Rate, plus the applicable Additional
Libor Interest Margin, provided that (i) no Event of Default has occurred and is
continuing, and (ii) the Administrative Agent has received an appropriate LIBOR
Election Form and Certification from the Borrowers.

 

B.     Interest accrued on a Base Rate basis shall be payable on each Interest
Payment Date. Base Rate interest shall be calculated on a 360-day year basis and
the actual number of days elapsed. Interest accrued on a LIBOR Rate basis shall
be due and payable on each Interest Payment Date. LIBOR interest shall be
calculated on a 360-day year basis and the actual number of days elapsed.
Interest accrued on a Swing Line Rate basis shall be due and payable on each
Interest Payment Date. Swing Line Rate interest shall be calculated on a 360-day
year basis and the actual number of days elapsed.

 

(iii)     Automatic Advances/Payments. The Borrowers hereby authorize the
Administrative Agent, on any Business Day, to transfer funds from the Collateral
Account or any other designated account of the Borrowers to pay down the
Obligations (other than the Term Facility) and to make Loans under the Revolving
Facility or Swing Line Loans available to the Borrowers to cover shortages or
overdrafts in the Collateral Account or such other designated account of the
Borrowers. All such transfers are subject to the availability of Loan proceeds
under the Revolving Facility (with respect to advances) and the availability of
funds in the Collateral Account or such other designated account of the
Borrowers (with respect to paydowns). The Administrative Agent may, in its
discretion, make such transfers (or direct any Lender maintaining a Deposit
Account of a Borrower to wire transfer to the Administrative Agent any funds on
deposit thereon to facilitate any such transfer by the Administrative Agent),
but neither the Administrative Agent nor such Lender shall have any liability
for their failure to do so. Subject to the terms of any cash management
agreement between the Borrowers and any Lender, the Borrowers may, at any time,
terminate the authority granted by the Borrowers to the Administrative Agent
herein upon not less than two (2) Business Days prior written notice to the
Administrative Agent.

 

(d)     Application of Payments. All payments made or to be made upon any
Obligations shall be payable in Dollars and in immediately available funds.
Except as otherwise expressly provided in this Agreement, the Notes or any other
Loan Document, if at any time insufficient funds are received by and available
to the Administrative Agent to pay in full all amounts of principal, interest
and fees then due pursuant to this Agreement or the Notes (as the case may be),
such funds shall be applied as follows:

 

(i)     first, to expenses and costs of collection, if any, incurred by the
Administrative Agent in connection with the Loans, including, but not limited
to, all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of the Borrowers and any
other reasonable costs or expenses incurred by the Administrative Agent in
connection with the exercise of any right or remedy hereunder, until paid in
full;

 

(ii)     second, to fees and late charges owing to the Administrative Agent
pursuant to this Agreement or any other Loan Document, and then to fees and late
charges owing to the Lenders (ratably in accordance with each Lenders'
Percentage) pursuant to this Agreement or any other Loan Document, until paid in
full;

 

31

--------------------------------------------------------------------------------

 

 

(iii)     third, to accrued and unpaid interest (applied first to the Swing Line
Facility and then pro rata (ratably in accordance with each Lenders'
Percentages) to the Revolving Facility and the Term Facility) owing to the
Lenders, until paid in full;

 

(iv)     fourth, to the outstanding principal amount of the Obligations (applied
first to Swing Line Outstandings (if any), then pro rata (ratably in accordance
with the Lenders' Percentages) to the unpaid and outstanding principal amount of
the Revolving Facility, the Term Facility, the Multi-Currency Line of Credit
Permitted Financial Products and all Hedging Obligations owing to the
Administrative Agent, a Lender or any of their respective Affiliates, and then
pro rata to all other Permitted Financial Product Obligations) owing to the
Lenders until paid in full; and

 

(v)     fifth, to any Person lawfully entitled thereto.

 

(e)     Adjustments. If, as a result of any restatement of or other adjustment
to the financial statements (other than as a result of changes in GAAP) of the
ICF Entities or for any other reason, the Borrowers or the Administrative Agent
shall determine that (i) the Leverage Ratio, as calculated by the Borrowers as
of any applicable date, was inaccurate, and (ii) a proper calculation of the
Leverage Ratio would have resulted in a higher Additional Libor Interest Margin,
Additional Base Rate Interest Margin, Revolving Facility Commitment Fee and/or
Letter of Credit Fee for the applicable period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of each Lender (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period (after netting out, during
the same relevant period only, any payments of interest and fees paid during
such period which have been determined to have been in excess of what was owed
by the Borrowers as a result of a proper calculation of the Leverage Ratio that
would have resulted in lower pricing for such period) over the amount of
interest and fees actually paid for such period. If, during any applicable
period, the Borrowers shall have paid interest and/or fees in excess of what was
actually owed by the Borrowers as a result of a proper calculation of the
Leverage Ratio (that would have resulted in lower pricing for such period), then
such excess shall be credited against the next payment of interest and/or fees
due and payable by the Borrowers pursuant to this Agreement. This paragraph
shall not otherwise limit the rights of the Administrative Agent or any Lender
hereunder. The Borrowers' obligations under this paragraph shall survive the
termination of this Agreement and the repayment of all Obligations hereunder.

 

1.5     Alternative Currency Loans; Loan Proceeds for Foreign Subsidiaries.
Subject to the terms and provisions of this Agreement, the Borrowers may at any
time, and from time to time, request and obtain Alternative Currency Loans
pursuant to this Agreement; provided, however, that with respect to the proceeds
of any Loan or Alternative Currency Loan requested by a Borrower to be funded
directly to any Foreign Subsidiary which has not previously been approved to
receive the proceeds of a Loan or Alternative Currency Loan pursuant to this
Section 1.5, the following conditions precedent shall have first been satisfied
(a) the Borrowers shall have provided to the Administrative Agent written notice
of its desire to have the proceeds of a Loan or Alternative Currency Loan sent
to such Foreign Subsidiary (each, a “Foreign Subsidiary Loan Request”), (b) the
Administrative Agent shall have promptly notified the Revolving Facility Lenders
of the Foreign Subsidiary Loan Request and requested the Revolving Facility
Lenders’ consent therefor, and (c) all of the Revolving Facility Lenders shall
have consented to such Foreign Subsidiary Loan Request within ten (10) Business
Days of the Revolving Facility Lenders’ receipt of such Foreign Subsidiary Loan
request from the Administrative Agent, and any know your customer and/or
beneficial ownership certification forms required by the Lenders. Without
limiting the conditions to obtain Loan advances set forth in Section 1.4 of this
Agreement, neither the Administrative Agent nor any Revolving Facility Lender
shall be obligated to honor any Foreign Subsidiary Loan Request unless all of
the Revolving Facility Lenders shall have first consented to such Foreign
Subsidiary receiving the proceeds of the Loan or Alternative Currency Loan
pursuant to the applicable Foreign Subsidiary Loan Request. From and after the
date, if any, on which all Revolving Facility Lender consent shall have been
issued for a Foreign Subsidiary to receive the proceeds of a Loan or an
Alternative Currency Loan, no further consent shall be necessary for such
Foreign Subsidiary to receive the proceeds of any other Loan or Alternative
Currency Loan. Any Revolving Facility Lender may, with notice to the
Administrative Agent and the Borrowers, fulfill its Commitment hereunder by
causing an Affiliate of such Revolving Facility Lender to act as the Revolving
Facility Lender in respect of such Foreign Subsidiary Loan Request (and such
Revolving Facility Lender shall, to the extent of the proceeds of Loans and
Alternative Currency Loans made available to and participations in Letters of
Credit issued for the account of the Borrowers with respect to such a Foreign
Subsidiary, be deemed for all purposes hereof to have pro tanto assigned such
Loans and participation to such Affiliate).

 

32

--------------------------------------------------------------------------------

 

 

1.6     Reserved.

 

1.7     Certain Fees. In addition to principal, interest and other sums payable
under the Notes and pursuant to this Agreement, the Borrowers shall pay the
following fees:

 

(a)     Upfront Fee. The Borrowers shall pay to the Administrative Agent, for
the account of each Lender party to this Agreement as of the Closing Date and as
of the First Modification Closing Date, an upfront fee in the amounts set forth
in, and pursuant to the terms of the applicable Fee Letter. Additionally, the
Borrowers shall pay to the Administrative Agent for the account of each
Incremental Revolving Facility Lender or Incremental Term Facility Lender, an
Incremental Revolving Facility Upfront Fee or Term Facility Upfront Fee (as
applicable), for the Incremental Revolving Facility Commitment made by such
Incremental Revolving Facility Lender or Incremental Term Facility Commitment
made by such Incremental Term Facility Lender pursuant to this Agreement in an
amount to be determined at the time such Incremental Revolving Facility
Commitment or Incremental Term Facility Commitment (as applicable) is accepted
by the Borrowers. The Incremental Revolving Facility Upfront Fee or Term
Facility Upfront Fee shall be due and payable in full on the effective date of
such Incremental Revolving Facility Commitment or Incremental Term Facility
Commitment (as applicable).

 

(b)     Commitment Fee. So long as any amounts remain outstanding in connection
with the Revolving Facility, or the Revolving Facility Lenders have any
obligation to make any advance in connection therewith, the Borrowers agree to
pay to the Administrative Agent for the benefit of the Revolving Facility
Lenders ratably, a quarterly commitment fee (the "Revolving Facility Commitment
Fee"), at an annual rate corresponding to the ICF Entities’ Leverage Ratio for
the immediately preceding Fiscal Quarter, as set forth on Exhibit 7 attached to
this Agreement, calculated on the difference between (i) the Revolving Facility
Commitment Amount (including any increases thereto pursuant to Section 1.8
hereof), and (ii) without duplication, the sum of the daily outstanding
principal balance of the Loans under the Revolving Facility (other than Swing
Line Outstandings) during the applicable three (3) month period, plus the
aggregate face amount of all Letters of Credit outstanding at any time during
the applicable three (3) month period. The Revolving Facility Commitment Fee
shall be calculated on the basis of the actual number of days elapsed and a
three hundred sixty (360) day year, shall be due for any three (3) month period
during which the Revolving Facility Lenders shall have any obligation in
connection with the Revolving Facility, and shall be payable in arrears,
commencing on June 30, 2017, and continuing on the last Business Day of every
third (3rd) calendar month thereafter for so long as this Agreement remains in
effect, and on the date on which the Obligations have been paid and satisfied in
full. During the period from the Closing Date until the first day of the first
full calendar month after no less than ten (10) days have elapsed since the
Administrative Agent's receipt of the Quarterly Covenant Compliance Certificate
and quarterly financial statements for the calendar quarter ending June 30,
2017, the Revolving Facility Commitment Fee shall be seventeen and one-half
(17.5) basis points (i.e., 0.175%). During the period from the First
Modification Closing Date, until the first day of the first full calendar month
after no less than ten (10) days have elapsed since the Administrative Agent's
receipt of the Quarterly Covenant Compliance Certificate and quarterly financial
statements due for the Fiscal Quarter ending March 31, 2020, the Revolving
Facility Commitment Fee shall be based upon the pro forma Quarterly Covenant
Compliance Certificate delivered and dated as of the First Modification Closing
Date.

 

(c)     Other Fees. The Borrowers shall pay such other fees in the amounts set
forth in, and pursuant to, the terms of the Fee Letter.

 

(d)     Letter of Credit Fees. The Borrowers shall pay any and all Letter of
Credit fees as and when such fees become due and payable pursuant to this
Agreement and the Fee Letter.

 

33

--------------------------------------------------------------------------------

 

 

(e)     Out-of-Pocket Fees and Expenses. The Borrowers shall be liable for and
shall timely pay all out-of-pocket costs and expenses (including reasonable
attorneys' fees and expenses of counsel for the Administrative Agent, and of
other special and local counsel and other experts, if any, engaged by the
Administrative Agent) from time to time incurred by the Administrative Agent
and/or the Lead Arrangers in connection with (i) the syndication of the Loan
and/or (ii) the drafting of, administration of, preservation of rights in and
enforcement of this Agreement, the other Loan Documents and the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, the Borrowers shall be liable for all of the Administrative Agent's
out-of-pocket costs and expenses (including reasonable attorneys' fees and
expenses of counsel for the Administrative Agent) associated with any and all
amendments, waivers and/or consents prepared, negotiated, executed, issued
and/or delivered in connection with this Agreement. In addition, the Borrower
shall be liable for and shall timely pay all out-of-pocket costs and expenses
(including, without limitation, reasonable attorney’s fees and expenses of
counsel for the Lenders) from time to time incurred by the Lenders in connection
with the preservation of rights in and enforcement of this Agreement and the
other Loan Documents. Notwithstanding any judgment rendered by a court of
competent jurisdiction related to the Loans, this section shall not be merged
into such judgment, but shall survive the same and shall be binding and
conclusive on the parties for all time.  Post-judgment attorneys’ fees and costs
incurred related to the enforcement of such judgment related to this Agreement
or any other Loan Document shall be recoverable hereunder in the same or
separate actions.

 

1.8     Increases to the Revolving Facility Commitment Amount; Term Facility
Option.

 

(a)     Increases to the Revolving Facility Commitment Amount

 

(i)     The Borrowers may, by written notice to the Administrative Agent from
time to time after the Closing Date, request Incremental Revolving Facility
Commitments in an amount not to exceed the Uncommitted Incremental Facility
Commitment Amount from one or more Incremental Revolving Facility Lenders,
which, in the first instance, shall only include existing Lenders; it being
understood and agreed that (A) no Lender shall have any obligation to become an
Incremental Revolving Facility Lender, and (B) if the full amount of the
Incremental Revolving Facility Commitments being requested are not subscribed
for by existing Lenders within ten (10) days of the delivery of such written
notice, the Borrowers may offer such remaining Incremental Revolving Facility
Commitments to other non-Lender financial institutions; provided that each
Incremental Revolving Facility Lender, if not already a Lender hereunder, shall
be subject to the approval of the Administrative Agent. Each such notice shall
set forth (i) the amount of the Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of Ten Million and No/100
Dollars ($10,000,000.00) and a minimum amount of Twenty Million and No/100
Dollars ($20,000,000.00), or equal to the Uncommitted Incremental Facility
Commitment Amount), and (ii) the date on which such Incremental Revolving
Facility Commitments are requested to become effective (which shall not be less
than ten (10) Business Days nor more than thirty (30) days after the date of
such notice). Any Loan made or to be made pursuant to an Incremental Revolving
Facility Commitment shall (I) constitute a Loan made pursuant to this Agreement,
(II) be deemed advanced under the Revolving Facility, (III) bear interest and be
repaid in accordance with the terms and provisions of this Agreement applicable
to advances made under the Revolving Facility, without preference or priority,
(IV) be secured by the Collateral on a pari passu basis, and (V) be subject to
all other terms and provisions of this Agreement applicable to Loans and
advances thereof.

 

(ii)     The Borrowers and each Incremental Revolving Facility Lender shall
execute and deliver to the Administrative Agent an Incremental Facility
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Revolving Facility
Commitment of such Incremental Revolving Facility Lender. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Facility Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Facility Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Revolving Facility Commitment evidenced thereby.

 

34

--------------------------------------------------------------------------------

 

 

(iii)     Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all actions as may be reasonably necessary to ensure that,
after giving effect to any Incremental Revolving Facility Commitment pursuant to
this Section 1.8, the outstanding Loans under the Revolving Facility (if any)
are held by the Lenders in accordance with their new pro rata Percentages. This
may be accomplished at the discretion of the Administrative Agent (A) by
requiring the outstanding Loans to be prepaid with the proceeds of a new
Revolving Facility borrowing, (B) by causing the existing Revolving Facility
Lenders to assign portions of their outstanding Loans to Incremental Revolving
Facility Lenders, (C) by permitting the Revolving Facility borrowings
outstanding at the time of any increase in the Revolving Facility Commitment
Amount pursuant to this Section 1.8 to remain outstanding until the last days of
the respective Interest Periods therefor, even though the Revolving Facility
Lenders would hold such Revolving Facility borrowings other than in accordance
with their new pro rata Percentages, or (D) by any combination of the foregoing.
Any prepayment or assignment described in this subparagraph (iii) shall be
subject to indemnification by the Borrowers pursuant to this Agreement, but
otherwise be without premium or penalty.

 

(iv)     Notwithstanding the foregoing, no Incremental Revolving Facility
Commitment shall become effective, unless on the date of such effectiveness, (A)
no Event of Default shall have occurred and be continuing, and no act, event or
condition shall have occurred or exist which with notice of the lapse of time,
or both, would constitute an Event of Default both before and after giving
effect to any such Incremental Revolving Facility Commitment, and (B) the
Administrative Agent shall have received (I) a certificate dated such date and
executed by the Chief Financial Officer or other duly authorized officer of the
Borrowers, certifying that all of the representations and warranties set forth
in Article 5 of this Agreement and in each of the other Loan Documents are, if
qualified by "materiality", true and correct in all respects, and if not
qualified by "materiality", true and correct in all material respects, on and as
of the date of the certificate with the same effect as though made on and as of
such date (except to the extent that a representation and warranty relates to an
earlier date); (II) one (1) or more duly executed Notes (or allonges to certain
existing Notes), in form and substance acceptable to the Administrative Agent,
which shall evidence the Loans to be made pursuant to the Incremental Revolving
Facility Commitment; (III) UCC, judgment, bankruptcy, pending litigation and tax
lien search results for the Borrowers, confirming that no intervening lien,
claim or encumbrance (other than Permitted Liens) on any Collateral exists that
would affect the legality, validity or priority of the liens in favor of or for
the ratable benefit of the Lenders with respect to such Collateral; (IV) the
applicable Incremental Facility Assumption Agreement, duly executed by the
parties thereto, together with such other documents, instruments and/or
agreements reasonably requested by the Administrative Agent; and (V) the
applicable Incremental Revolving Facility Upfront Fee payable by the Borrowers
to and for the account of each Incremental Revolving Facility Lender.

 

(b)     Term Facility Option.

 

(i)     The Borrowers may, by written notice to the Administrative Agent from
time to time after the Closing Date, request new Incremental Term Facility
Commitments in an amount not to exceed the Uncommitted Incremental Facility
Amount from one or more Incremental Term Facility Lenders, which, in the first
instance, shall only include existing Lenders; it being understood and agreed
that (A) no Lender shall have any obligation to become an Incremental Term
Facility Lender (and the Lenders shall have no obligation to make any
Incremental Term Facility Commitments in the amount requested by the Borrowers),
and (B) if the full amount of the Incremental Term Facility Commitments being
requested are not subscribed for by existing Lenders within ten (10) days of the
delivery of such written notice, the Borrowers may offer such remaining
Incremental Term Facility Commitments to other non-Lender financial
institutions; provided further that each Incremental Term Facility Lender, if
not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent. Each such notice shall set forth (A) the amount of the
Incremental Term Facility Commitments being requested (which shall be in minimum
increments of Ten Million and No/100 Dollars ($10,000,000.00) and a minimum
amount of Twenty Million and No/100 Dollars ($20,000,000.00), or equal to the
Uncommitted Incremental Facility Commitment Amount) and (B) the date on which
such Incremental Term Facility Commitments are requested to become effective
(which shall not be less than ten (10) Business Days nor more than thirty (30)
days after the date of such notice). Any Loan made or to be made pursuant to an
Incremental Term Facility Commitment shall (I) constitute a Loan made pursuant
to this Agreement, (II) be deemed advanced under the Term Facility, (III) bear
interest and be repaid in accordance with this Agreement applicable to advances
made under the Term Facility, without preference or priority, (IV) be secured by
the Collateral on a pari passu basis, and (V) be subject to all other terms and
provisions of this Agreement applicable to Loans and advances thereof. Once
amounts are advanced pursuant to an Incremental Term Facility Commitment, the
Term Facility Lenders shall have no further obligation to advance or readvance
any proceeds of such Incremental Term Facility Commitment, and once repaid,
amounts under the Term Facility may not be reborrowed. At the time of request of
any Incremental Term Facility Commitment, the Borrowers and the applicable
Incremental Term Facility Lenders will agree upon (a) the applicable interest
rate, (b) the maturity date of the Term Loans being made available pursuant to
the applicable Incremental Term Facility Commitment, which date must be either
co-terminus with or later than the Maturity Date for the Revolving Facility, (c)
the Term Facility Upfront Fee; and (d) the repayment, prepayment, funding
mechanics and amortization terms; provided that the weighted average life to
maturity of any Term Loan made pursuant to such Incremental Term Facility
Commitment shall be no shorter than the remaining weighted average life to
maturity of the Term Loans made under the Term Facility on the First
Modification Closing Date.

 

35

--------------------------------------------------------------------------------

 

 

(ii)     The Borrowers and each Incremental Term Facility Lender shall execute
and deliver to the Administrative Agent an Incremental Facility Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Facility Commitment of such
Incremental Term Facility Lender. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Facility Assumption
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Facility Assumption Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Term Loans being made available pursuant to the
applicable Incremental Term Facility Commitment evidenced thereby.

 

(iii)      Notwithstanding the foregoing, no Incremental Term Facility
Commitment shall become effective, unless on the date of such effectiveness, (A)
no Event of Default shall have occurred and be continuing, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default both before and after giving
effect to any such Incremental Term Facility Commitment, and (B) the
Administrative Agent shall have received (I) a certificate dated such date and
executed by the Chief Financial Officer or other duly authorized officer of the
Borrowers, certifying that all of the representations and warranties set forth
in Article 5 of this Agreement and in each of the other Loan Documents are, if
qualified by “materiality” true and correct in all respects, and if not
qualified by “materiality”, true and correct in all material respects, on and as
of the date of the certificate with the same effect as though made on and as of
such date (except to the extent that a representation and warranty relates to an
earlier date); (II) one (1) or more duly executed Notes (or Allonges to existing
Notes, as the case may be), in form and substance acceptable to the
Administrative Agent, which shall evidence the Term Loans to be made pursuant to
the Incremental Term Facility Commitment; (III) UCC, judgment, bankruptcy,
pending litigation and tax lien search results for the Borrowers, confirming
that no intervening lien, claim or encumbrance (other than Permitted Liens) on
any Collateral exists that would affect the legality, validity or priority of
the liens in favor of or for the ratable benefit of the Lenders with respect to
such Collateral; (IV) the applicable Incremental Facility Assumption Agreement,
duly executed by the parties thereto, together with such other documents,
instruments and/or agreements reasonably requested by the Administrative Agent;
and (V) the applicable Term Facility Upfront Fee payable by the Borrowers to and
for the account of each Incremental Term Facility Lender.

 

1.9     Appointment of the Primary Operating Company. Each Borrower acknowledges
that (a) the Lenders have agreed to extend credit to each of the Borrowers on an
integrated basis for the purposes herein set forth; (b) it is receiving direct
and/or indirect benefits from each such extension of credit; and (c) the
obligations of the "Borrower" or "Borrowers" under this Agreement are the joint
and several obligations of each Borrower. To facilitate the administration of
the Loan, each Borrower hereby irrevocably appoints the Primary Operating
Company as its true and lawful agent and attorney-in-fact with full power and
authority to execute, deliver and acknowledge on such Borrower's behalf, each
Request for Advance and Certification and all other Loan Documents or other
materials provided or to be provided to the Administrative Agent or any Lender
pursuant to this Agreement or in connection with the Loan. This
power-of-attorney is coupled with an interest and cannot be revoked, modified or
amended without the prior written consent of the Administrative Agent. Upon
request of the Administrative Agent, each Borrower shall execute, acknowledge
and deliver to the Administrative Agent a Power of Attorney, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
restating the power-of-attorney granted herein.

 

36

--------------------------------------------------------------------------------

 

 

1.10     Joinder of New Subsidiaries and Affiliates.

 

(a)     Except as otherwise provided in Section 1.10(b) of this Agreement or
unless waived in writing by the Administrative Agent, acting at the direction of
the Required Lenders, in their sole and absolute discretion, any present or
future Material Domestic Subsidiary (or any ICF Entity becoming a Material
Domestic Subsidiary after the Closing Date), shall execute and deliver to the
Administrative Agent within forty-five (45) days of the date of formation or
acquisition (as applicable) of any Material Domestic Subsidiary or any ICF
Entity becoming a Material Domestic Subsidiary after the Closing Date (x) a
Guaranty Agreement in substantially the form of the Guaranty Agreement executed
by the Guarantors as of the Closing Date (or joinder to the existing Guaranty in
form and substance acceptable to the Administrative Agent and its counsel in all
respects); (y) a security agreement pursuant to which such Material Domestic
Subsidiary will grant and convey to the Administrative Agent, for the ratable
benefit of the Lenders, a first priority perfected security interest in
substantially all of its assets; and (z) such other documents, instruments and
agreements as may be reasonably required by the Administrative Agent in
connection therewith (including, without limitation, an opinion of counsel and
all know your customer, Patriot Act and beneficial ownership certifications), in
form and substance acceptable to the Administrative Agent and its counsel in all
respects;

 

(b)     Notwithstanding anything to the contrary contained in clause (a) above,
no ICF Entity that fails to qualify as a Material Domestic Subsidiary shall be
required to become a Guarantor. However, irrespective of whether or not any
Person is required to be joined as a Guarantor, the Borrowers and Guarantors
shall undertake, and cause the applicable ICF Entity to undertake, any and all
necessary and appropriate procedures to grant in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a first priority perfected
security interest in and to (i) one hundred percent (100%) of the issued and
outstanding Equity Interests in each Domestic Subsidiary of a Borrower or
Guarantor within forty-five (45) days of such Person becoming a Domestic
Subsidiary of a Borrower or Guarantor, and (ii) sixty-five percent (65%) of the
Equity Interests in each Material Foreign Subsidiary, whether directly or
indirectly as provided in Article 3 of this Agreement, within sixty (60) days of
such Person becoming a Material Foreign Subsidiary; and

 

(c)     [Reserved].

 

(d)     [Reserved].

 

(e)     Notwithstanding the requirements set forth in this Section 1.10 to join
a Person to the Loan Agreement and the other Loan Documents, the Borrowers may
at any time elect to join as a “Borrower” party or Guarantor any Domestic
Subsidiary which is not required to be joined to this Agreement and the other
Loan Documents pursuant to clause (a) above by giving forty-five (45) days prior
written notice of the Borrowers’ election to do so, together with such detailed
information as may be reasonably necessary to join such Person as a “Borrower”
party to this Agreement and the other Loan Documents, or as a Guarantor. Prior
to the expiration of said forty-five (45) day period, the Borrowers shall
execute and deliver to the Administrative Agent, and shall cause such Person
being joined as a “Borrower” party to this Agreement or as a “Guarantor” party
to the Guaranty to execute and deliver to the Administrative Agent a joinder
agreement, or as applicable, a new guaranty, each in form and substance
reasonably acceptable to the Administrative Agent.

 

1.11         Voluntary Reductions of the Revolving Facility Commitment Amount.
The Borrowers shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Revolving Facility
commitments or, from time to time, to reduce the aggregate amount of the
Revolving Facility Commitment Amount (ratably among the Revolving Facility
Lenders in proportion to their Percentage); provided that no such termination or
reduction of Revolving Facility commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Facility made on the
effective date thereof, the sum of the outstanding principal balance of the
Revolving Facility plus the face amount of all issued and outstanding Letters of
Credit would exceed the aggregate Revolving Facility commitments of the
Revolving Facility Lenders. Any such reduction shall be in an amount equal to
$5,000,000.00, or a whole multiple thereof, and shall reduce permanently the
Revolving Facility Commitment Amount then in effect. Any such reduction or
termination shall be accompanied by prepayment of the Revolver Notes, together
with outstanding Revolving Facility Commitment Fees, and the full amount of
interest accrued on the principal sum to be prepaid (and all amounts referred to
in Section 12.20 hereof) to the extent necessary to cause the aggregate
outstanding principal balance of the Revolving Facility after giving effect to
such prepayments to be equal to or less than the Revolving Facility Commitment
Amount as so reduced or terminated. Any notice to reduce the Revolving Facility
Commitment Amount under this Section 1.11 shall be irrevocable.

 

37

--------------------------------------------------------------------------------

 

 

1.12         Successor LIBOR Rate Index.

 

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, if the Administrative Agent determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred, the Administrative Agent
and the Borrowers may amend this Agreement to replace the LIBOR Rate (which, for
purposes of this Section 1.12, shall include the Daily LIBOR Rate) with a
Benchmark Replacement; and any such amendment will become effective at 5:00 p.m.
New York City time on the fifth (5th) Business Day after the Administrative
Agent has provided such proposed amendment to all Lenders, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Until the
Benchmark Replacement is effective, each advance, conversion and renewal of a
Loan under the LIBOR Rate Option will continue to bear interest with reference
to the LIBOR Rate; provided however, during a Benchmark Unavailability Period
(i) any pending selection of, conversion to or renewal of a Loan bearing
interest based upon the LIBOR Rate that has not yet gone into effect shall be
deemed to be a selection of, conversion to or renewal of the Base Rate option
with respect to such Loan, (ii) all outstanding Loans bearing interest on a
LIBOR Rate basis shall automatically be converted to the Base Rate option at the
expiration of the existing Interest Period (or sooner, if Administrative Agent
cannot continue to lawfully maintain such affected Loan on a LIBOR Rate basis)
and (iii) the component of the Base Rate based upon the Daily LIBOR Rate will
not be used in any determination of the Base Rate.

 

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
1.12 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 1.12.

 

(d) Certain Defined Terms. As used in this Section 1.12:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for U.S. dollar-denominated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an alternate benchmark rate for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrowers (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Benchmark Replacement
(excluding such spread adjustment) by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the LIBOR Rate for U.S. dollar-denominated credit facilities
at such time and (b) which may also reflect adjustments to account for (i) the
effects of the transition from the LIBOR Rate to the Benchmark Replacement and
(ii) yield- or risk-based differences between the LIBOR Rate and the Benchmark
Replacement.

 

38

--------------------------------------------------------------------------------

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

(1)     in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

 

(2)      in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(1)      a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

 

(2)      a public statement or publication of information by a Government having
jurisdiction over the Administrative Agent, the regulatory supervisor for the
administrator of the LIBOR Rate, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for the LIBOR Rate, a
resolution authority with jurisdiction over the administrator for the LIBOR Rate
or a court or an entity with similar insolvency or resolution authority over the
administrator for the LIBOR Rate, which states that the administrator of the
LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Rate; or

 

(3)      a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a Government having
jurisdiction over the Administrative Agent announcing that the LIBOR Rate is no
longer representative.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
1.12 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 1.12.

 

“Early Opt-in Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 1.12, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate.

 

39

--------------------------------------------------------------------------------

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

ARTICLE 2
LETTERS OF CREDIT

 

2.1     Issuance. The Borrowers and the Revolving Facility Lenders acknowledge
that from time to time the Borrowers may request that an LC Issuer issue or
amend Letter(s) of Credit. Subject to the terms and conditions of this
Agreement, and any other requirements for letters of credit normally and
customarily imposed by an LC Issuer, each LC Issuer agrees to issue Letters of
Credit or amendments therefor, provided that on the date of each request for a
Letter of Credit or amendment to a Letter of Credit and as of the date of
issuance thereof, (i) no Event of Default has occurred and is continuing, (ii)
no act, event or condition has occurred or exists which with notice or the
passage of time, or both, would constitute an Event of Default, and (iii) the
Borrowers shall be deemed to have remade and redated each and all of the
representations and warranties set forth in this Agreement, and with respect to
those representations and warranties qualified by "materiality", such
representations and warranties shall be true and correct in all respects, and
with respect to those representations and warranties not qualified by
"materiality", such representations and warranties shall be true and correct in
all material respects in each case as of such date, unless such representation
or warranty specifically refers to an earlier date or the Borrowers are unable
to remake and redate any such representation or warranty, in which case the
Borrowers shall have previously disclosed the same to the Administrative Agent
and the Revolving Facility Lenders in writing, and such inability does not
constitute or give rise to an Event of Default. If any such Letter(s) of Credit
are issued by an LC Issuer, each of the Revolving Facility Lenders shall
purchase from such LC Issuer a risk participation with respect to such Letter(s)
of Credit in an amount equal to such Revolving Facility Lender's Percentage of
the Revolving Facility Commitment Amount. With respect to Letters of Credit
issued or renewed (in accordance with the terms set forth below) with an
expiration date that extends beyond the Maturity Date, the LC Issuer shall
require, on or immediately prior to the Maturity Date, cash security for the
period of exposure from and after the Maturity Date, in an amount equal to one
hundred percent (100%) of the undrawn amount of such Letter of Credit. Any
request for a Letter of Credit shall be made by a Borrower submitting to the LC
Issuer (with a copy to the Administrative Agent) an Application and Agreement
for Letter of Credit or Amendment to Letter of Credit (each being herein
referred to as a "Letter of Credit Application") on an LC Issuer's standard
form, at least five (5) Business Days prior to the date on which the issuance or
amendment of the Letter of Credit shall be required, which Letter of Credit
Application shall be executed by a duly authorized officer of a Borrower, and be
accompanied by such other supporting documentation and information as the
Administrative Agent or LC Issuer may from time to time reasonably request. Each
Letter of Credit Application shall be deemed to govern the terms of issuance of
the subject Letter of Credit, except to the extent inconsistent with the terms
of this Agreement. It is understood and agreed that Letters of Credit shall not
be issued for durations of longer than one (1) year. Any outstanding Letter of
Credit may be renewed from time to time; provided that (a) at least sixty (60)
days' prior written notice thereof shall have been given by the Borrowers to the
Administrative Agent and the LC Issuer; (b) no Event of Default exists under the
terms and provisions of the particular Letter of Credit or this Agreement, (c)
no act, event or condition has occurred or exists which with notice or the
passage of time, or both, would constitute an Event of Default under the terms
and provisions of the particular Letter of Credit or this Agreement and (d) the
Borrowers shall be deemed to have remade and redated each and all of the
representations and warranties set forth in this Agreement, and with respect to
those representations and warranties qualified by "materiality", such
representations and warranties shall be true and correct in all respects, and
with respect to those representations and warranties not qualified by
"materiality", such representations and warranties shall be true and correct in
all material respects in each case as of such date, unless such representation
or warranty specifically refers to an earlier date or the Borrowers are unable
to remake and redate any such representation or warranty, in which case the
Borrowers shall have previously disclosed the same to the Administrative Agent
and the Lenders in writing, and such inability does not constitute or give rise
to an Event of Default.

 

40

--------------------------------------------------------------------------------

 

 

2.2     Amounts Advanced Pursuant to Letters of Credit. Upon the issuance of any
Letter(s) of Credit (a) any amounts drawn pursuant thereto shall be repaid
immediately by the Borrowers, and if not repaid, will be deemed advanced ratably
under the Revolver Notes, shall bear interest and be payable in accordance with
the terms of the Revolver Notes and shall be secured by the Collateral (in the
same manner as all other sums advanced under the Revolver Notes); and (b) each
Revolving Facility Lender shall purchase from the LC Issuer such risk
participations in the Letter(s) of Credit as shall be necessary to cause each
Revolving Facility Lender to share the funding obligations with respect thereto
ratably in accordance with such Revolving Facility Lender's Percentage. It is
expressly understood and agreed that all obligations and liabilities of the
Borrowers to an LC Issuer in connection with any such Letter(s) of Credit shall
be deemed to be "Obligations," and the Administrative Agent shall not be
required to release its security interest in the Collateral until (i) all Notes
and all other sums due to the Lenders in connection with the Loan have been paid
and satisfied in full, (ii) all Letters of Credit have been canceled, expired or
cash collateralized, as provided in Section 2.1 of this Agreement, and (iii) no
Lender or LC Issuer has any further obligation or responsibility to make
additional Loan advances or issue additional Letters of Credit. Furthermore, in
no event whatsoever shall any LC Issuer have any obligation to issue any Letter
of Credit which would cause (x) the face amount of all then outstanding Letters
of Credit issued for the account of any or all Borrowers to exceed Sixty Million
and No/100 Dollars ($60,000,000.00), in the aggregate, or (y) the aggregate
outstanding principal amount of the Revolving Facility (including the aggregate
face amount of all Letters of Credit outstanding), to exceed the Revolving
Facility Commitment Amount.

 

2.3     Letter of Credit Fees. The Borrowers shall be jointly and severally
liable for the payment of: (a) to the Administrative Agent, for the benefit of
the Revolving Facility Lenders ratably, a quarterly fee (the "Letter of Credit
Fee") at the annual rate equal to the Additional Libor Interest Margin
corresponding to the ICF Entities’ Leverage Ratio reported as of the immediately
preceding quarter, as set forth on Exhibit 7 attached to this Agreement, subject
to the Administrative Agent’s right to impose the Default Rate (if applicable),
(i) multiplied by the face amount of each Letter of Credit as of the date of
issuance (or the anniversary or amendment date, as applicable), and (ii)
calculated on the basis of the actual number of days elapsed and a three hundred
sixty (360) day year; and (b) to the LC Issuer, (i) a fronting fee in an amount
equal to 12.5 basis points multiplied by the face amount of the particular
Letter of Credit and (ii) any and all customary administrative charges (the fees
in parts (i) and (ii) of this clause (b) are collectively, the "Letter of Credit
Administration Fee"). The Letter of Credit Fee shall be due and payable, in
advance, on the date the Letter of Credit is issued, amended, extended or
renewed and on the same day of every third (3rd) month thereafter during which
such Letter of Credit shall remain issued or outstanding. The Letter of Credit
Administration Fee shall be due and payable simultaneously with the LC Issuer's
issuance, amendment, extension or renewal (including any auto-renewal) of the
particular Letter of Credit (as the case may be).

 

2.4     Documentation. Each Borrower agrees to be bound by the terms of the
applicable Letter of Credit Application and the LC Issuer's written regulations
and customary practices relating to letters of credit, though such
interpretation may be different from such Borrower's own. In the event of a
conflict between such Letter of Credit Application and this Agreement, this
Agreement shall govern subject to the terms of the International Standby
Practices 1998, and any subsequent official revision thereof and the terms of
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any subsequent
official revision thereof. Except in the case of gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction, the LC
Issuer shall not be liable for any error, negligence or mistakes, whether of
omission or commission, in following any Borrower's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto. In determining whether to honor any request for drawing
under any Letter of Credit by the beneficiary thereof, the LC Issuer shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

 

41

--------------------------------------------------------------------------------

 

 

2.5     Liability for Acts and Omissions. As between any ICF Entity and the LC
Issuer, the ICF Entities assume all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the LC Issuer
shall not be responsible for any of the following, including any losses or
damages to any ICF Entity or other Person or property relating therefrom:
(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the particular Letter of
Credit Application for such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the LC Issuer shall have been notified thereof); (b) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (c) the failure of the beneficiary of
any such Letter of Credit, or any other Person to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any ICF Entity against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any ICF Entity and any beneficiary of any Letter of Credit or
any such transferee; (d) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (e) errors in interpretation of
technical terms; (f) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (g) the misapplication of the proceeds of any drawing
under such Letter of Credit by the beneficiary of any such Letter of Credit; or
(h) any consequences arising from causes beyond the control of the LC Issuer,
including any act or omission of any Government, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Issuer's rights or
powers hereunder. Nothing in the preceding sentence shall relieve the LC Issuer
from liability for the LC Issuer's gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction, in connection with
actions or omissions described in such clauses (a) through (h) of such sentence.
In no event shall the LC Issuer be liable to any ICF Entity for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including attorneys' fees), or for any damages resulting from any change in the
value of any property relating to a Letter of Credit. Without limiting the
generality of the foregoing, the LC Issuer (i) may rely on any oral or other
communication believed in good faith by the LC Issuer to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face to comply with
the terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the LC Issuer; (iv) may honor any drawing that is payable
upon presentation of a statement advising negotiation or payment, upon receipt
of such statement (even if such statement indicates that a draft or other
document is being delivered separately), and shall not be liable for any failure
of any such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
LC Issuer in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document and honor any drawing in connection with any Letter of Credit
that is the subject to such order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

ARTICLE 3
SECURITY

 

3.1     Security Generally. As collateral security for the Loan and all other
Obligations, each Borrower hereby grants and conveys to the Administrative
Agent, for the benefit of the Lenders ratably, a security interest in all of its
assets, whether now owned or hereafter acquired by such Borrower, including,
without limitation, the following (collectively, the "Collateral"):

 

Receivables. All of such Borrower's present and future right, title and interest
in and to any and all Accounts, contracts, contract rights, Chattel Paper,
General Intangibles, notes, drafts, acceptances, chattel mortgages, conditional
sale contracts, bailment leases, security agreements and other forms of
obligations arising out of or acquired in the course of or in connection with
any business such Borrower conducts, together with all liens, guaranties,
securities, rights, remedies and privileges pertaining to any of the foregoing,
and all rights with respect to returned and repossessed items of Inventory;

 

Inventory. All of such Borrower's present and future right, title and interest
in and to any and all Inventory and Goods, wherever located, and whether held
for sale or lease or furnished or to be furnished under contracts of service,
and all raw materials, work in process and materials owned by such Borrower,
wherever located, and used or consumed in its business, including all returned
and repossessed items; and all other property constituting Inventory;

 

42

--------------------------------------------------------------------------------

 

 

Other Collateral. All of such Borrower's present and future right, title and
interest in and to any and all cash, cash equivalents, Deposit Accounts,
Documents, Instruments, Investment Property, Letter of Credit Rights and
Supporting Obligations, together with all of such Borrower's present and future
furniture, fixtures, Equipment, machinery, supplies and other assets (other than
stock, as below provided) and personal property of every type or nature
whatsoever, including without limitation, all of such Borrower's present and
future inventions, designs, patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, goodwill, registrations, copyrights,
licenses, franchises, customer lists, tax refunds, tax refund claims, rights of
claims against carriers and shippers, leases and rights to indemnification;

 

Stock or Other Ownership Interests. All of such Borrower's present and future
right, title and interest in and to any and all of the Equity Interests in any
Person (including all Material Foreign Subsidiaries whether owned directly or
indirectly), whether such interests are now or hereafter issued or outstanding,
together with all voting, economic and other rights thereof or appurtenant
thereto, pursuant to the Stock Security Agreements, Membership Interest
Assignments and/or such other documents, instruments or agreements as may be
reasonably required by the Administrative Agent;

 

Leases. All of such Borrower's present and future right, title and interest in
and to any and all leases, occupancy agreements, subleases, contracts, licenses,
agreements and other understandings of or relating to the use, enjoyment or
occupancy of real property or any improvements thereon; provided, however, that
if the terms of any such lease or other contract require such Borrower to notify
or obtain the prior written consent of a third party for the grant of a security
interest in such lease or other contract, the security interest granted hereby
in such lease or other contract shall not be effective until such notification
is delivered or such consent is obtained;

 

Records. All of such Borrower's present and future right, title and interest in
and to any and all records, documents and files, in whatever form, pertaining to
the Collateral; and

 

Proceeds, Etc. Any and all Proceeds of the foregoing, whether cash or non-cash
proceeds, and all increases, substitutions, replacements and/or additions to any
or all of the foregoing.

 

It is expressly understood and agreed that the foregoing grant and conveyance of
a security interest in the Collateral is in confirmation of (and not replacement
of) the grant and conveyance of a security interest in the Collateral which was
previously made pursuant to or in accordance with the Existing Loan Agreement
and the other Loan Documents; that the liens created by such prior grant and
conveyance of a security interest in the Collateral remain in full force and
effect, and that the grant of and conveyance of a security interest in the
Collateral pursuant hereto shall be supplemental to such prior grant and
conveyance.

 

Notwithstanding the foregoing, the above described grant and conveyance shall
not be deemed to include the grant and conveyance of (a) any Government
Contract, Government Subcontract or Commercial Contract, which by its terms or
applicable law may not be conveyed; it being understood, however, that in any
such situation(s), the Administrative Agent's security interest shall include
(i) the entirety of such Borrower's right, title and interest in and to all
Receivables and all other Proceeds directly or indirectly arising from such
Government Contract, Government Subcontract or Commercial Contract, and (ii) all
other rights and interests which such Borrower may lawfully convey to the
Administrative Agent with respect to such Government Contract, Government
Subcontract or Commercial Contract (including, without limitation, a conveyance
of the applicable Commercial Contract if such prohibition on conveyance is
negated by Applicable Law); (b) any Equity Interests in or assets of an ICF
Entity that is a Foreign Subsidiary (other than Material Foreign Subsidiaries
and/or, at Administrative Agent’s discretion, the parent company of a Material
Foreign Subsidiary); (c) any Equity Interests in a Material Foreign Subsidiary
in excess of sixty-five percent (65%) of all of the Equity Interests of such
Material Foreign Subsidiary; (d) motor vehicles titled in the name of any ICF
Entity; and (e) except as otherwise set forth in Section 3.1 of this Agreement
with respect to leases, interests in real property owned by any ICF Entity.

 

43

--------------------------------------------------------------------------------

 

 

3.2     Equity Interests of Subsidiaries and Affiliates. As additional
collateral security for the Loan and all other Obligations, the Borrower shall,
and shall cause each applicable Guarantor to grant and convey to the
Administrative Agent, for the benefit of the Lenders ratably, pursuant to the
Stock Security Agreements, Membership Interest Assignments or other comparable
collateral documents, a first priority perfected security interest in and to (a)
one hundred percent (100%) of the issued and outstanding Equity Interests in
each Domestic Subsidiary (other than the Jones & Stokes Joint Venture Entities)
owned by a Borrower or Guarantor, and (b) sixty-five percent (65%) of the Equity
Interests in each Material Foreign Subsidiary owned directly (or, if required by
the Administrative Agent, indirectly) and whether any of the foregoing Equity
Interests shall be now owned or be hereafter acquired.

 

3.3     Guaranty. Each Guarantor shall execute and deliver to the Administrative
Agent on the Closing Date the Guaranty Agreement, and execute and deliver on the
Closing Date a security agreement pursuant to which each Guarantor will grant
and convey to the Administrative Agent, for the benefit of the Lenders ratably,
a first priority perfected security interest in substantially all of its assets.

 

3.4     No Preference or Priority. It is expressly understood and agreed that
each of the Notes shall be secured without preference or priority; it being the
intention of the parties that the Notes shall be co-equal and coordinate in
right of payment of principal, interest, late charges and other sums due
thereunder.

 

ARTICLE 4
CONDITIONS TO THE LENDERS' OBLIGATIONS

 

The initial performance of the Lenders' obligations under this Agreement shall
be subject to the following conditions:

 

4.1     Compliance with Law and Agreements; Third Party Consents. The Lenders
shall be reasonably satisfied that (a) the Loan shall be in full compliance with
all legal requirements, (b) all regulatory and third party consents and
approvals required to be obtained have been obtained, (c) there are no
outstanding adverse ERISA and/or labor matters materially affecting the ICF
Entities; and (d) the Borrowers shall have performed, and caused the other ICF
Entities to perform, all agreements theretofore to be performed by the Borrowers
and the other ICF Entities (as applicable).

 

4.2     Financial Condition. There shall have been no material adverse change in
the financial condition of the ICF Entities, taken as a whole, between December
31, 2016 and the Closing Date.

 

4.3     Litigation/Bankruptcy. There shall be no pending or threatened
litigation by any Person (private or governmental) with respect to the Loan or
any documentation executed in connection therewith (except for such litigation
disclosed to and not objected to by the Administrative Agent prior to Closing),
nor shall there be any litigation, bankruptcy or other proceedings which the
Administrative Agent believes, in good faith, could reasonably be expected to
have a Material Adverse Effect on a going forward basis.

 

4.4     Opinion of Counsel. The Administrative Agent shall have received an
opinion of Borrowers' and Guarantors’ counsel with respect to each Borrower and
Guarantor, in form and substance satisfactory to the Administrative Agent and
its counsel in all respects.

 

44

--------------------------------------------------------------------------------

 

 

4.5     No Default. There shall exist no Event of Default, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default.

 

4.6     Documentation. The Administrative Agent shall have received such
financial statements, projections, certificates of good standing, corporate
resolutions, limited liability company consents, UCC financing statements,
opinions, certifications, schedules to be attached to this Agreement and such
other documents, instruments and agreements as may be reasonably required by the
Lenders or the Administrative Agent, in such form and content and from such
parties, as the Administrative Agent shall require (including, without
limitation, all documentation and other information required by bank regulatory
authorities applicable to "know your customer" and anti-money laundering rules
and regulations, including the Patriot Act). All documentation relating to the
Loan and all related transactions must be satisfactory in all respects to the
Administrative Agent, the Lenders and their respective counsel.

 

4.7     Restatement/Closing Costs and Expenses. The Borrowers shall have paid
all fees payable to the Administrative Agent and/or the Lenders, plus all
restatement/closing costs and expenses incurred by the Administrative Agent in
connection with the transactions contemplated hereby, including, without
limitation, all filing fees, recording costs, out-of-pocket syndication costs
and expenses and the reasonable attorneys' fees and expenses of the
Administrative Agent's counsel.

 

4.8     Closing Matters. On or before the Closing Date:

 

(a)     The Administrative Agent shall have received (i) a certificate, dated as
of the Closing Date and signed by the Chief Financial Officer or other duly
authorized officer of the Borrowers, certifying (A) that except as set forth on
any schedule attached thereto, the certificate or articles of incorporation or
formation (or similar document) of each Borrower and Guarantor attached thereto
are true, accurate and complete, without modification or amendment, (B) that
except as set forth on any schedule attached thereto, the by-laws or operating
agreement (or similar document) of each Borrower and Guarantor are true,
accurate and completed, and have not been amended, (C) that attached thereto is
a true and complete copy of resolutions duly adopted by the Board of Directors
or other equivalent body of each Borrower and Guarantor, authorizing the
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents by such Borrower and/or Guarantor (as applicable), the
undertaking by such Borrower and/or Guarantor of the Obligations (as
applicable), and that such resolutions have not been modified, rescinded or
amended and are in full force and effect as of the Closing Date, and (D) as to
the incumbency and specimen signature of each officer executing this Agreement,
the Notes, or any other Loan Document or any other document delivered in
connection therewith on behalf of such Borrower or Guarantor; and (ii) a
certificate of another officer as to the incumbency and specimen signature of
the Chief Financial Officer or other duly authorized officer executing the
certificate pursuant to clause (i) above;

 

(b)     This Agreement, the Notes and all other Loan Documents required to be
executed and delivered by any Lender, any Borrower and/or any Guarantor shall
have been executed and delivered to the Administrative Agent and its counsel in
form and substance acceptable to the Administrative Agent, all such documents
shall be in full force and effect, and each such document (including each UCC
financing statement) required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create or
continue in favor of the Administrative Agent for the benefit of the Lenders,
ratably a valid, legal and perfected first-priority (except to the extent
otherwise provided therein) security interest in and lien on the Collateral
(subject to any Permitted Lien) described therein shall have been prepared and
delivered to the Administrative Agent and its counsel;

 

(c)     The Administrative Agent shall have received a certificate, dated as of
the Closing Date, from a duly authorized officer of the Borrowers and Guarantors
certifying: (i) the accuracy of the representations and warranties set forth in
the Loan Documents; (ii) compliance with the covenants set forth in the Loan
Documents; (iii) the absence of a default or Event of Default; and (iv) the
absence of any Material Adverse Effect.

 

45

--------------------------------------------------------------------------------

 

 

(d)     The Administrative Agent shall have received a pro forma Quarterly
Covenant Compliance Certificate setting forth compliance with the financial
covenants described in Section 6.15 hereof as of the Closing Date.

 

(e)     All legal matters (including evidence of all necessary regulatory
approvals and licenses, and the absence of any legal or regulatory prohibitions
or restrictions) incident to this Agreement and the Closing shall be reasonably
satisfactory to the Lenders, the Administrative Agent and their respective
counsel; and

 

(f)     After giving effect to the Closing, all representations and warranties
of the Borrowers and Guarantors set forth in this Agreement and the other Loan
Documents (as applicable) shall be, with respect to those representations and
warranties not qualified by "materiality", true, accurate and complete in all
material respects, and not misleading in any material respect, and with respect
to those representations and warranties qualified by "materiality", true,
accurate and complete in all respects and not misleading in any respect.

 

4.9     Security Interests. The Borrowers, the Guarantors and the Non-Obligor
Affiliates (to the extent required pursuant to Article 3 of this Agreement)
shall have executed and delivered all documentation that the Administrative
Agent deems necessary or appropriate for the perfection of any Liens granted to
the Administrative Agent and/or the Lenders pursuant to this Agreement or any
other Loan Document. Prior to the Closing Date, the Administrative Agent shall
have received satisfactory UCC/Judgment/Tax/Pending Litigation/Bankruptcy
searches for each Borrower and Guarantor. Additionally, all existing UCC
financing statements shall be modified, amended and/or assigned to reflect the
replacement of the administrative agent under the Existing Loan Agreement with
the Administrative Agent.

 

4.10     Insurance. The Borrowers shall have delivered to the Administrative
Agent, for the ratable benefit of the Lenders, evidence of compliance with the
insurance requirements set forth in this Agreement and the other Loan Documents.

 

4.11     Due Diligence/Syndication. The Lead Arrangers and the Administrative
Agent shall have completed, to their satisfaction, a credit analysis, including
but not limited to access to management, as well as financial reviews (on a
historical and a projected basis), environmental reviews, legal reviews, site
visits, customer inquiries, and other due diligence, as deemed necessary or
appropriate. Additionally, the Lead Arrangers shall have successfully completed
the syndication of the Revolving Facility and the Term Facility.

 

4.12     Other Deliveries. The Borrowers shall have provided, and shall have
caused each other ICF Entity to have provided, to the Administrative Agent all
other documents, instruments and agreements requested by the Administrative
Agent on or prior to the Closing Date.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and/or make any advances to the Borrowers pursuant to this Agreement, each
Borrower jointly and severally represents, warrants, covenants and agrees as
follows:

 

5.1     Existence and Qualification. Each Borrower, and Domestic Subsidiary is a
corporation or limited liability company duly organized, validly existing and in
good standing (to the extent applicable) under the laws of its jurisdiction of
incorporation or organization, with all corporate or limited liability company
power and authority and all necessary licenses and permits to own, operate and
lease its properties and carry on its business as now being conducted, and as it
may in the future be conducted, except where the failure to obtain such licenses
or permits could not reasonably be expected to have a Material Adverse Effect.
Each Borrower and Domestic Subsidiary has only one jurisdiction of incorporation
or organization (as the case may be). Each Borrower and Domestic Subsidiary is
duly qualified and authorized to do business and is in good standing in each
jurisdiction in which the nature of its activities or the character of its
properties makes qualification necessary, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------

 

 

5.2     Authority; Noncontravention. Except as set forth in Schedule 5.2
attached to this Agreement, the execution, delivery and performance of the
obligations of each Borrower and Guarantor set forth in this Agreement, the
Notes and the other Loan Documents, and the execution, delivery and performance
of the obligations of each Guarantor or Borrower set forth in the Stock Security
Agreement, Membership Interest Assignment or other comparable collateral
document (a) have been duly authorized by all necessary corporate, limited
liability company, stockholder or member action (as applicable); (b) do not
require the consent of any governmental body, agency or authority; (c) will not
violate or result in (and with notice or the lapse of time will not violate or
result in) the breach of any provision of any Borrower's or Guarantor’s
Articles/Certificate of Incorporation, Articles/Certificate of Formation,
By-laws, Operating Agreement, Material Contracts existing as of the Closing Date
and/or the First Modification Closing Date, other organizational document, or
any order or regulation of any governmental authority or arbitration board or
tribunal; (d) will not violate or result in (and with notice or the lapse of
time will not violate or result in) any order or regulation of any governmental
authority or arbitration board or tribunal applicable to such Borrower or
Guarantor, the effect of which could reasonably be expected to have a Material
Adverse Effect; and (e) except as permitted by the terms and provisions of this
Agreement, will not result in the creation of a lien, charge or encumbrance of
any nature upon any of the properties or assets of any Borrower or Guarantor.
When the Loan Documents are executed and delivered, they will constitute legal,
valid and binding obligations of each Borrower and Guarantor, enforceable
against each Borrower and Guarantor, in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and other similar laws affecting
the rights of creditors generally.

 

5.3     Financial Position. The financial statements listed on Schedule 5.3
attached to this Agreement, copies of which have been delivered to the
Administrative Agent and the Lenders (a) present fairly in all material respects
the financial condition of the ICF Entities as of the date(s) thereof and the
results of the ICF Entities’ operations for the periods indicated therein, (b)
were prepared in accordance with GAAP, (c) with respect to all historical data,
are true and accurate in all material respects, (d) with respect to all
projections, are reasonable, and (e) are not misleading in any material respect.
All material liabilities, fixed or contingent, are fully shown or provided for
on the referenced financial statements or the notes thereto as of the date(s)
thereof. There has been no material adverse change in the business, property or
condition (financial or otherwise) of the ICF Entities since the date of the
most recent financial statements listed on Schedule 5.3 attached to this
Agreement. All company filings required by the SEC or pursuant to the SEC Act
have been filed as and when required (except to the extent appropriate
extensions have been obtained and remain in effect), and no ICF Entity has
received written notice of any violation of the SEC Act or any other law, rule
or regulation of the SEC that has not been disclosed to the Administrative Agent
in writing.

 

5.4     Payment of Taxes. Each ICF Entity has filed all tax returns and reports
required to be filed by it with the United States Government and/or with all
state and local governments, and has paid in full or made adequate provision on
its books for the payment of all taxes, interest, penalties, assessments or
deficiencies shown to be due or claimed to be due on or in respect of such tax
returns and reports, except to the extent that the validity or amount thereof is
being contested in good faith by appropriate proceedings and the non-payment
thereof pending such contest will not result in the execution of any tax lien or
otherwise jeopardize the Administrative Agent's or the Lenders' interests in any
Collateral.

 

5.5     Accuracy of Submitted Information; Omissions. As of the date furnished,
none of the documents, certificates, information, materials or financial
statements furnished to any Lender or the Administrative Agent pursuant to this
Agreement or otherwise in connection with the Loan contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in light of the circumstances under
which they were made, not materially misleading, provided, that with respect to
projected financial information, pro forma financial information and information
of a general economic or industry nature, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time; it being understood that such information may vary from
actual results and that such variations may be material.

 

47

--------------------------------------------------------------------------------

 

 

5.6     Government Contracts/Government Subcontracts.

 

(a)     All Government Contracts existing as of the Closing Date and as of the
First Modification Closing Date and having (i) a remaining funded contract value
of Fifty Million and No/100 Dollars ($50,000,000.00) or more, and (ii) a
remaining term of twelve (12) months or longer are listed on Schedule 5.6(a)
attached to this Agreement.

 

(b)     Except as set forth in Schedule 5.6(b) attached to this Agreement: (i) 
the Borrowers and the Domestic Subsidiaries have complied in all material
respects with all statutory and regulatory requirements, including the Service
Contract Act, the Contract Disputes Act, the Procurement Integrity Act, the
Federal Procurement and Administrative Services Act, the Federal Acquisition
Regulations ("FAR") and related cost principles and the cost accounting
standards, where and as applicable to each of the Government Contracts and
Government Subcontracts, except for such non-compliance which could not
reasonably be expected to have a Material Adverse Effect; (ii) no termination
for default, cure notice or show cause notice has been issued and remains
unresolved with respect to any Government Contract or Government Subcontract,
and to the best of the Borrowers' knowledge, no event, condition or omission has
occurred or exists that would constitute grounds for such action; (iii) no past
performance evaluation received by any Borrower or any Domestic Subsidiary with
respect to any such Government Contract or Government Subcontract has set forth
a default or other failure to perform thereunder or termination or default
thereof which could reasonably be expected to have a Material Adverse Effect;
and (iv) no money due to the Borrowers or any Domestic Subsidiary pertaining to
any Government Contract or Government Subcontract has been withheld or set-off
as a result of any claim(s) made against the Borrowers or such Domestic
Subsidiary involving amounts in excess of Five Million and No/100 Dollars
($5,000,000.00), individually or in the aggregate.

 

(c)     No Borrower or Domestic Subsidiary has taken any action or is a party to
any litigation that could reasonably be expected to give rise to (i) liability
under the False Claims Act, or (ii) a claim for price adjustment under the Truth
in Negotiations Act.

 

(d)     Except as set forth in Schedule 5.6(d) attached to this Agreement, no
Government Contract or Government Subcontract has been terminated for default in
the past ten (10) years.

 

(e)     Except as set forth in Schedule 5.6(e) attached to this Agreement, no
Borrower or Domestic Subsidiary has ever been, and is not now, suspended,
debarred or proposed for suspension or debarment from bidding on any Government
Contract or Government Subcontract. Except as set forth in Schedule 5.6(e)
attached to this Agreement, since February 1, 2012, no notice of suspension,
debarment, cure notice, show cause notice or notice of termination for default
has been issued by the Government to any Borrower, any Domestic Subsidiary or
any of its respective officers or employees, and no such actions, or any other
adverse Government actions or proceedings, with respect to Government Contracts
or Government Subcontracts, have been commenced or threatened in writing against
any Borrower, any Domestic Subsidiary or any of its respective officers or
employees; it being understood and agreed that, for purposes hereof, normal and
customary reviews and audits conducted by the Government in the ordinary course
of business shall not be deemed adverse Government action(s) or proceeding(s).

 

(f)     Except as set forth in Schedule 5.6(f) attached to this Agreement,
(i) no Borrower or Domestic Subsidiary has undergone and no Borrower or Domestic
Subsidiary is undergoing any audit, inspection, survey or examination of records
by the Government relating to any Government Contract or Government Subcontract
and involving fraud, deception, dishonesty, willful misconduct, criminal
activity or any allegation thereof, (ii) no Borrower or Domestic Subsidiary has
received written notice of, and no Borrower or Domestic Subsidiary has
undergone, any investigation or review relating to any Government Contract or
Government Subcontract and involving fraud, deception, dishonesty, willful
misconduct, criminal activity or any allegation thereof, and (iii) no such
audit, review, inspection, investigation, survey or examination of records has
been threatened in writing. Except as set forth in Schedule 5.6(f) attached to
this Agreement, no Borrower or Domestic Subsidiary has received any official
notice that it is or was being specifically audited or investigated by the
Government Accountability Office, the Defense Contract Audit Agency of the
United States Government (the "DCAA"), any state or federal agency Inspector
General, the contracting officer with respect to any Government Contract or
Government Subcontract, or the Department of Justice (including any United
States Attorney).

 

48

--------------------------------------------------------------------------------

 

 

(g)     No Borrower, nor to any Borrower's knowledge, any other ICF Entity or
any of its respective employees, officers or agents of such Borrower or other
ICF Entity, has committed (or taken any action to promote or conceal) any
violation of the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1,  -2.

 

(h)     The Borrowers and Domestic Subsidiaries are duly registered in the
System for Award Management pursuant to applicable FAR.

 

(i)     [Reserved].

 

(j)     No Borrower or Domestic Subsidiary is a party to an administrative
agreement with the Government arising from any suspension, debarment or similar
adverse proceeding.

 

5.7     No Defaults or Liabilities. No ICF Entity is in default of any
obligation, covenant or condition contained in any Material Contract which could
reasonably be expected to have a Material Adverse Effect. Additionally, except
for the matters disclosed on Schedule 5.9 attached to this Agreement, there is
no litigation, legal or administrative proceeding or investigation pending
against any ICF Entity, and no litigation, legal or administrative proceeding or
investigation has been threatened against any ICF Entity, which has not been
disclosed to the Administrative Agent in writing and which involves amounts in
excess of Twenty Million and No/100 Dollars ($20,000,000.00) or which could
prejudice, in any material respect, the Administrative Agent's or any Lender's
rights or remedies under any Loan Document, or the priority, perfection or
enforceability of the Administrative Agent's security interest in or lien on any
Collateral.

 

5.8     No Violations of Law. No ICF Entity is in violation of any Applicable
Laws in any material respect; no ICF Entity has failed to obtain any license,
permit, franchise or other governmental authorization necessary to the ownership
of its properties or to the conduct of its business, and each ICF Entity has
conducted its business and operations in compliance with all Applicable Laws,
except for such non-compliance which could not reasonably be expected to have a
Material Adverse Effect.

 

5.9     Litigation and Proceedings. Except for the matters set forth on Schedule
5.9 attached to this Agreement, as of the Closing Date and as of the First
Modification Closing Date, no action, suit or proceeding against or affecting
any ICF Entity is presently pending, or to the knowledge of any Borrower,
threatened, in any court, before any governmental agency or department, or
before any arbitration board or tribunal, which involves the possibility of any
judgment or liability that exceeds all potentially available insurance by more
than Twenty Million and No/100 Dollars ($20,000,000.00). No ICF Entity is in
default with respect to any order, writ, injunction or decree of any court,
governmental authority or arbitration board or tribunal.

 

49

--------------------------------------------------------------------------------

 

 

5.10     Security Interest in the Collateral. Each ICF Entity is the sole legal
and beneficial owner of all assets owned or purported to be owned by it, free
and clear of all liens, claims and encumbrances of any nature, except for the
Permitted Liens and other liens expressly permitted by the terms and provisions
of this Agreement. Except as expressly set forth in this Agreement or unless
requirements of any Applicable Law(s) dictate an alternative or additional
method of creating valid and enforceable security interests in the Collateral
(or, as the case may be under any Applicable Law, such foreign jurisdiction's
equivalent of a valid and enforceable security interest in and to such
Collateral), the security interests and liens granted by the Borrowers and
Guarantors to the Administrative Agent pursuant to this Agreement, and granted
by the applicable Guarantor or Borrower to the Administrative Agent pursuant to
the Stock Security Agreements, Membership Interest Assignments or comparable
collateral documents, constitute valid and enforceable security interests in and
liens on each item of the Collateral of the type or nature which may be made
subject to a security interest under the UCC, subject to no other liens other
than Permitted Liens. Upon execution of this Agreement, and subject to (a) the
filing of UCC-1 financing statements containing a description of the Collateral
and naming the Borrowers and Guarantors (as applicable) as debtors in the
appropriate jurisdictions as determined by applicable law, and (b) the
requirements of any Applicable Law(s) which dictate an alternative or additional
method of perfecting the security interest (or, as the case may be under any
Applicable Law, such foreign jurisdiction’s equivalent of a perfected lien on
and security interest) in the Collateral consisting of Equity Interests, the
security interests and liens granted by the Borrowers and the Guarantors to the
Administrative Agent, for the benefit of the Lenders ratably, pursuant to this
Agreement, and granted by the applicable Guarantor or Borrower to the
Administrative Agent, for the benefit of the Lenders ratably, pursuant to the
Stock Security Agreements, Membership Interest Assignments or comparable
collateral documents (i) constitute perfected security interests in all
Collateral (but excluding Collateral consisting of Equity Interests in Material
Foreign Subsidiaries) of the type or nature in which a security interest may be
perfected by filing, recording or registering a financing statement in the
United States pursuant to the UCC, (ii) shall be superior to and prior to any
other lien on any of such Collateral (but excluding Collateral consisting of
Equity Interests in Material Foreign Subsidiaries), other than Permitted Liens,
and no further recordings or filings are or will be required in connection with
the creation, perfection or enforcement of such security interests and liens,
other than the filing of continuation statements in accordance with Applicable
Law, and (iii) in the case of Collateral consisting of direct or indirect Equity
Interests in any Material Foreign Subsidiary, subject to (A) having control
thereof within the meaning of the UCC, and/or (B) satisfaction of any
requirements of Applicable Law which dictate an alternative or additional method
of perfection (or, as the case may be under any Applicable Law, such foreign
jurisdiction's equivalent of a perfected lien on and security interest in and to
such Collateral), shall be superior to and prior to any other lien on any of
such Collateral, other than Permitted Liens.

 

5.11     Principal Place of Business; Location of Books and Records. As of the
Closing Date and as of the First Modification Closing Date, each Borrower and
Domestic Subsidiary maintains its principal place of business and the office
where it keeps its books and records with respect to Receivables at the
headquarters location listed on Schedule 2 attached to this Agreement. Schedule
5.11 attached to this Agreement sets forth all primary business locations of the
Borrowers and Domestic Subsidiaries situated within the United States as of the
Closing Date and as of the First Modification Closing Date.

 

5.12     Fiscal Year. Each ICF Entity’s Fiscal Year ends on December 31st.

 

5.13     Pension Plans.

 

(a)     Except for the matters set forth on Schedule 5.13(a) attached to this
Agreement, the present value of all benefits vested under all "employee pension
benefit plans", as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974 ("ERISA"), from time to time maintained
by the Borrowers, the Domestic Subsidiaries or any ERISA Affiliate
(individually, a "Pension Plan" and collectively, the "Pension Plans") did not,
as of December 31, 2016, exceed the value of the assets of the Pension Plans
allocable to such vested benefits;

 

(b)     Except for the matters set forth on Schedule 5.13(b) attached to this
Agreement, no Pension Plan, trust created thereunder or other person dealing
with any Pension Plan has engaged in a non-exempt transaction proscribed by
Section 406 of ERISA or a non-exempt "prohibited transaction", as such term is
defined in Section 4975 of the Code;

 

(c)     Except for the matters set forth on Schedule 5.13(c) attached to this
Agreement, no Pension Plan or trust created thereunder has been terminated
within the last three (3) years, and there have been no "reportable events" (as
such term is defined in Section 4043 of ERISA and the regulations thereunder)
with respect to any pension plan or trust created thereunder after June 30,
1974;

 

(d)     No Pension Plan or trust created thereunder has incurred any
"accumulated funding deficiency" (as such term is defined in Section 302 of
ERISA or Section 412 of the Code) as of the end of any plan year, whether or not
waived, since the effective date of ERISA; and

 

50

--------------------------------------------------------------------------------

 

 

(e)     None of the Borrowers or Domestic Subsidiaries, or any of their ERISA
Affiliates (i) makes, or is obligated to make, contributions to a multiemployer
plan (as defined in Section 3(37) of ERISA) or has ever contributed, or been
obligated to contribute, to such a plan in the past; (ii) maintains or has ever
maintained (A) any plan which has been subject to Title IV of ERISA, or (B) a
defined benefit plan (as defined in Section 3(35) of ERISA); or (iii) has any
liability or could reasonably be expected to have any liability with respect to
any plan identified in the immediately preceding clause (ii) above.

 

5.14     O.S.H.A., ADA and Environmental Compliance.

 

(a)     Each ICF Entity has duly complied in all material respects with, and its
facilities, business assets, property, leaseholds and equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act ("O.S.H.A."), the Americans with Disabilities
Act ("ADA"), the Environmental Protection Act, RCRA and all other environmental
laws which non-compliance with could reasonably be expected to result in a
Material Adverse Effect; and there have been no citations, notices,
notifications or orders of any such non-compliance issued to any ICF Entity or
relating to its respective business, assets, property, leaseholds or equipment
under any such laws, rules or regulations;

 

(b)     each ICF Entity has been issued all required federal, state and local
licenses, certificates and permits necessary or appropriate in the operation of
its facilities, businesses, assets, property, leaseholds and equipment, unless
the failure to obtain any such license, certificate or permit would not have a
Material Adverse Effect; and

 

(c)     (i) there are no visible signs of releases, spills, discharges, leaks or
disposals (collectively referred to herein as "Releases") of Hazardous
Substances at, upon, under or within any real property owned, or to the actual
knowledge of any Borrower any premises leased, by any ICF Entity; (ii) there are
no underground storage tanks or polychlorinated biphenyls on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
ICF Entity; (iii) no real property owned, or to the actual knowledge of any
Borrower premises leased, by any ICF Entity has ever been used by any ICF Entity
(and to the best of each Borrower's knowledge, any other Person) as a treatment,
storage or disposal facility for Hazardous Waste; and (iv) no Hazardous
Substances are present on any real property owned, or to the actual knowledge of
any Borrower any premises leased, by any ICF Entity, except for such quantities
of Hazardous Substances as are handled in all material respects in accordance
with all applicable manufacturer's instructions and governmental regulations,
and as are necessary or appropriate for the operation of the business of the ICF
Entities. Each Borrower, for itself, and on behalf of each other ICF Entity and
its respective successors and assigns, hereby covenants and agrees to indemnify,
defend and hold harmless the Administrative Agent and the Lenders from and
against any and all liabilities, losses, claims, damages, suits, penalties,
costs and expenses of every kind or nature, including, without limitation,
reasonable attorneys' fees arising from or in connection with (i) the presence
or alleged presence of any Hazardous Substance or Hazardous Waste on, under or
about any property of any ICF Entity (including, without limitation, any
property or premises now or hereafter owned or leased by any ICF Entity), or
which is caused by or results from, directly or indirectly, any act or omission
to act by any ICF Entity; and (ii) any ICF Entity’s violation of any
environmental statute, ordinance, order, rule or regulation of any governmental
entity or agency thereof (including, without limitation, any liability arising
under CERCLA, RCRA, HMTA or any Applicable Laws).

 

5.15     Intellectual Property. All material patents, patent applications,
trademarks, trademark applications, copyrights, copyright applications, trade
names, trade secrets and licenses necessary for the conduct of the business of
each Borrower and Domestic Subsidiary are (a) owned or utilized by such Borrower
or Domestic Subsidiary (as applicable), and (b) valid in all material respects
and, except with respect to licenses, trade secrets and certain copyrights, have
been duly registered or filed with all appropriate governmental authorities.
Schedule 5.15(a) attached to this Agreement sets forth all patents, patent
applications, trademarks, trademark applications, copyrights, copyright
applications, trade names, trade secrets and licenses necessary for the conduct
of the business of each Borrower and Domestic Subsidiary (as applicable) as of
the Closing Date and as of the First Modification Closing Date, and except as
disclosed in Schedule 5.15(a) attached to this Agreement, there is no objection
or pending challenge to the validity of any such patent, trademark, copyright,
trade name, trade secret or license; no Borrower is aware of any grounds for any
such challenge or objection thereto. Except as disclosed in Schedule 5.15(b)
attached to this Agreement, as of the Closing Date and as of the First
Modification Closing Date, no Borrower or Domestic Subsidiary pays any royalty
to anyone in connection with any patent, trademark, copyright, trade name, trade
secret or license; and each Borrower and Domestic Subsidiary has the right to
bring legal action for the infringement of any such patent, trademark,
copyright, trade name, trade secret or license.

 

51

--------------------------------------------------------------------------------

 

 

5.16     Existing or Pending Defaults; Material Contracts. Except as disclosed
on Schedule 5.16, no Borrower is aware of any pending or threatened litigation,
or any other legal or administrative proceeding or investigation pending or
threatened, against any ICF Entity arising from or related to any Material
Contract which could reasonably be expected to result in any judgment or
liability against any ICF Entity in excess of Twenty Million and No/100 Dollars
($20,000,000.00).

 

5.17     Leases and Real Property. No Borrower or Domestic Subsidiary owns any
real property other than fixtures that may relate to various leaseholds. All
leases and other agreements under which any Borrower or Domestic Subsidiary
occupies real property are in full force and effect and constitute legal, valid
and binding obligations of, and are legally enforceable against, the Borrower or
Domestic Subsidiary party thereto and, to the Borrowers' best knowledge, are the
binding obligations of and legally enforceable against, the other parties
thereto. To the Borrowers' best knowledge, all necessary governmental approvals,
if any, have been obtained for each such lease or agreement, and there have been
no threatened cancellations thereof or outstanding disputes with respect
thereto.

 

5.18     Labor Relations. There are no strikes, work stoppages, material
grievance proceedings, union organization efforts or other material
controversies pending, or to any Borrower's knowledge, threatened or reasonably
anticipated, between any Borrower or Domestic Subsidiary and (a) any current or
former employee of any Borrower or Domestic Subsidiary or (b) any union or other
collective bargaining unit representing any such employee. Each Borrower and
Domestic Subsidiary has complied and is in compliance with all Applicable Laws
relating to employment or the workplace, including, without limitation,
provisions relating to wages, hours, collective bargaining, safety and health,
work authorization, equal employment opportunity, immigration, withholding,
unemployment compensation, employee privacy and right to know, except for such
non-compliance which could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 5.18 attached to this Agreement, as of
the Closing Date and as of the First Modification Closing Date, there are no
collective bargaining agreements, employment agreements between any Borrower or
Domestic Subsidiary and any of its employees, or professional service agreements
not terminable at will relating to the businesses or assets of any Borrower or
Domestic Subsidiary. The consummation of the transactions contemplated hereby
will not cause any Borrower or Domestic Subsidiary to incur or suffer any
liability relating to, or obligation to pay, severance, termination or other
similar payments to any Person.

 

5.19     Assignment of Contracts No existing Government Contract, Government
Subcontract or other Material Contract of any ICF Entity (and no present or
future interest of any ICF Entity, in whole or in part, in, to or under any such
Government Contract, Government Subcontract or other Material Contract) is
currently assigned, pledged, hypothecated or otherwise transferred to any Person
(other than in favor of the Administrative Agent for the benefit of the Lenders
ratably).

 

5.20     Contribution Agreement. The Borrowers and Guarantors have executed and
delivered the Contribution Agreement, such agreement is in full force and
effect, and a true and correct copy thereof has been delivered to the
Administrative Agent.

 

5.21     Registered Names. The corporate or company name of each Borrower and
Guarantor set forth in this Agreement and the other Loan Documents (including,
without limitation, all of the UCC-1 financing statements) is accurate in all
respects, and such corporate or company name is identical to the corporate or
company name of record with such Borrower's or Guarantor’s jurisdiction of
incorporation or organization (as applicable).

 

5.22     Ownership of the ICF Entities. As of the Closing Date and as of the
First Modification Closing Date, except as described on Schedule 5.22 attached
to this Agreement, all of the issued and outstanding Equity Interests of each
Borrower (other than the Parent Company) and the other ICF Entities is owned by
either the Parent Company, the Primary Operating Company, another Borrower, a
Guarantor or a Non-Obligor Affiliate, free and clear of any and all liens,
claims and encumbrances of any type or nature (other than the security interests
granted to the Administrative Agent, for the benefit of the Lenders ratably,
pursuant to this Agreement, the Stock Security Agreements, the Membership
Interest Assignments or other comparable collateral documents).

 

52

--------------------------------------------------------------------------------

 

 

5.23     Solvency. Both prior to and after giving effect to the transactions
contemplated by the terms and provisions of this Agreement, (a) each Borrower
and each Guarantor owned and owns property (including, without limitation, the
Borrower's and Guarantor’s rights under the Contribution Agreement) whose fair
saleable value is greater than the amount required to pay all of such Borrower's
or Guarantor’s indebtedness (including contingent debts), (b) each Borrower and
each Guarantor was and is able to pay all of its indebtedness as such
indebtedness matures, and (c) each Borrower and each Guarantor had and has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage.

 

5.24     Foreign Assets Control Regulations, Etc.

 

(a)      Each ICF Entity, its Subsidiaries and their respective officers and
employees and their directors and agents, are in compliance with Anti-Corruption
laws and applicable Sanctions. No ICF Entity, nor any of its Subsidiaries or any
of their respective directors, officers or employees (i) is a Blocked Person,
(ii) engages in any dealings or transactions or is otherwise associated, with
any Blocked Person, or (iii) is a Sanctioned Person. Each ICF Entity and each of
its Subsidiaries has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance, in all material respects, by the ICF
Entity, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and all applicable Sanctions.

 

(b)     No Loan or Letter of Credit, use of the proceeds of any Loan or Letter
of Credit or other transactions contemplated hereby will violate Anti-Corruption
Laws or applicable Sanctions. No part of the proceeds of the Loans or the
Letters of Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Anti-Corruption Laws. Neither the making of the
Loans hereunder nor the use of the proceeds hereof will violate any regulations
passed under the PATRIOT Act or will violate the Trading with the Enemy Act, the
International Emergency Economic Powers Act, or any regulations passed
thereunder, including the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or successor statute thereto.
Each ICF Entity and each of their Subsidiaries are in compliance, in all
material respects, with applicable Anti-Terrorism Laws.

 

5.25     Federal Reserve Regulations. No director, executive officer or
principal shareholder of any ICF Entity is a director, executive officer or
principal shareholder of the Administrative Agent or any Lender. For the
purposes hereof, the terms "director" "executive officer" and "principal
shareholder" (when used with reference to the Administrative Agent or any
Lender), shall have the respective meanings assigned thereto in Regulations
issued by the Board.

 

5.26     Commercial Tort Claims. No Borrower or Guarantor is a party to any
material Commercial Tort Claims, except as shown on Schedule 5.26 attached to
this Agreement.

 

5.27     Letter of Credit Rights. No Borrower or Guarantor has any Letter of
Credit Rights, except as shown on Schedule 5.27 attached to this Agreement.

 

5.28     Intercompany Debt. Except as described on Schedule 5.28 attached to
this Agreement, or as permitted under Section 7.8 of this Agreement, as of the
Closing Date and as of the First Modification Closing Date, no Borrower or
Guarantor has any outstanding Indebtedness owed by or to any other ICF Entity
(other than to another Borrower or another Guarantor, as applicable).

 

53

--------------------------------------------------------------------------------

 

 

5.29     Survival of Representations and Warranties. All representations and
warranties made herein shall survive the making of the Loan, and shall be deemed
remade and redated as of the date of each request for an advance or readvance of
any Loan proceeds or the issuance, amendment, renewal or extension of any Letter
of Credit, unless the Borrowers are unable to remake and/or redate any such
representation or warranty, discloses the same to the Lenders in writing, and
such inability does not constitute or give rise to an Event of Default.

 

5.30     EEA Financial Institution. No Borrower or Guarantor is an EEA Financial
Institution.

 

5.31     Margin Regulations. No Borrower or Guarantor engages or intends to
engage principally, or as one of its important activities, in the business of
extending credit for the purpose, immediately, incidentally or ultimately, of
purchasing or carrying margin stock (within the meaning of Regulation U, T or X
as promulgated by the Board).  No part of the proceeds of any Loan has been or
will be used, immediately, incidentally or ultimately, to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or which is inconsistent with the provisions of the
regulations of the Board.  No Borrower or Guarantor holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the
assets of any Borrower or Guarantor are or will be represented by margin stock.

 

5.32     Beneficial Ownership. To the extent required pursuant to Applicable Law
(i.e., the Borrowers are not otherwise exempt), the Certificate of Beneficial
Ownership executed and delivered to the Administrative Agent and the Lenders on
or prior to the First Modification Closing Date and from time to time
thereafter, as the same may be updated from time to time in accordance with this
Agreement, is accurate, complete and correct. The Borrowers acknowledge and
agree that any Certificate of Beneficial Ownership provided to the
Administrative Agent and the Lenders pursuant to this Agreement shall constitute
a “Loan Document”.

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees with the
Administrative Agent and the Lenders that:

 

6.1     Payment of Loan Obligations. Each Borrower will duly and punctually pay
all sums to be paid to the Lenders, the Lead Arrangers and the Administrative
Agent in accordance with the terms and provisions of the Loan Documents, and
will comply with, perform and observe all of the terms and provisions thereof.

 

6.2     Payment of Taxes. Each Borrower will, and will cause each other ICF
Entity to, promptly pay and discharge when due all federal, state and other
governmental taxes, assessments, fees and charges imposed upon it, or upon any
of its properties or assets, except to the extent that the non-payment thereof
will not result in the execution of any tax lien or otherwise jeopardize the
Administrative Agent's or the Lenders' interest in or the value of any
Collateral.

 

6.3     Delivery of Financial and Other Statements. The Borrowers shall deliver
to the Administrative Agent financial and other statements, each of which shall,
unless otherwise expressly set forth below to the contrary, be prepared in
accordance with GAAP consistently applied, as follows:

 

(a)     on or before the ninetieth (90th) day following the close of each Fiscal
Year, the Borrowers will submit to the Administrative Agent (i) annual audited
and unqualified consolidated financial statements certified by an independent
certified public accountant acceptable to the Administrative Agent and including
a consolidating and consolidated balance sheet, cash flow statement, income
statement and statement of shareholders' equity, accompanied by related
footnotes, reporting the ICF Entities’ current financial position and the
results of their operations for the Fiscal Year then ended, which shall be
accompanied by management letters (if issued), (ii) summary contract/status
backlog reports and a schedule listing each Government Contract which
constitutes a Material Contract and has a remaining term of twelve (12) months
or longer, (iii) a Quarterly Covenant Compliance Certificate in the form
attached as Exhibit 5 to this Agreement; (iv) a detailed listing of all deposit
accounts designated by the Borrowers as Permitted Foreign Bank Accounts during
the immediately preceding Fiscal Year, and (v) an annual budget for the then
current Fiscal Year, in each case certified by the Borrowers' Chief Financial
Officer or another duly authorized executive officer of the Borrowers, each of
which shall be in form and substance satisfactory to the Administrative Agent;

 

54

--------------------------------------------------------------------------------

 

 

(b)     on or before the forty-fifth (45th) day following the close of each of
the first three (3) Fiscal Quarters, the Borrowers will submit to the
Administrative Agent a Quarterly Covenant Compliance/Non-Default Certificate in
the form attached as Exhibit 5 to this Agreement (a “Quarterly Covenant
Compliance Certificate”), accompanied by (i) a consolidated balance sheet and
income statement, reporting the ICF Entities’ current financial position and the
results of their operations for the Fiscal Quarter then ended and year to date,
and (ii) internally prepared statements of cash flow, each of which shall be
certified by the Borrowers' Chief Financial Officer or another duly authorized
executive officer of the Borrowers and each of which shall be in form and
substance satisfactory to the Administrative Agent;

 

(c)     within ten (10) days of issuance, distribution or filing, as applicable,
the Borrowers will submit to the Administrative Agent copies of all public
filings, disclosure statements and/or registration statements which any ICF
Entity issues to, distributes to or files with the SEC or any state agency or
department regulating securities (or any other Person, pursuant to the rules
and/or regulations of the SEC or any state agency or department regulating
securities);

 

(d)     not less than ten (10) days prior to any change of or addition to any of
the locations within the United States where any Collateral (other than
Receivables) valued, individually or in the aggregate, in excess of One Million
and No/100 Dollars ($1,000,000.00) is or will be located, or any change of or
addition to the location(s) of the books and records used to generate any ICF
Entity’s Receivables, the Borrowers will submit to the Administrative Agent a
written notice specifying the new address or location of such Collateral or
books and records (as the case may be); and

 

(e)     promptly upon the request of the Administrative Agent, the Borrowers
will provide to the Administrative Agent such other information and/or reports
relating to each ICF Entity’s business, operations, properties or prospects as
the Administrative Agent may from time to time reasonably request (including,
without limitation, all documentation and other information required by bank
regulatory authorities from time to time applicable to "know your customer" and
anti-money laundering rules and regulations, including the Patriot Act).

 

It is expressly understood and agreed that the Borrower certifications required
under this Section 6.3 shall (i) with respect to historical data, be true and
accurate in all material respects, and (ii) with respect to projections, be
reasonable.

 

6.4     Maintenance of Records; Review by the Administrative Agent. Each
Borrower will maintain, and cause each other ICF Entity to maintain, at all
times, proper books of record and account in accordance with GAAP, consistently
applied, and, subject to any applicable confidentiality and secrecy requirements
imposed by any Government agency, will permit the Administrative Agent's
officers or any of the Administrative Agent's authorized representatives or
accountants to visit and inspect each ICF Entity’s offices and properties,
examine its books of account and other records, and discuss its affairs,
finances and accounts with the officers of any ICF Entity, all at such
reasonable times during normal business hours, and as often as the
Administrative Agent may reasonably request.

 

55

--------------------------------------------------------------------------------

 

 

6.5     Maintenance of Insurance Coverage. Each Borrower will maintain, and
cause each Domestic Subsidiary to maintain, in effect fire and extended coverage
insurance, public liability insurance, worker's compensation insurance and
insurance on the Collateral and each of its properties, with responsible
insurance companies, in such amounts and against such risks as are customary for
similar businesses, required by governmental authorities, if any, having
jurisdiction over all or part of its operations, and will furnish to the
Administrative Agent certificates evidencing such continuing insurance. The
Administrative Agent, for the benefit of the Lenders ratably, shall be named as
lender’s loss payee on all hazard and casualty insurance policies and as an
additional insured on all liability insurance policies with respect to the
obligations of the ICF Entities. All insurance policies shall also provide (a)
that the insurer shall endeavor to provide not less than thirty (30) days
written notice to the Administrative Agent prior to expiration, cancellation or
material change in any coverage or otherwise, except where the expiration or
cancellation of a policy results from non-payment of premium(s) or non-renewal
of the policy (in which case the policy shall provide for not less than ten (10)
days prior written notice); and (b) for waiver of subrogation.

 

6.6     Maintenance of Property/Collateral; Performance of Contracts. Each
Borrower will maintain, and cause each other ICF Entity (other than the Jones &
Stokes Joint Venture Entities) to maintain, at all times, the Collateral and its
tangible property, both real and personal, in good order and repair (subject to
ordinary wear and tear), and will permit the Administrative Agent's officers or
authorized representatives to visit and inspect the Collateral and each
Borrower's tangible property at such reasonable times during normal business
hours, as and when the Administrative Agent deems necessary or appropriate. Each
Borrower shall perform, and shall cause each other ICF Entity to perform, all
obligations under all Material Contracts to which it is a party, including all
exhibits and other attachments to such contracts, all modifications thereto and
all documents and instruments delivered pursuant thereto, and will comply with
all laws, rules and regulations governing the execution, delivery and
performance thereof, except for such non-compliance which would or could not
reasonably be expected to have a Material Adverse Effect.

 

6.7     Maintenance of Existence. Each Borrower will maintain, and shall cause
each other ICF Entity to maintain, its corporate or company existence (as
applicable) in its state or country of incorporation or organization (as
applicable) as of the Closing Date, or, if applicable, as of the date such ICF
Entity becomes an ICF Entity.

 

6.8     Maintenance of Certain Deposit Accounts with the Administrative Agent.
Except for the Transitional Deposit Accounts and Permitted Foreign Bank
Accounts, each Borrower will maintain, and will cause each Domestic Subsidiary
to maintain, its primary U.S. cash collection accounts with the Administrative
Agent and all of its other primary bank accounts with a Lender. Each Lender
maintaining a primary bank account of any Borrower expressly acknowledges and
agrees that (a) the Administrative Agent, for the benefit of the Lenders
ratably, has been granted a first priority security interest in and to such bank
account pursuant to this Agreement, (b) the Lender's possession of such bank
account constitutes "control" for purposes of perfecting the Administrative
Agent's security interest in and to such bank account under the UCC or
otherwise, and (c) such Lender's rights and remedies with respect to such bank
account (other than rights and remedies necessary to recoup normal and customary
account fees and charges imposed from time to time for maintaining and
administering such bank account, and rights and remedies with respect to items
returned unpaid, whether for insufficient funds or for any other reason) shall
be, and at all times remain, subject and subordinate to the rights and remedies
of the Administrative Agent granted pursuant to this Agreement or available
pursuant to applicable law.

 

6.9     Maintenance of Management. The Borrowers will notify the Administrative
Agent in writing of the change of any executive officer or director of the
Parent Company or the Primary Operating Company within thirty (30) days of the
date of any such change.

 

56

--------------------------------------------------------------------------------

 

 

6.10    Disclosure of Defaults, Etc.

 

(a)     Promptly upon the occurrence thereof, each Borrower will provide the
Administrative Agent and the Lenders with written notice of any Event of
Default, or any act, event, condition or occurrence that upon the giving of any
required notice or the lapse of time, or both, would constitute an Event of
Default. In addition, each Borrower will promptly advise the Administrative
Agent and the Lenders in writing of (i) any termination for default, suspension,
debarment, show cause notice or similar adverse action or proceeding, including
without limitation any pending or threatened litigation involving any ICF Entity
and involving amounts in excess of Ten Million and No Dollars ($10,000,000.00),
and (ii) any condition, act, event or occurrence which comes to such Borrower's
attention that could reasonably be expected to (A) result in a termination for
default, suspension, debarment or similar adverse proceeding which could
reasonably be expected to have a Material Adverse Effect, (B) prejudice the
Administrative Agent's or any Lender's rights in connection with this Agreement,
any Note or any other Loan Document, or (C) result in any litigation or other
legal or administrative proceeding or investigation asserting an ICF Entity
liability, or seeking the entry of any judgment in excess of Five Million and
No/100 Dollars ($5,000,000.00). Additionally, the Borrowers agree to provide
written notice to the Administrative Agent and the Lenders promptly, but in all
events within ten (10) Business Days, after the date on which any senior
executive of the Borrowers obtains knowledge of any obligation of an ICF Entity
for the payment of borrowed money, whether now existing or hereafter created,
incurred or arising, becomes or is declared to be due and payable prior to the
expressed maturity thereof. Any notice issued pursuant to this Subsection shall
include such details as the Administrative Agent may reasonably require.

 

(b)     If, at any time after the Closing Date, any Borrower shall receive any
letter, notice (including any notice by the DCAA or any other government
authority regarding any proposed audit or investigation), subpoena, court order,
pleading or other document issued, given or delivered by the Government or any
other governmental authority, any Prime Contractor or by any Person acting for
or on behalf of the Government, such other governmental authority or such Prime
Contractor with respect to, or in any manner related to any alleged default,
fraud, dishonesty, malfeasance or other willful misconduct of an ICF Entity, the
Borrowers shall deliver a true, correct and complete copy of such letter,
notice, subpoena, court order, pleading or document to the Administrative Agent,
the Administrative Agent's counsel and each Lender promptly, but in all events
within ten (10) Business Days, after receipt by a senior executive of the
Borrowers thereof. Furthermore, if any ICF Entity shall issue, give or deliver
to the Government or any other governmental authority, any Prime Contractor or
by any Person acting for or on behalf of the Government, such other governmental
authority or such Prime Contractor, any letter, notice, subpoena, court order,
pleading or other document with respect to, or in any manner related to, or
otherwise in response to any alleged default, fraud, dishonesty, malfeasance or
other willful misconduct of an ICF Entity, the Borrowers shall deliver a true,
correct and complete copy of such letter, notice, subpoena, court order,
pleading or other document to the Administrative Agent, the Administrative
Agent's counsel and each Lender concurrent with the issuance or delivery thereof
to the Government, such other governmental authority, such Prime Contractor or
any Person acting for or on behalf of the Government, such other governmental
authority or such Prime Contractor. If any letter, notice, subpoena, court
order, pleading or other document required to be delivered to the Administrative
Agent, the Administrative Agent's counsel and each Lender pursuant to this
Section 6.10 contains any information deemed "classified" by the Government or
such other governmental authority and/or the dissemination of any such
information to the Administrative Agent, the Administrative Agent's counsel and
each Lender would result in any ICF Entity violating any Applicable Law, then
the Borrowers shall deliver to the Administrative Agent, the Administrative
Agent's counsel and each Lender a summary of such letter, notice, subpoena,
court order, pleading or other document containing a summary thereof, but
including as much (but no more) detail as can be included therein without
violating any Applicable Law.

 

6.11     Security Perfection; Assignment of Claims Act; Payment of Costs. The
Borrowers will execute and deliver and pay the costs of recording and filing
financing statements, continuation statements, termination statements,
assignments and other documents, as the Administrative Agent may from time to
time deem necessary or appropriate for the perfection of any liens granted to
the Administrative Agent or Lenders pursuant hereto or pursuant to any other
Loan Document. On or before the date which is ninety (90) days from the date of
any Government Contract hereafter entered into, extended or renewed by one or
more Borrowers or Guarantors, such Borrower(s) and/or Guarantor(s) shall execute
all documents necessary or appropriate in order to comply with the Assignment of
Claims Act of 1940, as amended, 31 U.S.C. Section 3727 and 41 U.S.C. Section 15
(the "Government Contract Assignments") in connection with each such Government
Contract; it being understood and agreed, however, that (a) no Borrower's or
Guarantor’s failure to execute and deliver any Government Contract Assignment
shall constitute a default, breach or violation of the Borrowers' and/or
Guarantors’ obligation(s) set forth in this Section 6.11, unless the
Administrative Agent shall have made written demand upon the Borrowers and/or
Guarantors (as applicable) to fully and faithfully comply with its obligation(s)
with respect to Government Contract Assignments set forth in this Section 6.11
above, and such demand shall have been issued by the Administrative Agent only
after the occurrence of an Event of Default; and (b) unless an Event of Default
shall have occurred and be continuing, no Government Contract Assignment shall
be required for any Government Contract which (i) has a remaining value of less
than Five Million and No/100 Dollars ($5,000,000.00), or (ii) has a remaining
term of less than twelve (12) months (with no option to extend). The Borrowers
acknowledge that the Administrative Agent and the Lenders will be irreparably
harmed if any Borrower or Guarantor fails or refuses to execute and deliver any
Government Contract Assignment after the Administrative Agent's demand therefor,
as and when required pursuant to this Section 6.11, and that the Administrative
Agent and the Lenders have no adequate remedy at law. In such event, the
Borrowers agree that the Administrative Agent shall be entitled, in addition to
all other rights and remedies available to the Administrative Agent and/or the
Lenders, to injunctive or other equitable relief to compel the Borrowers' and/or
Guarantors’ full compliance with the requirements of this Section 6.11. All
costs and expenses (including, without limitation, reasonable attorneys' fees
and expenses) incurred in connection with the preparation, execution, delivery
and administration of Government Contract Assignments shall be borne solely by
the Borrowers. Additionally, the Borrowers will pay any and all costs incurred
in connection with the transactions contemplated hereby, as well as any and all
taxes (other than the Lenders' income and franchise taxes), which may be payable
as a result of the execution of this Agreement or any agreement supplemental
hereto, or as a result of the execution and/or delivery of any Note or other
Loan Document.

 

57

--------------------------------------------------------------------------------

 

 

6.12     Defense of Title to Collateral. The Borrowers will at all times defend
the Lenders', the Administrative Agent's and Borrowers' (and/or Guarantors’, as
applicable) rights in the Collateral, subject to the Permitted Liens, against
all Persons and all claims and demands whatsoever, and will, upon request of the
Administrative Agent (a) furnish such further assurances of title as may be
required by the Administrative Agent, and (b) do any other acts necessary to
effectuate the purposes and provisions of this Agreement, or as required by law
or otherwise in order to perfect, preserve, maintain or continue the interests
of the Administrative Agent and/or Lenders in any Collateral.

 

6.13     Compliance with Law. Each Borrower will, and will cause each other ICF
Entity to, conduct its businesses and operations in compliance in all material
respects with (a) all Applicable Laws and all requirements of all federal,
state, local and other regulatory authorities having jurisdiction (including,
without limitation, Anti-Corruption Laws, applicable Sanctions and the PATRIOT
Act), (b) the provisions of its charter documents and other corporate governance
documents, (c) all agreements and instruments by which it or any of its
properties may be bound, and (d) all applicable decrees, orders and judgments.

 

6.14     Other Collateral Covenants.

 

(a)     The Borrowers will (and will cause the Guarantors to), at their own
expense, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent from time to time such lists, descriptions and designations
of Collateral, warehouse receipts, receipts in the nature of warehouse receipts,
bills of lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments, and take
such further steps relating to the Collateral and other property or rights
covered by the interests hereby granted which the Administrative Agent deems
reasonably appropriate or advisable to perfect, preserve or protect its
ownership and security interests in any Collateral.

 

(b)     The Borrowers shall (and will cause the Guarantors to) promptly notify
the Administrative Agent in writing if, at any time, any issuer of
uncertificated securities, securities intermediary or commodities intermediary
has issued or holds, or will issue or hold, any financial assets or commodities
to or for the benefit of any Borrower or Guarantor, and the Borrowers shall (and
will cause the Guarantors to) obtain authenticated control letters from such
issuer or intermediary, in form and substance reasonably satisfactory to the
Administrative Agent, within ten (10) days of the Administrative Agent's demand
therefor.

 

(c)     If any Borrower or any Guarantor is or becomes the beneficiary of a
letter of credit with a face amount in excess of Five Million and No/100 Dollars
($5,000,000.00), such Borrower shall (and the Borrowers will cause the
Guarantors to) promptly, and in any event within two (2) Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and, following
the Administrative Agent's request, enter into a tri-party agreement with the
Administrative Agent and the issuer and/or confirmation bank with respect to all
Letter of Credit Rights in connection with such letter of credit, assigning such
Letter of Credit Rights to the Administrative Agent and directing all payments
thereunder to an account designated by the Administrative Agent, which tri-party
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

58

--------------------------------------------------------------------------------

 

 

(d)     The Borrowers shall (and will cause the Guarantors to) promptly take all
steps necessary to grant the Administrative Agent control of all electronic
chattel paper in accordance with the UCC and all "transferable records" as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

 

(e)     The Borrowers (on their own behalf and on behalf of the Guarantors)
hereby irrevocably authorize the Administrative Agent at any time and from time
to time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (i) describe
Collateral (A) as all assets of the Borrowers (or Guarantors, as applicable) or
words of similar effect (other than assets expressly excluded from the
description of Collateral herein), regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code in such jurisdiction, or (B) as being of an equal or lesser
scope or with greater detail, and (ii) contain any other information required by
part 5 of Article 9 of the Uniform Commercial Code for the sufficiency or filing
office acceptance of any financing statement or amendment, including (A) whether
any Borrower or Guarantor is an organization, the type of organization and any
organization identification number issued to such Borrower or Guarantor, and (B)
in the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. The Borrowers
agree to furnish any such information to the Administrative Agent promptly upon
request. The Borrowers also ratify their authorization for the Administrative
Agent to have filed in any Uniform Commercial Code jurisdiction any initial
financing statements or amendments thereto or continuations thereof, if filed
prior to the Closing Date and/or the First Modification Closing Date.

 

(f)     The Borrowers shall promptly (and will cause the Guarantors to), and in
any event within two (2) Business Days after the same is acquired by any
Borrower or Guarantor, notify the Administrative Agent of any Commercial Tort
Claim acquired by a Borrower or Guarantor which could reasonably be expected to
result in a monetary recovery in excess of Twenty Million and No/100 Dollars
($20,000,000.00), and unless otherwise consented to by the Administrative Agent,
such Borrower or Guarantor shall enter into a supplement to this Agreement,
granting to the Administrative Agent, for the benefit of the Lenders ratably, a
perfected security interest in such Commercial Tort Claim.

 

(g)     If any Borrower or Guarantor retains possession of any Chattel Paper or
Instruments with the Administrative Agent's consent, such Chattel Paper and
Instruments shall be marked with the following legend: "This writing and the
obligations evidenced or secured hereby are subject to the security interest of
PNC Bank, National Association, as Administrative Agent."

 

(h)     No Borrower shall (and no Borrower will allow a Guarantor to)
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated as of the Closing Date (or, as
applicable, as of the date such Borrower or Guarantor is joined as a party
hereto or to the Guaranty Agreement) unless it shall have provided to the
Administrative Agent at least thirty (30) days prior written notice thereof.

 

(i)     Each Borrower acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Administrative
Agent and agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Borrower's rights under
Section 9-509(d)(2) of the UCC.

 

6.15    Financial Covenants of the Borrowers. So long as any Obligation remains
outstanding or this Agreement remains in effect, the Borrowers will comply, and
will cause the other ICF Entities in the aggregate to comply, with each of the
financial covenants set forth below:

 

(a)     Interest Coverage Ratio. To maintain at all times on a consolidated
basis for each Fiscal Quarter an Interest Coverage Ratio of not less than 3.00
to 1.00. For purposes of the foregoing, “Interest Coverage Ratio” shall mean,
for each measurement period, the ratio of the ICF Entities’ EBITDA to Interest
Expense.

 

59

--------------------------------------------------------------------------------

 

 

(b)     Leverage Ratio. To maintain at all times on a consolidated basis for
each Fiscal Quarter a Leverage Ratio of not more than 4.00 to 1.00; provided,
however, that the Leverage Ratio may be stepped up by the Borrowers to 4.25 to
1.00 for the four (4) Fiscal Quarter period following either (x) a Permitted
Acquisition with a purchase price exceeding Fifty Million and No/100 Dollars
($50,000,000.00), or (y) a series of Permitted Acquisitions (within the same
Fiscal Quarter) with an aggregate purchase price exceeding Seventy-five Million
and No/100 Dollars ($75,000,000.00), commencing with the Fiscal Quarter during
which the Permitted Acquisition or series of Permitted Acquisitions occurred;
provided, however, that (i) the Leverage Ratio will step back down to 4.00 to
1.00 for at least one (1) Fiscal Quarter period prior to electing another such
step up, and (ii) the Leverage Ratio may not be stepped up, as described above,
more than three (3) times throughout the term of the Loans. For purposes of the
foregoing, "Leverage Ratio" shall mean, for each measurement period, the ratio
of the ICF Entities’ Total Funded Debt as of the end of such measurement period
to the ICF Entities’ EBITDA. The Leverage Ratio shall be measured on the last
day of each Fiscal Quarter throughout the term of the Loan.

 

Except as otherwise expressly provided above, the financial covenants referenced
above shall be calculated and tested quarterly on a trailing twelve (12) month
basis. The Leverage Ratio shall include the results of any entity acquired
pursuant to a Permitted Acquisition and consolidated into the ICF Entities’
financial statements within the twelve (12) month period immediately preceding
the applicable covenant calculation date. Unless otherwise defined, all
financial terms used in this Section 6.15 shall have the meanings attributed to
such terms in accordance with GAAP.

 

6.16     Further Assurances. Each of the Borrowers will provide to the
Administrative Agent such further assurances and additional documents regarding
the Collateral and the Administrative Agent’s or any Lender’s security interest
therein as the Administrative Agent may from time to time reasonably request,
and each of the Borrowers will promptly provide the Administrative Agent with
such additional information, reports and statements respecting the business,
operations, properties and financial condition of each of the Borrowers and
Guarantors as may be required by Law or as the Borrowers and the Administrative
Agent may agree, such agreement not to be unreasonably withheld. Furthermore,
each of the Borrowers agrees to, and will cause each Guarantor to, execute,
re-execute, use commercially reasonably efforts to cause third parties involved
in the Loans to execute and/or re-execute and to deliver to the Administrative
Agent or its legal counsel, as may be deemed appropriate, any document or
instrument signed in connection with the Loan(s) which was incorrectly drafted
and/or signed, as well as any document or instrument which should have been
signed at or prior to the Closing Date or at or prior to the First Modification
Closing Date, as applicable, but which was not so signed and delivered. The
Borrowers agree to comply with any written request by the Administrative Agent
within twenty (20) Business Days (or if such compliance requires more than
twenty (20) Business Days, within a reasonable period of time, not to exceed
forty-five (45) days (or such longer period of time as agreed in writing by the
Administrative Agent), so long as the Borrowers are diligently pursuing such
compliance) after receipt by any Borrower of such request.

 

6.17     Beneficial Ownership. With respect to any Equity Interest assigned,
transferred or issued to any Person not currently the holder of such Equity
Interests, if the aggregate of such assigned, transferred or issued interests
equal or exceed twenty-five percent (25%) of all Equity Interests of any
Borrower or any Guarantor, then, if required by Applicable Law (i.e. the
Borrowers are not otherwise exempt), the Borrowers shall provide to the
Administrative Agent and the Lenders a Certificate of Beneficial Ownership,
together with such other beneficial ownership information and certifications as
requested by the Administrative Agent and the Lenders, within fifteen (15) days
of the earlier of the Administrative Agent’s written request and the effective
date of such assignment, transfer or issuance.

 

6.18     Substitute Notes. Upon request of the Administrative Agent, each
Borrower shall execute and deliver to the Administrative Agent substitute
promissory notes, in form and substance satisfactory to the Administrative Agent
in all respects, payable to such Person (and such Person’s registered assigns)
as may be designated by the Administrative Agent; it being understood and
agreed, however, that the aggregate principal amount of all outstanding
promissory notes shall not exceed the Commitment Amount (plus the Swing Line
Commitment Amount) as of the date such substitute note(s) are issued.

 

60

--------------------------------------------------------------------------------

 

 

6.19     Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Hedging
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and (b)
undertakes to provide such funds or other support as may be needed from time to
time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of
Hedging Obligations (provided, however, that each Qualified ECP Loan Party shall
only be liable under this Section 6.19 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
6.19, or otherwise under this Agreement or any other Loan Document, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount).  The obligations of
each Qualified ECP Loan Party under this Section 6.19 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents.  Each Qualified ECP Loan Party intends
that this Section 6.19 constitute, and this Section 6.19 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Borrower or Guarantor for all
purposes of Section 1a(18(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees that, without
the prior written consent of the Administrative Agent, the Borrowers will not,
and unless specified below, will not suffer or permit any other ICF Entity to:

 

7.1     Change of Control; Disposition of Assets; Merger.

 

(a)     (i) with respect to the Parent Company and/or the Primary Operating
Company, suffer or permit a Change of Control to occur, and (ii) with respect to
all other ICF Entities (other than the Parent Company, the Primary Operating
Company and the Jones & Stokes Joint Venture Entities), suffer or permit
majority ownership or effective control to be sold, assigned or otherwise
transferred, legally or equitably, to any Person, except (A) from a Borrower or
Guarantor to another Borrower or Guarantor, (B) from a Non-Obligor Affiliate to
a Borrower, Guarantor or another Non-Obligor Affiliate, respectively, or (C)
from a Borrower, Guarantor or Non-Obligor Affiliate to any other Person in
connection with a Permitted Disposition; or

 

(b)     suffer or permit the issuance of any Equity Interests of any ICF Entity
(other than the Jones & Stokes Joint Venture Entities), except for the issuance
of Additional Equity Stock, (i) whether pursuant to an employee stock option
plan or an employee stock ownership plan, in form and substance reasonably
satisfactory to the Administrative Agent (either such plan being referred to
herein as an "Approved ESOP"), or an employee stock purchase plan, program or
arrangement, in form and substance reasonably satisfactory to the Administrative
Agent (an "Approved ESPP"); or (ii) by the Parent Company; provided that the
capital stock is not convertible or exchangeable into Indebtedness, or required
to be redeemed or repurchased at the option of the holder or upon the happening
of an event or the passage of time; or

 

(c)     suffer or permit any ICF Entity (other than the Jones & Stokes Joint
Venture Entities) to make any Disposition of any of its properties or assets
(including, without limitation, Equity Interests of another ICF Entity), except
for a Permitted Disposition and as may be permitted pursuant to Section 7.1(a)
of this Agreement; or permit any Borrower or Guarantor to become a party to any
document, instrument or agreement (other than this Agreement and the other Loan
Documents) which prohibits, limits or restricts such Borrower or such Guarantor
from assigning, pledging, hypothecating or otherwise encumbering any of its
assets, including, without limitation, any Equity Interests of any ICF Entity;
or

 

61

--------------------------------------------------------------------------------

 

 

(d)     permit any ICF Entity (other than the Jones & Stokes Joint Venture
Entities) to merge or consolidate with any business, company or enterprise, or
acquire or purchase any business, company or enterprise or acquire or purchase
substantially all of the assets of any business, company or enterprise; it being
understood and agreed, however, that the Administrative Agent's prior written
consent shall not be required for any of the following:

 

(i)     any merger between Borrowers, between Guarantors, between a Borrower and
a Guarantor or by a Non-Obligor Affiliate with and into a Borrower or Guarantor
(with the Borrower or Guarantor being the surviving entity), or by a Non-Obligor
Affiliate with and into another Non-Obligor Affiliate, respectively; provided
that (A) with respect to any merger by or into a Borrower or a Guarantor, after
giving effect to such merger, the Administrative Agent, for the benefit of the
Lenders ratably, shall have a perfected first priority security interest in and
to all of the assets of the surviving Borrower or Guarantor (as applicable)
constituting Collateral (subject to Permitted Liens), (B) within ten (10) days
of the effective date of such merger, true, correct and complete state-certified
copies of the articles of merger, plan of merger and all other documents,
instruments and agreements relating thereto shall have been provided by the
Borrowers to the Administrative Agent, and (C) promptly (but in all events
within forty-five (45) days) following the Administrative Agent's request, the
Borrowers shall have executed, issued and/or delivered to the Administrative
Agent, and/or caused such other applicable ICF Entity to have executed, issued
and/or delivered to the Administrative Agent, such documents, instruments and
agreements as the Administrative Agent may reasonably require in connection with
or as a result of such merger; or

 

(ii)     any other merger or acquisition by any Borrower, Guarantor or
Non-Obligor Affiliate with or of a Person which is not a Borrower or Guarantor
(a "Target") which constitutes a Permitted Acquisition.

 

In the event that the Administrative Agent issues its consent to a hostile
acquisition, such consent shall be subject to, among other things, the
Borrowers' agreement to indemnify, defend and hold the Administrative Agent and
the Lenders harmless from and against any and all claims, demands, losses,
liabilities, damages, costs and expenses of every kind and nature, including
without limitation, reasonable attorneys' fees, related to, arising out of or in
connection with such acquisition, pursuant to an indemnity agreement
satisfactory to the Administrative Agent and the affected Lender in all
respects.

 

7.2     Margin Stocks. Use all or any part of the proceeds of any advance made
hereunder to purchase or carry, or to reduce or retire any loan incurred to
purchase or carry, any margin stocks (within the meaning of Regulations U, T or
X of the Board) or to extend credit to others for the purpose of purchasing or
carrying any such margin stocks.

 

7.3     Change of Operations. Change the general character of any ICF Entity’s
business as conducted on the Closing Date (i.e., professional business
services), or engage in any type of business not directly related to or
compatible with such business as presently and normally conducted.

 

7.4     Judgments; Attachments. Suffer or permit any judgment in excess of
Twenty Million and No/100 Dollars ($20,000,000.00) against any ICF Entity or any
attachment against any ICF Entity’s property (for an amount not fully covered by
insurance) to remain unpaid, undischarged or undismissed for a period of ten
(10) days, unless enforcement thereof shall be effectively stayed or bonded.

 

7.5     Fiscal Year; Accounting Method. Suffer or permit any change to the
Fiscal Year of any ICF Entity or, subject to The Interpretive Provisions Section
of this Agreement, the accounting methods of any ICF Entity.

 

7.6     Material Adverse Effect. At any time do or perform any act or permit any
act to be performed which could reasonably be expected to have a Material
Adverse Effect.

 

62

--------------------------------------------------------------------------------

 

 

7.7     Indebtedness; Granting of Security Interests.

 

(a)     Create, incur, assume or suffer to exist any Indebtedness, whether
direct or indirect, except for:

 

(i)       unsecured trade debt and operating leases incurred in the ordinary
course of business;

 

(ii)      unsecured Indebtedness outstanding on the Closing Date and listed on
Schedule 7.7(a)(ii) attached to this Agreement, but any increase thereof would
be subject to subsection (x) below;

 

(iii)     inter-company Indebtedness between Borrowers and Foreign Subsidiaries
to the extent permitted pursuant to Section 7.8 of this Agreement;

 

(iv)     unsecured performance guarantees (i.e., the non-monetary contingent
obligation to complete performance of a contract) issued by any ICF Entity on
behalf of another ICF Entity;

 

(v)      bid bonds and/or performance bonds with respect to the failure of a
Borrower, Guarantor or Non-Obligor Affiliate to complete a contractual
obligation (but not with respect to financing such obligation) incurred in the
ordinary course of business in an amount not to exceed, individually or in the
aggregate, Twenty Million and No/100 Dollars ($20,000,000.00), at any time, with
the understanding that bank guarantees (including advance payment guarantees)
permitted pursuant to Section 7.7(a)(ix) of this Agreement shall not be included
in any calculation of the foregoing basket;

 

(vi)     Indebtedness secured by Permitted Liens, provided that such
Indebtedness does not violate any other covenant set forth in this Agreement;

 

(vii)    secured Indebtedness (other than the Obligations) outstanding on the
Closing Date and listed on Schedule 7.7(a)(vii) attached to this Agreement, and
any refinancings, refundings, renewals or extensions of such Indebtedness;
provided that (A) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and (B) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the ICF Entities or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

(viii)   Indebtedness incurred to finance (by purchase or lease) equipment
constituting capital expenditures, provided that (A) such Indebtedness does not
violate any other covenant set forth in this Agreement, and (B) any lien or
security interest incurred in connection therewith only encumbers the equipment
being purchased or leased (or other assets arising from, purchased or leased
from the same financing source) and does not encumber any other property of the
ICF Entities;

 

(ix)     unsecured Indebtedness arising from bank guarantees (including advance
payment guarantees) issued for the account of a Borrower, Guarantor or (to the
extent mutually agreed to in writing from time to time by the Administrative
Agent and the Borrowers) a Non-Obligor Affiliate, in each case issued and
incurred in the ordinary course of business, provided that the aggregate face
amount of any and all such bank guarantees (including advance payment
guarantees) outstanding at any time shall not exceed Forty Million and No/100
Dollars ($40,000,000.00);

 

(x)      any other unsecured Indebtedness assumed or incurred by any ICF Entity
so long as (A) the Leverage Ratio is not greater than 3.50 to 1.00, measured on
a pro forma basis after giving effect to incurring such additional indebtedness,
(B) such additional Indebtedness shall not be on terms more restrictive than the
Loans, (C) such additional Indebtedness shall have a maturity date at least
ninety-one (91) days beyond the Maturity Date and (D) the aggregate amount of
Indebtedness then unpaid and outstanding with respect to all Non-Obligor
Affiliates does not exceed Fifty Million and No/100 Dollars ($50,000,000.00);

 

63

--------------------------------------------------------------------------------

 

 

(xi)     any Hedging Obligations; provided that Hedging Obligations may only be
secured by the assets of an ICF Entity if and to the extent such Hedging
Obligations shall have been incurred pursuant to a Hedging Contract with the
Administrative Agent, a Lender or any Affiliate thereof (including any Person
that was, at the time of the incurrence of such Hedging Obligations, a “Lender”
hereunder, but, at any time of determination, is no longer a “Lender”
hereunder);

 

(xii)    any Permitted Financial Product Obligations;

 

(xiii)   Indebtedness under the Loan Documents;

 

(xiv)    any guaranty of any Indebtedness otherwise permitted pursuant to this
Section 7.7(a)(other than clause (ix) above); or

 

(xv)     Indebtedness of one or more ICF Entities with respect to the factoring
of its or their Receivables; provided that (A) the aggregate amount of any and
all such Indebtedness shall not exceed Seventy-five Million and No/100 Dollars
($75,000,000.00), outstanding at any time, and (B) other than the factored
Receivables and proceeds thereof, no other lien, claim or encumbrance on any
asset of an ICF Entity securing such Indebtedness exists;

 

(b)     Mortgage, assign, pledge, hypothecate or otherwise encumber or permit
any lien, security interest or other encumbrance, including purchase money
liens, whether under conditional or installment sales arrangements or otherwise,
to affect the Collateral or any other assets or properties of any ICF Entity
(other than the Jones & Stokes Joint Venture Entities), except for any Permitted
Liens; or

 

(c)     Enter into any agreement or understanding with any Person pursuant to
which (i) any Borrower or Guarantor agrees to be bound by a covenant not to
encumber all or any part of the property or assets of such Borrower or
Guarantor, or (ii) any ICF Entity agrees to limit the ability of such ICF Entity
to guaranty the Indebtedness of another ICF Entity, unless such agreement or
understanding is entered into in connection with the granting of purchase money
security interests permitted pursuant to the terms and provisions of this
Agreement.

 

7.8     Dividends; Loans; Advances; Investments and Similar Events.

 

(a)     Declare or pay any dividend on any ICF Entity’s Equity Interests (other
than dividends declared or paid (i) with respect to the Equity Interests of the
Parent Company; provided that both immediately before and after giving effect to
such declaration and/or payment, the ICF Entities shall be and remain on a
consolidated basis in pro forma compliance with all of the financial covenants
set forth in Section 6.15 of this Agreement, and no other Event of Default shall
have occurred and be continuing, (ii) from a Borrower to another Borrower or
from a Guarantor to a Borrower or another Guarantor, (iii) from a Non-Obligor
Affiliate to a Borrower, Guarantor or another Non-Obligor Affiliate); or alter
or amend any ICF Entity’s capital structure in any manner that could reasonably
be expected to have a material adverse effect on the voting rights of any ICF
Entity with respect to the business affairs of such ICF Entity; or voluntarily
prepay, acquire or anticipate any sinking fund requirement of any indebtedness;
or, except as specifically permitted elsewhere in this Section 7.8, make any
upstream distribution in cash or assets to any Non-Obligor Affiliate or to any
ICF Entity’s equity owners (which are not Borrowers or Guarantors);

 

(b)     purchase, redeem or otherwise retire any Equity Interests of any ICF
Entity, unless prior to and after giving effect to such purchase or redemption,
the Leverage Ratio is not greater than 3.50 to 1.00 and such purchases or
redemptions do not occur at any time after an Event of Default has occurred and
is continuing, and do not cause or result in an Event of Default. For purposes
hereof, the restriction on purchases and redemptions in this clause (b) shall
not include any purchases by an Approved ESOP or Approved ESPP or purchases by
any Borrower of Equity Interests held by a Borrower for reasonably equivalent
value;

 

64

--------------------------------------------------------------------------------

 

 

(c)     Except as specifically permitted elsewhere in this Section 7.8, make any
loans, salary advances or other payments to (i) any equity owners of any ICF
Entity, unless such equity owner is also a Borrower or Guarantor (as applicable)
in which the Administrative Agent has a perfected security interest in and to
all of its assets constituting Collateral at the time such loan, salary advance
or other payment is made; (ii) any corporation, company or other enterprise
directly or indirectly owned in whole or in part by any equity owner of any ICF
Entity, unless such corporation, company or other enterprise is also a Borrower
or Guarantor in which the Administrative Agent has a perfected security interest
in and to all of its assets constituting Collateral at the time such loan,
salary advance or other payment is made; or (iii) any other Person; provided,
however, that the ICF Entities may make or continue to have outstanding any or
all of the following:

 

(i)       loans, advances and/or payments (A) from one Borrower to another
Borrower, from one Guarantor to another Guarantor, or between Borrowers and
Guarantors or (B) from a Non-Obligor Affiliate to a Borrower, Guarantor or
another Non-Obligor Affiliate, as applicable;

 

(ii)      loans, advances and/or payments in the amounts which are unpaid or
outstanding as of the Closing Date and listed on Schedule 7.8(c) attached to
this Agreement;

 

(iii)     loans or advances to individual officers, present employees or former
employees of any ICF Entity, provided, that all such loans and advances to such
persons may not exceed Five Million and No/100 Dollars ($5,000,000.00), in the
aggregate, at any time; it being understood that travel advances and employee
retention bonuses made in the ordinary course of business shall not be included
in calculating the foregoing computation;

 

(iv)     other loans to individual officers and employees of any Borrower or
Guarantor, the proceeds of which shall be advanced on a net cash basis and used
solely to finance the purchase of stock in the Parent Company by such officer or
employee pursuant to and in accordance with an Approved ESOP or ESPP;

 

(v)      trade credit extended to customers of an ICF Entity in the ordinary
course of business;

 

(vi)     Ordinary Course Payments;

 

(vii)    negotiable instruments endorsed for deposit or collection in the
ordinary course of business;

 

(viii)   securities or certificates of deposit with maturities of two (2) years
or less; provided that, concurrent with such investment, any and all securities
or certificates of deposit (other than those acquired in connection with RABBI
trusts and deferred compensation plans) shall have been pledged to the
Administrative Agent, for the benefit of the Lenders ratably, pursuant to
documentation reasonably satisfactory to the Administrative Agent;

 

(ix)    loans, advances or other payments by any Borrower or Guarantor to any
and all Non-Obligor Affiliates in an aggregate amount not to exceed Seventy-five
Million and No/100 Dollars ($75,000,000.00) outstanding at any time, calculated
on a net basis (i.e., any cash proceeds returned by a Non-Obligor Affiliate,
whether through a dividend, distribution, share redemption, payment of principal
on debt or otherwise, together with payments received from customers of the
Borrowers or Guarantors for work done by a Non-Obligor Affiliate under customer
contracts of the Borrowers or Guarantors, to the extent such payments are
received in the ordinary course of such Non-Obligor Affiliate's business and the
allocated amount thereof is commensurate with amounts ordinarily payable between
two unrelated and unaffiliated third parties (i.e., on market terms), shall be
added back as availability for the aggregate investment limit; provided that
such cash proceeds are not subject to revocation, rescission, disgorgement, set
off or other claim diminishing the full value thereof);

 

(x)      Permitted Investments;

 

65

--------------------------------------------------------------------------------

 

 

(xi)     so long as no Event of Default shall have occurred and be continuing,
regularly scheduled payments on any other Indebtedness expressly permitted
pursuant to Section 7.7 of this Agreement; and

 

(xii)    subject to the other terms and provisions of this Agreement, other
investments in non-ICF Entities, in an aggregate amount not to exceed Fifty
Million and No/100 Dollars ($50,000,000.00), outstanding at any time.

 

7.9     Sale and Leaseback. Sell, transfer or otherwise dispose of, any real or
personal property of any ICF Entity to any Person and thereafter, directly or
indirectly, lease back the same or similar property.

 

7.10     Material Subsidiaries. Permit at any time any Non-Obligor Affiliate (or
the aggregate of all Non-Obligor Affiliates) to account for more than (a) ten
percent (10%) of the consolidated revenues of the ICF Entities or (b) ten
percent (10%) of the consolidated assets of the ICF Entities; it being
understood and agreed that neither the revenues or assets of any Material
Foreign Subsidiary shall be included in the foregoing calculation so long as the
Borrowers are in compliance with Section 3.2 of this Agreement with respect to
such Material Foreign Subsidiary.

 

7.11     Lockbox Deposits. Permit or cause any and all payments, to the extent
required to be made directly to the Administrative Agent pursuant to Section
11.2 of this Agreement, to be made or directed to any other Person, without the
prior approval of the Administrative Agent.

 

7.12     [Reserved].   

 

7.13     [Reserved].   

 

7.14     Anti-Terrorism Laws.

 

(a)     Suffer or permit any ICF Entity to (i) conduct any business or engage in
any transaction or dealing with a Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or violates or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224, any other Anti-Terrorism Law or any enabling legislation or executive
order relating thereto.

 

(b)     Directly or indirectly, use any Loan or the proceeds of any Loan, or
lend, contribute or otherwise make available such Loan or the proceeds of any
Loan to any Person, to fund any activities of or business with any Person, or in
any Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
of Sanctions.

 

(c)     Directly or indirectly, use any Loan or proceeds of any Loan for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010 and/or any other Anti-Corruption Law.

 

(d)      Each Borrower shall deliver to the Administrative Agent any
certification or other evidence reasonably requested from time to time by the
Administrative Agent, confirming the compliance by each ICF Entity with this
Section 7.14.

 

66

--------------------------------------------------------------------------------

 

 

ARTICLE 8
COLLATERAL ACCOUNT

 

Except for any Borrower, Guarantor or Non-Obligor Affiliate utilizing Permitted
Foreign Bank Accounts, the Borrowers will deposit or cause to be deposited into
a collateral account (the "Collateral Account") designated by the Administrative
Agent, all checks, drafts, cash and other remittances received by the ICF
Entities, and shall deposit such items for credit to the Collateral Account
within two (2) Business Days of the receipt thereof and in precisely the form
received. Pending such deposit, the Borrowers will not commingle any such items
of payment with any of their other funds or property, but will hold them
separate and apart. Notwithstanding the foregoing, (a) the Borrowers and
Guarantors shall have a period of eighteen (18) months to transition their
domestic Deposit Accounts to PNC, and (b) to the extent that an entity is joined
as a "Guarantor" pursuant to Section 7.1(d) of this Agreement or otherwise, such
Guarantor may maintain its existing bank account(s) for a period of two hundred
seventy (270) days after such acquisition, provided that a wire transfer
arrangement with the financial institution(s) maintaining such account(s) is in
place on or prior to the ninetieth (90th) day after such acquisition, and such
arrangement remains in place at all times thereafter. The transitional deposit
accounts described in the immediately preceding section are collectively
referred to herein as "Transitional Deposit Accounts"); it being understood and
agreed that each Transitional Deposit Account shall (a) be used solely for the
deposit/receipt of cash, checks and other remittances owing to the Guarantors
from time to time, and (b) be at all times, free and clear of any and all liens
claims and encumbrances (other than the security interest of the Administrative
Agent granted hereby and Permitted Liens). Each wire transfer arrangement
referenced above must be in form and substance reasonably satisfactory to the
Administrative Agent.

 

The Borrowers hereby covenant and agree that the Collateral Account and the
Transitional Deposit Accounts shall secure the Obligations and hereby grant,
assign and transfer (and will cause each Guarantor to grant, assign and
transfer) to or at the direction of the Administrative Agent, for the benefit of
the Lenders ratably, a continuing security interest in all of the Borrowers' and
Guarantors’ right, title and interest in and to the Collateral Account and the
Transitional Deposit Accounts, whenever created or established. Subject to the
terms of this Agreement and any other Loan Document, the Administrative Agent
may apply funds in the Collateral Account and/or the Transitional Deposit
Accounts to any of the Obligations, including, without limitation, any
principal, interest or other payment(s) not made when due, whether arising under
this Agreement and/or any other Loan Document, or any other Obligation of the
Borrowers or Guarantors, without regard to the origin of the deposits in the
account, the beneficial ownership of the funds therein or whether such
Obligations are owed jointly with another or severally; the order and method of
such application to be in the sole discretion of the Administrative Agent. The
Administrative Agent's right to deduct sums due under the Loan Documents from
the foregoing account(s) shall not relieve the Borrowers from their obligation
to make all payments required by the Loan Documents as and when required by the
Loan Documents, and the Administrative Agent shall not have any obligation to
make any such deductions or any liability whatsoever for any failure to do so.

 

ARTICLE 9
DEFAULT AND REMEDIES

 

9.1     Events of Default. Any one of the following events shall be considered
an "Event of Default":

 

(a)     if the Borrowers shall fail to pay (i) any installment of principal when
the same shall become due and payable, whether by reason of acceleration, demand
or otherwise, or (ii) within three (3) days of demand therefor, any other sum
(including interest) owing on any of the Notes or any other Obligation; or

 

(b)     if any ICF Entity shall fail to pay and satisfy in full, within ten (10)
days of the rendering thereof, any final judgment against any ICF Entity in
excess of Twenty Million and No/100 Dollars ($20,000,000.00), which is not, to
the reasonable satisfaction of the Administrative Agent, fully bonded, stayed,
covered by insurance or covered by appropriate reserves; or

 

(c)     if any warranty or representation not qualified by "materiality" set
forth in this Agreement or in any other Loan Document shall be misleading or
untrue in any material respect when made or remade, or if any warranty or
representation qualified by "materiality" set forth in this Agreement or in any
other Loan Document shall be misleading or untrue in any respect when made or
remade; or

 

67

--------------------------------------------------------------------------------

 

 

(d)     if there shall be non-compliance with or a breach of any of the
Affirmative Covenants contained in this Agreement (other than the disclosure
requirements set forth in Section 6.10 of this Agreement, the financial
covenants set forth in Section 6.15 of this Agreement or any other Affirmative
Covenant specifically addressed elsewhere in this Section 9.1), and such
non-compliance or breach shall continue unremedied after twenty (20) days
written notice from the Administrative Agent; or

 

(e)     if there shall be non-compliance with or a breach of any of the Negative
Covenants contained in this Agreement (other than any other Negative Covenant
specifically addressed elsewhere in this Section 9.1), and, to the extent such
non-compliance is reasonably capable of being cured or remedied, such
non-compliance shall continue unremedied after twenty (20) days written notice
from the Administrative Agent; or

 

(f)     if there shall be non-compliance with or a breach of any of the
disclosure requirements set forth in Section 6.10 of this Agreement or financial
covenants set forth in Section 6.15 of this Agreement; or

 

(g)     if a default shall occur under any of the other Loan Documents and such
default shall have continued unremedied after the expiration of any applicable
notice and/or cure period; or

 

(h)     if (i) without the prior written consent of the Administrative Agent,
any ICF Entity shall be liquidated or dissolved or shall discontinue its
business; (ii) a trustee or receiver is appointed for any ICF Entity or for all
or a substantial part of its respective assets; (iii) any ICF Entity makes a
general assignment for the benefit of creditors; (iv) any ICF Entity files or is
the subject of any insolvency proceeding, petition in bankruptcy or similar
proceeding (whether such petition or proceeding shall be pursued in a court of
law or equity), which in the case of an involuntary bankruptcy, remains
undismissed for sixty (60) days; (v) any ICF Entity shall become insolvent or
any ICF Entity shall at any time fail generally to pay its debts as such debts
become due; or (vi) any governmental agency or bankruptcy court or other court
of competent jurisdiction shall assume custody or control of the whole or any
part of the assets of any ICF Entity; or

 

(i)     if any property or assets of any ICF Entity, including, without
limitation, any deposit accounts, are levied upon, attached or subject to any
other enforcement proceeding and such levy, attachment or enforcement proceeding
(i) involves amounts in excess of Ten Million and No/100 Dollars
($10,000,000.00), and (ii) is not fully bonded or stayed; or

 

(j)     if any ICF Entity shall change its registered name, state of
incorporation, or state or country of organization (as applicable), without
giving at least thirty (30) days prior written notice to the Administrative
Agent; or

 

(k)     if any obligation(s) of one or more of the ICF Entities for the payment
of borrowed money, which involves amounts, individually or in the aggregate, in
excess of Twenty Million and No/100 Dollars ($20,000,000.00), whether now
existing or hereafter created, incurred or arising, becomes or is declared to be
due and payable prior to the expressed maturity thereof, whether such obligation
is owed to the Administrative Agent, a Lender or any other Person; or

 

(l)      if (i) there shall be a default under any Material Contract which has
had or could reasonably be expected to have a Material Adverse Effect; or (ii) a
cure notice issued under any Material Contract shall remain uncured beyond (x)
the expiration of the time period available to the applicable ICF Entity
pursuant to such Material Contract and/or such cure notice (as the case may be),
to cure the noticed default, or (y) the date on which the other contracting
party is entitled to exercise its rights and remedies under such Material
Contract as a consequence of such default; or

 

(m)      if (i) any Borrower, Guarantor or Domestic Non-Obligor Affiliate is
debarred or suspended from contracting with any part of the Government; (ii) a
notice of debarment or suspension shall have been issued to any Borrower,
Guarantor or Domestic Non-Obligor Affiliate; or (iii) a notice of termination
for default or the actual termination for default of any federal Government
Contract shall have been issued to or received by any Borrower, Guarantor or
Domestic Non-Obligor Affiliate; or (iv) a Government investigation or inquiry
relating to any ICF Entity and involving fraud, deception, dishonesty, willful
misconduct or any allegation thereof shall have been commenced in connection
with any federal Government Contract or any ICF Entity’s activities; or

 

68

--------------------------------------------------------------------------------

 

 

(n)     if any of the following events shall occur or exist with respect to any
Borrower, any Guarantor, any ERISA Affiliate or any employee pension benefit
plan, welfare plan or other plan established, maintained or to which
contributions have been made by any Borrower, any Guarantor or any ERISA
Affiliate which could reasonably be expected to result in a Borrower or
Guarantor liability in excess of Two Million and No/100 Dollars ($2,000,000.00):
(i) any "prohibited transaction" (as defined in Section 406 of ERISA), (ii) any
"reportable event" (as defined in Section 4043 of ERISA and the regulations
issued thereunder), (iii) the filing under Section 4041 of ERISA of a notice of
intent to terminate any such plan or the termination of such plan, or (iv) the
institution of proceedings by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any such plan; or

 

(o)     if the Parent Company or the Primary Operating Company shall suffer or
permit any Change of Control to occur; or

 

(p)     Reserved; or

 

(q)     if the Required Lenders believe that a material adverse change shall
have occurred in the business, assets, properties or financial condition of the
ICF Entities, taken as a whole.

 

9.2     Remedies. Upon the occurrence of the Event of Default set forth in
Section 9.1(h) of this Agreement, all commitments of the Lenders hereunder shall
automatically (and without further notice, demand or other action) terminate,
and all principal, accrued and unpaid interest and all other Obligations
(including an amount equal to the face amount of all issued and outstanding
Letters of Credit) shall automatically (and without further notice, demand or
other action) become immediately due and payable in full. Without limiting the
foregoing, or any other right or remedy of the Administrative Agent and/or the
Lenders set forth in this Agreement, upon the occurrence of any Event of
Default, the Administrative Agent, acting on behalf of the Lenders at the
direction of the Required Lenders, may exercise any or all of the following
remedies:

 

(a)     Withhold disbursement of all or any part of the Loan proceeds until such
time that such Event of Default is cured to the satisfaction of the Required
Lenders and no other Event of Default exists; it being expressly understood and
agreed that, notwithstanding the foregoing, no Lender shall have any obligation
to make any advance or readvance of Loan proceeds, nor shall the LC Issuer have
any obligation to issue, amend or renew any Letter of Credit, if any act, event
or condition exists or has occurred which with notice or the lapse of time, or
both, would constitute an Event of Default under this Agreement (as more fully
described in Section 1.4 of this Agreement);

 

(b)     Terminate the Lenders' obligation (if any) to make further disbursements
of the Loan proceeds;

 

(c)     Declare all principal, interest and other sums owing on the Obligations
(including an amount equal to the face amount of all outstanding Letters of
Credit) to be immediately due and payable without demand, protest, notice of
protest, notice of default, presentment for payment or further notice of any
kind;

 

(d)     Without notice, redirect any and all of the deposits of any and all ICF
Entities to the Collateral Account or any other account under the Administrative
Agent's or any Lender's exclusive control;

 

(e)     Without notice, offset and apply against all or any part of the
Obligations then owing by any Borrower or Guarantor to any Lender, any and all
money, credits, stocks, bonds or other securities or property of any ICF Entity
of any kind or nature whatsoever on deposit with, held by or in the possession
of Administrative Agent or any Lender in any capacity whatsoever, including,
without limitation, any deposits with Administrative Agent or any Lender or any
of its Affiliates, to the credit of or for the account of any ICF Entity.
Notwithstanding any Applicable Law to the contrary (and without limiting the
Administrative Agent's and each Lender's right, for the convenience of the
Borrowers, to charge the Borrowers' account(s) for any principal, interest or
other sums payable pursuant to this Agreement, the Notes or any other Loan
Document when due), the Administrative Agent and the Lenders are authorized at
any time to charge the Obligations against any account(s) of any and all ICF
Entities, without regard to the origin of deposits to the account or beneficial
ownership of the funds. Any and all amounts obtained by the Administrative Agent
or any Lender pursuant to this subsection (e) shall be shared by all of the
Lenders ratably, in accordance with each Lender's Percentage; it being expressly
acknowledged and agreed that each Lender, as well as the Administrative Agent,
shall be entitled to exercise the rights of set-off provided in this subsection
(e) of this Section 9.2;

 

69

--------------------------------------------------------------------------------

 

 

(f)     Exercise all rights, powers and remedies of a secured party under the
UCC and/or any other Applicable Law(s), including, without limitation, the right
to (i) require the Borrowers and Guarantors to assemble the Collateral (to the
extent that it is movable) and make it available to the Administrative Agent at
a place to be designated by the Administrative Agent, and (ii) enter upon any
Borrower's or Guarantor’s premises, peaceably by the Administrative Agent's own
means or with legal process, and take possession of, render unusable or dispose
of the Collateral on such premises; each Borrower hereby agreeing not to resist
or interfere (and agreeing to cause each other ICF Entities not to resist or
interfere) with any such action. The Administrative Agent agrees to give the
Borrowers and Guarantors (as applicable) written notice of the time and place of
any public sale of the Collateral or any part thereof, and the time after which
any private sale or any other intended disposition of the Collateral is to be
made, and such notice will be mailed, postage prepaid, to the principal place of
business of the Borrowers, at least ten (10) days before the time of any such
sale or disposition. Each Borrower (on behalf of itself and any and all other
ICF Entities) hereby authorizes and appoints the Administrative Agent and its
successors and assigns to (x) sell the Collateral, and (y) declare that each
Borrower (on behalf of itself and any and all other ICF Entities) assents to the
passage of a decree by a court of proper jurisdiction for the sale of the
Collateral. Any such sale pursuant to (x) or (y) above is to be made in
accordance with the applicable provisions of the laws and rules of procedure of
the Commonwealth of Virginia or other Applicable Law;

 

(g)     Impose the Default Rate with respect to all amounts outstanding pursuant
to this Agreement, the Notes, and/or any of the other Loan Documents from the
date of the occurrence of the Event of Default; and/or

 

(h)     Proceed to enforce such other and additional rights and remedies as the
Administrative Agent and/or Lenders may have hereunder and/or under any of the
other Loan Documents, or as may be provided by applicable law.

 

It is expressly understood and agreed that the Lenders and/or the Administrative
Agent may exercise their respective rights under this Agreement or under any
other Loan Document without exercising the rights or affecting the security
afforded by any other Loan Document, and it is further understood and agreed
that the Administrative Agent may (at the direction of the Required Lenders)
proceed against all or any portion of the Collateral in such order and at such
times as the Administrative Agent, in its sole discretion, sees fit; and each
Borrower (on behalf of itself and any and all other ICF Entities) hereby
expressly waives, to the extent permitted by law, all benefit of valuation,
appraisement, marshaling of assets and all exemptions under the laws of the
Commonwealth of Virginia and/or any other state, district or territory of the
United States. Furthermore, if any Borrower or Guarantor shall default in the
performance when due of any of the provisions of this Agreement or any other
Loan Document, the Administrative Agent, without notice to or demand upon the
Borrowers (and without any grace or cure period) and without waiving or
releasing any of the Obligations or any default hereunder, under the Notes or
under any other Loan Document, may (but shall be under no obligation to) perform
the same for each Borrower's and/or ICF Entity’s account, and any monies
expended in so doing shall be chargeable to the Borrowers with interest, at the
highest Default Rate, until the Event of Default is cured, and added to the
indebtedness secured by the Collateral.

 

All sums paid or advanced by the Administrative Agent (or any Lender to the
extent incurred pursuant to this Agreement) in connection with the foregoing or
otherwise in connection with the Loan, and all court costs and expenses of
collection, including without limitation, reasonable attorneys' fees and
expenses (and fees and expenses resulting from the taking, holding or
disposition of the Collateral) incurred in connection therewith shall be paid by
the Borrowers upon demand and shall become a part of the Obligations secured by
the Collateral. The Borrowers agree to bear the expense of each lien search,
property and judgment report or other form of Collateral ownership investigation
as the Administrative Agent, in its discretion, shall deem necessary or
desirable to assure or further assure to the Lenders and/or the Administrative
Agent their respective interests in the Collateral.

 

70

--------------------------------------------------------------------------------

 

 

ARTICLE 10
THE ADMINISTRATIVE AGENT; AGENCY

 

10.1     Appointment. Each Lender hereby affirms its irrevocable appointment of
PNC Bank to act as the Administrative Agent for each such Lender pursuant to the
provisions of this Agreement and the other Loan Documents, and affirms its
irrevocable authorization given to the Administrative Agent to take such action,
and exercise such powers and perform such duties as are expressly delegated to
or required of the Administrative Agent by the terms hereof or thereof, or are
reasonably incidental thereto, including without limitation, executing documents
on behalf of the Lenders, as Administrative Agent. PNC Bank affirms its
agreement to act as the Administrative Agent on behalf of the Lenders on the
terms and conditions set forth in this Agreement and the other Loan Documents,
subject to its right to resign as provided in Section 10.10 of this Agreement.
Each Lender agrees that the rights and remedies granted to the Administrative
Agent under this Agreement and the other Loan Documents shall be exercised
exclusively by the Administrative Agent, and that no Lender shall have the right
individually to exercise any such right or remedy, except to the extent
expressly provided herein or therein.

 

10.2     General Nature of Administrative Agent's Duties. Notwithstanding
anything to the contrary elsewhere in this Agreement or any other Loan Document:

 

(a)     the Administrative Agent shall have no duties or responsibilities other
than those expressly set forth in this Agreement and the other Loan Documents,
and no implied duties or responsibilities on the part of the Administrative
Agent shall be read into this Agreement or any other Loan Document or shall
otherwise exist;

 

(b)     the duties and responsibilities of the Administrative Agent under this
Agreement and the other Loan Documents shall be mechanical and administrative in
nature, and the Administrative Agent shall not have a fiduciary relationship in
respect of any Lender;

 

(c)     the Administrative Agent is and shall be solely the agent of the
Lenders. The Administrative Agent does not assume, and shall not at any time be
deemed to have, any relationship of agency or trust with or for, or any other
duty or responsibility to, any ICF Entity or any other Person (except only for
its relationship as agent for, its express duties and responsibilities as agent
for, and its express duties and responsibilities to, the Lenders as provided in
this Agreement and the other Loan Documents); and

 

(d)     the Administrative Agent shall not have any obligation to take any
action hereunder or under any other Loan Document if the Administrative Agent
believes in good faith that taking such action may (i) conflict with any
Applicable Laws, or any provision of this Agreement or any other Loan Document,
(ii) may require the Administrative Agent to qualify to do business in any
jurisdiction where it is not then so qualified, or (iii) result in any liability
of the Administrative Agent or any Lender not fully covered by insurance.

 

10.3     Exercise of Powers.

 

(a)     The Administrative Agent shall have the authority to take any action of
the type specified in this Agreement or any other Loan Document as being within
the Administrative Agent's rights, powers or discretion, as it determines in its
sole discretion, except as provided in subsection (b) below, and except as
provided herein or in any other Loan Document, when such action expressly
requires the direction or consent of (i) the Required Lenders, or (ii) all of
the Lenders, in either of which circumstances the Administrative Agent shall not
take such action absent such direction or consent. Any action or inaction
pursuant to such direction or consent shall be binding on all of the Lenders.

 

71

--------------------------------------------------------------------------------

 

 

(b)     Except as expressly provided in this Agreement, the Administrative Agent
shall not amend, modify, grant consents or waive any term or provision of this
Agreement or any other Loan Document without the consent or approval of the
Required Lenders (or, if required by the terms of this Agreement, all Lenders),
or declare an Event of Default, provide formal written notice of default to any
Borrower or exercise any rights or remedies against any ICF Entity without the
prior consent of the Required Lenders. Each Lender agrees that its decision to
consent to or reject any request by the Administrative Agent for permission to
declare an Event of Default, provide formal notice thereof to any Borrower
and/or exercise any rights or remedies arising by virtue of such default, shall
be made as soon as reasonably practicable after the Lender has received all
relevant information with respect to such request (to the extent such
information shall be readily available), but in all events within ten (10)
Business Days of the receipt of such information at which time any Lender who
shall have failed to respond to the Administrative Agent with its decision to
consent to or reject the particular request prior to the expiration of such ten
(10) Business Day period shall be deemed to have consented to the particular
request; it being understood and agreed that, unless otherwise provided herein,
the Administrative Agent shall exercise any and all rights and responsibilities
on behalf of the Lenders in connection with an Event of Default. Additionally,
only with the consent or approval of (i) all of the Revolving Lenders, the
Administrative Agent may, subject to clause (ii) below (A) extend the final
maturity of the Loans under the Revolving Facility or any Revolving Facility
Note, reduce the interest rate or Revolving Facility Commitment Fee payable on,
or extend the time of payment for, any installment of principal, interest or
fees payable in connection with the Loans under the Revolving Facility, or issue
Letters of Credit causing the aggregate outstanding amount of all such Letters
of Credit issued to exceed Sixty Million and No/100 Dollars ($60,000,000.00),
(B) increase the Percentage of the Revolving Facility Commitment Amount of any
Revolving Facility Lender or increase the Revolving Facility Commitment Amount
of any Revolving Facility Lender, other than pursuant to Section 1.8 of this
Agreement, (C) release all or a substantial portion of the Collateral, except in
accordance with the provisions of this Agreement and any applicable Loan
Document, (D) amend the "Required Lenders" definition, (E) consent to the
release of any Borrower or Guarantor from, or the assignment or transfer by any
Borrower or Guarantor of any of its rights or obligations hereunder, except in
accordance with the provisions of this Agreement and any applicable Loan
Document, (F) amend, modify or waive any of the provisions set forth in this
Section 10.3 or any other provision set forth in this Agreement or set forth in
any other Loan Document specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or thereunder or make
any determination or grant any consent hereunder or thereunder, (G) change the
manner of application by the Administrative Agent of payments made under the
Loan Documents, (H) change the method of calculation used in connection with the
computation of interest, commissions or fees (which are payable for the ratable
benefit of each Revolving Facility Lender), (I) amend, modify or waive any
condition precedent set forth in Article 4, (J) make any Loans under the
Revolving Facility available in any currency other than Dollars and/or an
Alternative Currency, or (K) amend, modify or waive Section 1.5 of this
Agreement or change the definition of “Alternative Currency”; and (ii) all of
the Term Facility Lenders, the Administrative Agent may, subject to clause (i)
above (A) extend the final maturity of the Loans under the Term Facility or any
Term Facility Note, reduce the interest rate or extend the time of payment for
any installment of principal, interest or fees payable in connection with the
Loans under the Term Facility, (B) increase the Percentage of the Term Facility
Commitment Amount of any Term Facility Lender or increase the Term Facility
Commitment Amount of any Term Facility Lender, other than pursuant to Section
1.8 of this Agreement, (C) release all or a substantial portion of the
Collateral, except in accordance with the provisions of this Agreement and any
applicable Loan Document, (D) amend the "Required Lenders" definition, (E)
consent to the release of any Borrower or Guarantor from, or the assignment or
transfer by any Borrower or Guarantor of any of its rights or obligations
hereunder, except in accordance with the provisions of this Agreement and any
applicable Loan Document, (F) amend, modify or waive any of the provisions set
forth in this Section 10.3 or any other provision set forth in this Agreement or
set forth in any other Loan Document specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
thereunder or make any determination or grant any consent hereunder or
thereunder, (G) change the manner of application by the Administrative Agent of
payments made under the Loan Documents, (H) change the method of calculation
used in connection with the computation of interest, commissions or fees (which
are payable for the ratable benefit of each Term Facility Lender), or (I) amend,
modify or waive any condition precedent set forth in Article 4. Each Lender
agrees that its decision to approve or reject any request for an amendment or
waiver with respect to this Agreement shall be made in good faith and as soon as
reasonably practicable after the Lender has received all relevant information
with respect to such request.

 

72

--------------------------------------------------------------------------------

 

 

10.4     General Exculpatory Provisions. Notwithstanding anything to the
contrary elsewhere in this Agreement or any other Loan Document:

 

(a)     the Administrative Agent, in its capacity as Administrative Agent (but
not as a Lender), shall not be liable for any action taken or omitted to be
taken by it in a manner consistent with the terms of this Agreement or any other
Loan Document, unless caused by its own gross negligence or willful misconduct,
as finally determined by a court of competent jurisdiction;

 

(b)     the Administrative Agent shall not be responsible for (i) the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any other Loan Document, (ii) any recital, representation,
warranty, document, certificate, report or statement in this Agreement or any
other Loan Document, (iii) any failure of any ICF Entity or any Lender to
perform any of their respective obligations under this Agreement or any other
Loan Document, (iv) the existence, validity, enforceability, perfection,
recordation, priority, adequacy or value, now or hereafter, of any lien or
encumbrance or other direct or indirect security afforded or purported to be
afforded by any of the Loan Documents, or otherwise from time to time, or (v)
caring for, protecting, insuring or paying any taxes, charges or assessments
with respect to any Collateral;

 

(c)     the Administrative Agent shall have no obligation to ascertain, inquire
or give any notice relating to (i) the performance or observance of any of the
terms or conditions of this Agreement or any other Loan Document on the part of
any ICF Entity, (ii) the business, operations, condition (financial or
otherwise) or prospects of any ICF Entity, or (iii) except as otherwise
expressly set forth in this Agreement, the occurrence or existence of any Event
of Default; and

 

(d)     the Administrative Agent shall have no obligation, either initially or
on a continuing basis, to provide any Lender with any notices, reports or
information of any nature, whether in its possession presently or hereafter,
except for such notices, reports and other information expressly required by
this Agreement or any other Loan Document to be furnished by the Administrative
Agent to such Lender.

 

10.5     Administration by the Administrative Agent.

 

(a)     The Administrative Agent may rely upon any notice or other communication
of any nature (written or oral, including telephone conversations, whether or
not such notice or other communication is made in a manner permitted or required
by this Agreement or any other Loan Document) purportedly made by or on behalf
of the proper party or parties, and the Administrative Agent shall not have any
duty to verify the identity or authority of any person giving such notice or
other communication.

 

(b)     The Administrative Agent may consult with legal counsel (including
in-house counsel for the Administrative Agent), independent public accountants
and any other experts selected by the Administrative Agent from time to time,
and the Administrative Agent shall not be liable for any action reasonably taken
or omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts.

 

(c)     The Administrative Agent may conclusively rely upon the truth of the
statements and the correctness of the opinions expressed in any certificates or
opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document. Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to any ICF Entity or any Lender, such matter
may be established by a certificate of the Borrowers or Guarantors or such
Lender, as the case may be, and the Administrative Agent may conclusively rely
upon such certificate.

 

(d)     The Administrative Agent may fail or refuse to take any action unless it
shall be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of every kind and nature
which may be imposed on, incurred by or asserted against the Administrative
Agent by reason of taking or continuing to take any such action; provided that
no Lender shall be obligated to indemnify the Administrative Agent for any
portion of such amounts, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements resulting solely
from the gross negligence or willful misconduct of the Administrative Agent, as
finally determined by a court of competent jurisdiction.

 

73

--------------------------------------------------------------------------------

 

 

(e)     The Administrative Agent may perform any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

(f)     The Administrative Agent shall not be deemed to have any knowledge or
notice of the occurrence of any Event of Default (other than a default in the
payment of regularly scheduled principal or interest), unless the Administrative
Agent has received from a Lender or a Borrower a written notice describing the
Event of Default. If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to each Lender, unless
such notice shall have been addressed and/or issued to all of the Lenders.

 

10.6     Lenders Not Relying on the Administrative Agent or Other Lenders. Each
Lender acknowledges as follows:

 

(a)     neither the Administrative Agent nor any other Lender has made any
representations or warranties to it, and no act taken hereafter by the
Administrative Agent or any other Lender shall be deemed to constitute any
representation or warranty by the Administrative Agent or such other Lender to
it;

 

(b)     it has, independently and without reliance upon the Administrative Agent
or any other Lender, and based upon such documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the other Loan Documents;

 

(c)     it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based upon such documents and information as it
shall deem appropriate at the time, make its own decisions to take or not take
action under or in connection with this Agreement and the other Loan Documents;
and

 

(d)     no Lender nor any LC Issuer, nor any of their Affiliates, participants
or assignees, may rely on the Administrative Agent to carry out such Person’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the PATRIOT Act or
the regulations thereunder, including the regulations contained in 31 CFR
1020.220 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Borrowers or Guarantors, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other
Anti-Terrorism Law.

 

10.7     Indemnification. Each Lender agrees to reimburse and indemnify the
Administrative Agent, each Lead Arranger (each solely in their capacity as such)
and the Administrative Agent's and each Lead Arranger's respective directors,
officers, employees and agents (to the extent not reimbursed by the Borrowers,
and without limitation of the obligation of the Borrowers to do so), ratably in
accordance with each Lender's Percentage, from and against any and all amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs and disbursements of every kind or nature (including the
reasonable fees and disbursements of counsel for the Administrative Agent or
such other Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Administrative
Agent or such other Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against the Administrative Agent or
such other Person as a result of this Agreement, any other Loan Document, any
transaction from time to time contemplated hereby or thereby, or any transaction
financed in whole or in part or directly or indirectly with the proceeds of the
Loan; provided that no Lender shall be obligated to indemnify the Administrative
Agent or such other Person for any portion of such amounts, losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements resulting solely from the gross negligence or willful
misconduct of the Person seeking indemnity, as finally determined by a court of
competent jurisdiction. Administrative Agent, as successor administrative agent
to Citizens Bank of Pennsylvania, hereby succeeds to and is vested with all of
the properties, rights, powers, privileges and duties of the former
administrative agent, without further act, deed or conveyance. Each Lender
hereby expressly represents, warrants, covenants, acknowledges and agrees that
(i) it has no claim, action, demand or other proceeding against the
Administrative Agent (in its capacity as successor administrative agent to
Citizens Bank of Pennsylvania) in connection with or a result of any claim that
such Lender may have against Citizens Bank of Pennsylvania in its capacity as
administrative agent under the Existing Loan Agreement; and (ii) the
Administrative Agent shall have no liability whatsoever for any actions taken or
omitted by Citizens Bank of Pennsylvania as administrative agent under the
Existing Loan Agreement, and each Lender hereby releases the Administrative
Agent from any and all such liability, if any.

 

74

--------------------------------------------------------------------------------

 

 

10.8     Administrative Agent in its Individual Capacity. With respect to its
commitment and the Obligations owing to it, PNC Bank shall have the same rights
and powers under this Agreement and each other Loan Document as any other
Lender, and may exercise the same as though it was not the Administrative Agent.
The terms "Lender," "holders of Notes" and like terms shall include PNC Bank in
its individual capacity. PNC Bank and its Affiliates may, without liability to
account for, make loans to, accept deposits from, acquire debt or equity
interests in, act as trustee under indentures of and engage in any other
business with any ICF Entity and any Affiliate of any ICF Entity, as though PNC
Bank was not the Administrative Agent hereunder.

 

10.9     Holders of Notes. Without limiting the requirements of Section 12.11 of
this Agreement, the Administrative Agent may deem and treat any Lender which is
the payee of a Note as the owner and holder of such Note for all purposes hereof
unless and until written notice evidencing such transfer shall have been filed
with the Administrative Agent. Any authority, direction or consent of any Person
who at the time of giving such authority, direction or consent was a Lender
shall be conclusive and binding on each present and subsequent holder,
transferee or assignee of any Note or Notes payable to such Lender or issued in
exchange therefor.

 

10.10     Successor Administrative Agent. The Administrative Agent may resign at
any time by giving thirty (30) days prior written notice thereof to the Lenders
and Borrowers, subject to appointment of a successor Administrative Agent (and
such appointees acceptance of appointment) as below provided in this Section
10.10. Additionally, the Administrative Agent may be removed for cause by all of
the Lenders (other than the Administrative Agent, if the Administrative Agent is
then a Lender), or in the absence of an Event of Default, the Borrowers may
request the Administrative Agent's resignation, if removal or resignation, as
applicable, is requested in writing (which wording must specifically identify
the "cause" for removal), and ten (10) days' prior written notice of removal or
resignation is provided to the Administrative Agent and Borrowers (or Lenders,
if applicable). Upon any such resignation or removal, the Borrowers shall have
the right (unless an Event of Default has occurred and is continuing, in which
event the Administrative Agent shall have the right) to immediately appoint, as
successor administrative agent, another Lender; provided that such Lender is a
commercial bank or trust company organized under the laws of the United States
of America or any State thereof and has a combined capital and surplus of at
least Five Hundred Million and No/100 Dollars ($500,000,000.00) (a "Qualifying
Person"). Notwithstanding the foregoing, in the event the Borrowers fail to
immediately appoint such successor administrative agent within five (5) Business
Days of such resignation or removal, then the Administrative Agent shall appoint
such successor on behalf of the Lenders. In such event, the Administrative
Agent's resignation or removal shall not be effective until the successor
Administrative Agent shall have accepted its appointment, provided that if the
Administrative Agent shall notify the Borrowers that no Qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice, and the retiring Administrative Agent,
as the case may be, shall be discharged from its duties and obligations under
this Agreement. Upon the acceptance by a successor Administrative Agent of its
appointment as the Administrative Agent hereunder, such successor Administrative
Agent shall thereupon succeed to and become vested with all of the properties,
rights, powers, privileges and duties of the former Administrative Agent,
without further act, deed or conveyance. Upon the effective date of resignation
or removal of the retiring Administrative Agent and payment of all amounts then
due and payable by the Administrative Agent to the Lenders pursuant to this
Agreement, such Administrative Agent shall be discharged from its duties under
this Agreement and the other Loan Documents. If for any reason, at any time,
there is no Administrative Agent hereunder, then during such period, the
Required Lenders shall have the right to exercise the Administrative Agent's
rights and perform its duties hereunder, except that (a) all notices or other
communications required or permitted to be given to the Administrative Agent
shall be given to each Lender, and (b) all payments to be made to the
Administrative Agent shall be made directly to the Borrowers or the Lender for
whose account such payment is made.

 

75

--------------------------------------------------------------------------------

 

 

10.11     Additional Agents. If the Administrative Agent shall from time to time
deem it necessary or advisable to engage other agents for its own protection in
the performance of its duties hereunder or in the interests of the Lenders, then
the Administrative Agent and Borrowers shall execute and deliver a supplemental
agreement and all other instruments and agreements necessary or advisable, in
the opinion of the Administrative Agent, to constitute another commercial bank
or trust company, or one or more other Persons approved by the Administrative
Agent, to act as co-Administrative Agent or a separate agent with respect to any
part of the Collateral, with such powers as may be provided in such supplemental
agreement, and with the power to vest in such bank, trust company or other
Person (as such co-Administrative Agent or separate agent, as the case may be),
any properties, rights, powers, privileges and duties of the Administrative
Agent under this Agreement or any other Loan Document.

 

10.12     Calculations. The Administrative Agent shall not be liable for any
calculation, apportionment or distribution of payments made by it in good faith.
If such calculation, apportionment or distribution is subsequently determined to
have been made in error, the sole recourse of any Lender to whom payment was due
but not made shall be to recover from the Lenders any payment in excess of the
amount to which they are determined to be entitled, with interest thereon at the
Federal Funds Effective Rate, or, if the amount due was not paid by any Borrower
or Guarantor, to recover such amount from such Borrower or Guarantor (subject to
the terms and provisions of this Agreement), with interest thereon at the
Applicable Interest Rate.

 

10.13     Funding by the Administrative Agent.

 

(a)     Except as otherwise provided in this Agreement, the Administrative Agent
alone shall be entitled to make all advances in connection with the Loan and
shall receive all payments and other receipts relating to the Loan; it being
understood, however, that the Administrative Agent has reserved the right not to
advance any amounts to the Borrowers which the Administrative Agent has not
received from the Lenders. The Administrative Agent will notify each Lender of
the date and amount of any requested advance, and if such notification is
received by 1:00 p.m. Pittsburgh, Pennsylvania time on any given Business Day,
the Lenders shall provide the required funds to the Administrative Agent no
later than the close of business (i) on such Business Day in the case of Base
Rate Loans and (ii) on the date specified for payments, in the case of LIBOR
Rate Loans. At any time as may be requested by the Administrative Agent or the
Swing Line Lender, the Administrative Agent and each Lender shall pay to each
other such amounts (the "Equalization Payments") as may be necessary to cause
each Lender to own its applicable Percentage of the Loan and otherwise implement
the terms and provisions of this Agreement; it being understood that each Lender
shall be entitled to receive interest on amounts advanced by it only from the
date of such Lender's advance of funds. The obligation of the Administrative
Agent and each Lender to make Equalization Payments shall not be affected by a
bankruptcy filing by any ICF Entity, the occurrence of any Event of Default or
any other act, occurrence or event whatsoever, whether the same occurs before,
on or after the date on which an Equalization Payment is required to be made.
All Equalization Payments shall be made by 5:00 p.m. Pittsburgh, Pennsylvania
time on the date such payment is required, provided that notice of such
Equalization Payment shall have been given to the party obligated to make such
payment by 1:00 p.m. Pittsburgh, Pennsylvania time; otherwise such Equalization
Payment shall be made on the next Business Day.

 

(b)     Unless the Administrative Agent shall have been notified in writing by
any Lender no later than the close of business on the Business Day before the
Business Day on which an advance requested by the Borrowers is to be made, that
such Lender will not make its ratable share of such advance, the Administrative
Agent may assume that such Lender will make its ratable share of the advance,
and in reliance upon such assumption the Administrative Agent may (but in no
circumstances shall be required to) make available to the Borrowers a
corresponding amount. If and to the extent that any Lender fails to make such
payment to the Administrative Agent when required, such Lender shall pay such
amount on demand (or, if such Lender fails to pay such amount on demand, the
Borrowers shall arrange for the repayment of such amount to the Administrative
Agent), together with interest for the Administrative Agent's own account for
each day from and including the date of the Administrative Agent's payment, to
and including the date of repayment to the Administrative Agent (before and
after judgment). Interest (i) if paid by such Lender (A) for each day from and
including the date of the Administrative Agent's payment to and including the
second Business Day thereafter, shall accrue at the Federal Funds Effective Rate
for such day, and (B) for each day thereafter, shall accrue at the Applicable
Interest Rate; and (ii) if paid by the Borrowers, shall accrue at the Applicable
Interest Rate. All payments to the Administrative Agent under this Section shall
be made to the Administrative Agent at its office set forth in the preamble of
this Agreement (or as otherwise directed by the Administrative Agent), in
Dollars, in immediately available funds, without set-off, withholding,
counterclaim or other deduction of any nature.

 

76

--------------------------------------------------------------------------------

 

 

(c)     All borrowings under this Agreement shall be incurred from the Lenders
pro rata on the basis of their respective Percentages (except to the extent
advanced (i) as a Swing Line Loan, or (ii) by the Administrative Agent on behalf
of any Lender as provided in subsection (a) or (b) above). It is understood that
no Lender shall be responsible for any other Lender's failure to meet its
obligation to make advances hereunder, and that each Lender shall be obligated
to make advances required to be made by it hereunder regardless of the failure
of any other Lender to make its advances hereunder.

 

(d)     Each payment and prepayment received by the Administrative Agent for the
account of the Lenders shall be distributed first to the Swing Line Lender for
application to any Swing Line Outstandings, and then to each Lender entitled to
share in such payment, ratably in accordance with each Lender's Percentage.
Notwithstanding the provisions of Section 9.2(e) of this Agreement, any Lender
who has failed to fund its Percentage of any advance under the Loan or purchase
its Percentage of any risk participation in any Letter of Credit shall not be
entitled to share in any such payment(s) until such time as the funding
deficiency caused thereby, together with interest thereon (as provided in
subsection (b) above), has been paid to the Administrative Agent in accordance
with the terms and conditions of this Agreement. Payments from the
Administrative Agent to the Lenders shall be made by wire transfer in accordance
with written instructions provided to the Administrative Agent by the Lenders
from time to time. Unless the Administrative Agent shall have received notice
from the Borrowers prior to the date on which any payment is due to the Lenders
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full on such date and the Administrative Agent, in reliance upon such
assumption, may cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrowers shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent upon its demand therefor
such amount distributed to such Lender, together with interest thereon at the
overnight Federal Funds Effective Rate for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.

 

(e)     If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of such
Lender's Percentage of payments, such Lender shall forthwith purchase from the
other Lender(s) such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of the other Lender(s); provided, however, if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender, such
purchase from the other Lender(s) shall be rescinded and each other Lender shall
repay to the purchasing Lender the purchase price to the extent of such
recovery, together with an amount equal to such Lender's ratable share
(according to the proportion of (1) the amount of such Lender's required
repayment, to (2) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount recovered. Each Borrower agrees that any Lender purchasing a
participation from another Lender pursuant to this Section 10.13(e), to the
fullest extent permitted by law, may exercise all of its rights of payment with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.

 

(f)     No Lender nor any Affiliate of any Lender shall collect any separate
remuneration (i.e., in addition to any remuneration paid on a pro rata basis to
all Lenders) as an inducement for such Lender entering into any waiver or
amendment to this Agreement.

 

77

--------------------------------------------------------------------------------

 

 

10.14     Benefit of Article. The provisions of this Article 10 are solely for
the benefit of the Administrative Agent and the Lenders. Except as otherwise
expressly set forth in this Article 10, no ICF Entity shall have any rights
under any of the provisions of this Article 10; it being understood that the
provisions of this Article 10 are not in limitation of any right, remedy, power,
duty, obligation or liability which the Administrative Agent would have to or
against any ICF Entity.

 

10.15     Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

 

(a)     is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each examination report
(each a "Report" and collectively, "Reports") prepared by or at the request of
the Administrative Agent, and the Administrative Agent shall so furnish each
Lender with such Reports;

 

(b)     expressly agrees and acknowledges that the Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report;

 

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or other party performing
any audit or examination will inspect only specific information regarding the
ICF Entities and will rely significantly upon the ICF Entities’ books and
records, as well as on representations of the ICF Entities’ personnel;

 

(d)     agrees to keep all Reports and other material, non-public information
regarding the ICF Entities and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with the
provisions of Section 12.25 of this Agreement; and

 

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrowers or Guarantors, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a loan or loans of the Borrowers; and (ii) to
pay and protect, and indemnify, defend and hold the Administrative Agent, and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including,
attorney’s fees and costs) incurred by the Administrative Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender; provided that no Lender shall be obligated to indemnify the
Administrative Agent or such other Person for any portion of such amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements resulting solely from the gross
negligence or willful misconduct of the Person seeking indemnity, as finally
determined by a court of competent jurisdiction.

 

In addition to the foregoing: (x) any Lender may from time to time request of
the Administrative Agent in writing that the Administrative Agent provide to
such Lender a copy of any report or document provided by the Borrowers to the
Administrative Agent that has not been contemporaneously provided by the
Borrowers to such Lender, and, upon receipt of such request, the Administrative
Agent promptly shall provide a copy of same to such Lender, it being understood
and agreed that the items required to be delivered pursuant to Sections 6.3(a)
and 6.3(b) of this Agreement shall be posted to Intralinks promptly following
receipt by the Administrative Agent; and (y) to the extent that the
Administrative Agent is entitled, under any provision of the Loan Documents, to
request additional reports or information from the Borrowers, any Lender may,
from time to time, reasonably request the Administrative Agent to exercise such
right as specified in such Lender's notice to the Administrative Agent,
whereupon the Administrative Agent promptly shall request of the Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from the Borrowers, the Administrative Agent promptly shall
provide a copy of same to such Lender.

 

78

--------------------------------------------------------------------------------

 

 

10.16     Replacement of Lenders. If (a) any Lender requests compensation under
Exhibit 3 attached to this Agreement, (b) the Borrowers or Guarantors are
required to pay any additional amount to any Lender or any governmental
authority for the account of any Lender pursuant to Section 12.8 or Section
12.19 of this Agreement, (c) any Lender is a Defaulting Lender, or (d) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any matter relating to this Agreement
or any other Loan Document that has been approved by the Required Lenders but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable), then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse, all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (i) the Borrowers
shall have paid, or cause to be paid, to the Administrative Agent the assignment
fee; (ii) such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), in each case, however, net of any amounts
owing to the Administrative Agent, the LC Issuer or any other Lender as a result
of such Lender being a Defaulting Lender (if applicable); (iii) in the case of
any such assignment resulting from a claim for compensation pursuant to Sections
12.8 and 12.19 of this Agreement or pursuant to Exhibit 3 attached to this
Agreement, or payments required to be made pursuant to Sections 12.8 and 12.19
of this Agreement or pursuant to Exhibit 3 attached to this Agreement, such
assignment will result in a reduction in such compensation or payments
thereafter; (iv) such assignment does not conflict with Applicable Laws; and (v)
in the case of any assignment resulting from a Non-Consenting Lender’s failure
or refusal to consent to a proposed change, waiver, discharge or termination
with respect to any matter relating to this Agreement or any other Loan
Document, the applicable assignee consents to the proposed change, waiver,
discharge or termination; provided that the failure of such Non-Consenting
Lender to execute and deliver an Assignment and Acceptance Agreement, in the
form attached as Exhibit 8 to this Agreement, shall not impair the validity of
the removal of such Non-Consenting Lender, and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
Letters of Credit and Swing Line Loans pursuant to this Section 10.16 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Acceptance Agreement. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

 

10.17     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as specified in the definition of Required Lenders.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2(e) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to cash collateralize the LC Issuer’s fronting exposure with respect to
such Defaulting Lender; fourth, as the Borrowers may request (so long as no
default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the LC Issuer’s future fronting exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the LC Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the LC Issuer or Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Exposure in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions to advance hereunder were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and Letter of Credit Exposure owed to, all
non-defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit borrowing owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

79

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any Revolving Facility
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the Letter of Credit Exposure of Letters
of Credit for which it has provided cash collateral.

 

(C)     With respect to any Revolving Facility Commitment Fee or Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each non-defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swing Line
Loans that has been reallocated to such non-defaulting Lender pursuant to clause
(iv) below, (y) pay to each LC Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such LC Issuer’s or Swing Line Lender’s fronting exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the non-defaulting Lenders in accordance
with their respective Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the Percentage of the aggregate outstanding principal amount of the
Revolving Facility of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Facility Commitment Amount. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-defaulting Lender as a result of such
non-defaulting Lender’s increased exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swing Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Line Loans in an amount equal to the
Defaulting Lender’s Percentage of Swing Line Outstandings and (y) second, cash
collateralize the Defaulting Lender’s Percentage of the Letter of Credit
Exposure.

 

80

--------------------------------------------------------------------------------

 

 

(b)     Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
each Swing Line Lender and LC Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions specified therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)     New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no fronting exposure after giving
effect to such Swing Line Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Letter of Credit Exposure after giving effect thereto.

 

10.18     Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower, that at least one of the following is and will be true:

 

(i)      such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
(hereinafter defined) in connection with such Lender’s Loan advances or Loan
commitments hereunder,

 

(ii)     the transaction exemption set forth in one or more PTEs (hereinafter
defined), such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of such Lender’s Loan advances, Loan
commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform such
Lender’s Loan advances, Loan commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of such Lender’s Loan
advances, Loan commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of such Lender’s Loan advances, Loan
commitments and this Agreement, or

 

81

--------------------------------------------------------------------------------

 

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
Guarantor, that none of the Administrative Agent or Lead Arrangers nor any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Loan commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

(c)     The Administrative Agent and Lead Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to Loan advances, Loan
commitments and this Agreement, (ii) may recognize a gain if it extended Loan
advances or Loan commitments for an amount less than the amount being paid for
an interest in the Loan advances or the Loan commitments by such Lender or (iii)
may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

(d)     For purposes hereof, the term (i) “Benefit Plan” means any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan” and (ii) “PTE” means a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time.

 

82

--------------------------------------------------------------------------------

 

 

ARTICLE 11
CERTAIN ADDITIONAL RIGHTS AND
OBLIGATIONS REGARDING THE COLLATERAL

 

11.1     Power of Attorney. Each Borrower, on its own behalf and for and on
behalf of each other ICF Entity, hereby reaffirms its irrevocable appointment of
the Administrative Agent, as its agent and attorney-in-fact, with power of
substitution, having full power and authority, in its own name, in the name of
any Lender(s), in the name of any ICF Entity or otherwise (but at the cost and
expense of the Borrowers and without notice to any ICF Entity), to (a) upon an
Event of Default, notify Account Debtors obligated on any of the Receivables to
make payments thereon directly to the lockbox referenced in Section 11.2 of this
Agreement, and to take control of the cash and non-cash proceeds of any such
Receivables, which right the Administrative Agent may exercise at any time
whether or not an Event of Default shall have occurred and be continuing
hereunder or was theretofore making collections thereon; (b) upon an Event of
Default, compromise, extend or renew any of the Collateral constituting
Receivables or deal with any of the Collateral as the Administrative Agent may
deem advisable; (c) upon an Event of Default, release its interest in, make
exchanges or substitutions for and/or surrender, all or any part of any
Borrower's or Guarantor’s interest in all or any part of the Collateral; (d)
upon an Event of Default, remove from any ICF Entity’s place(s) of business all
books, records, ledger sheets, correspondence, invoices and documents relating
to or evidencing any of the Collateral, or without cost or expense to the
Administrative Agent, make such use of any ICF Entity's place(s) of business as
may be reasonably necessary to administer, control and/or collect the
Collateral; (e) upon an Event of Default, repair, alter or supply goods, if any,
necessary to fulfill in whole or in part the purchase order of any Account
Debtor; (f) demand, collect receipt for and upon an Event of Default, give
renewals, extensions, discharges and releases of all or any part of the
Collateral; (g) upon an Event of Default, institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, all or any part
of the Collateral; (h) upon an Event of Default, settle, renew, extend,
compromise, compound, exchange or adjust claims with respect to all or any part
of the Collateral or any legal proceedings brought with respect thereto; and (i)
upon an Event of Default, receive and open all mail addressed to any ICF Entity
(other than mail sent to the Lockbox which may be received and opened in the
ordinary course of Lockbox procedures irrespective of whether any Event of
Default has occurred), and if an Event of Default exists hereunder, notify the
Post Office authorities to change the address for the delivery of mail to any
ICF Entity to such address as the Administrative Agent may designate; it being
understood that the rights granted to the Administrative Agent in this clause
(i), which are operative on the occurrence of an Event of Default, shall not in
any way limit or impair the other rights provided to the Administrative Agent
and/or Lenders in this Agreement or any other Loan Document, including, without
limitation, their rights with respect to the Collateral Account and the
below-referenced lockbox. Furthermore, each Borrower, on its own behalf and for
and on behalf of each other ICF Entity, hereby reaffirms its irrevocable
appointment of the Administrative Agent, as its agent and attorney-in-fact, with
power of substitution, having full power and authority, in its own name, in the
name of any Lender(s), in the name of any Borrower or otherwise (but at the cost
and expense of the Borrowers and without notice to any Borrower) and regardless
of whether an Event of Default has occurred or any act, event or condition which
with notice or the lapse of time, or both, would constitute an Event of Default
has occurred, to (i) file financing statements and continuation statements
covering the Collateral; (ii) charge against any banking account of any ICF
Entity any item of payment credited to any ICF Entity’s account which is
dishonored by the drawee or maker thereof; and/or (iii) endorse the name of any
ICF Entity upon any items of payment relating to the Collateral or upon any
proof of claim in bankruptcy against any Account Debtor.

 

11.2     Lockbox. Following the occurrence of an Event of Default, each
Borrower, on its own behalf and for and on behalf of each other ICF Entity,
hereby authorizes the Administrative Agent to receive and collect any amount or
amounts due or to become due on account of any Receivables and, at its
discretion, to apply the same to the repayment of the Notes, and each Borrower
represents, warrants, acknowledges and agrees that, except where a Permitted
Foreign Bank Account is being used, it has established, or upon demand made by
the Administrative Agent after the occurrence and during the continuation of an
Event of Default, will establish and shall continually maintain on terms and
conditions satisfactory to the Administrative Agent in all respects, one or more
lockboxes (and, if required by the Administrative Agent, one or more blocked
accounts) for the collection of Receivables. Except as otherwise may be approved
by the Administrative Agent in writing, any checks or other remittances received
by any Borrower or Guarantor in payment of the Receivables shall be held in
trust by each Borrower or Guarantor for the Administrative Agent and the
Lenders.

 

11.3     Other Agreements. Except as may otherwise be expressly permitted by the
terms of this Agreement, and without limiting any other restrictions or
provisions of this Agreement, each Borrower, on its own behalf and for and on
behalf of each other ICF Entity, will (a) on demand, subject to any
confidentiality and secrecy requirements imposed by any Government agency, make
available in form reasonably acceptable to the Administrative Agent, shipping
documents and delivery receipts evidencing the shipment of goods which gave rise
to the sale or lease of inventory or of an account, contract right or chattel
paper, completion certificates or other proof of the satisfactory performance of
services which gave rise to the sale or lease of inventory or of an account,
contract right or chattel paper, and each Borrower's copy of any written
contract or order from which a sale or lease of inventory, an account, contract
right or chattel paper arose; and (b) when requested, advise the Administrative
Agent when an Account Debtor returns or refuses to retain any goods, the sale or
lease of which gave rise to an account, contract right or chattel paper, and of
any delay in delivery or performance, or claims made in regard to any sale or
lease of inventory, account, contract right or chattel paper. Upon reasonable
notice, all such records will be available for examination by authorized agents
of the Administrative Agent.

 

83

--------------------------------------------------------------------------------

 

 

It is expressly understood and agreed, however, that the Administrative Agent
shall not be required or obligated in any manner to make any inquiries as to the
nature or sufficiency of any payment received by it or to present or file any
claims or take any other action to collect or enforce a payment of any amounts
which may have been assigned to the Administrative Agent or to which the
Administrative Agent or the Lenders may be entitled hereunder at any time or
times.

 

ARTICLE 12
MISCELLANEOUS

 

12.1     Remedies Cumulative. Each right, power and remedy of the Administrative
Agent or Lenders provided for in this Agreement or in any other Loan Document or
now or hereafter existing at law or in equity, by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Agreement or in any other Loan Document, or now
or hereafter existing at law or in equity, by statute or otherwise, and the
exercise or beginning of the exercise by the Administrative Agent or any Lender
of any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by the Administrative Agent or any such Lender of
any or all such other rights, powers or remedies.

 

12.2     Waiver. Time is of the essence of this Agreement. No failure or delay
by the Administrative Agent or any Lender to insist upon the strict performance
of any term, condition, covenant or agreement set forth in this Agreement or any
other Loan Document, or to exercise any right, power or remedy consequent upon a
breach thereof, shall constitute a waiver of such term, condition, covenant or
agreement or of any such breach, or preclude the Administrative Agent or any
Lender from exercising any such right, power or remedy at any later time or
times. By accepting payment after the due date of any of the Obligations,
neither the Lenders nor the Administrative Agent shall be deemed to have waived
either the right to require prompt payment when due of all other Obligations, or
the right to declare a default for failure to make payment of any such other
Obligations.

 

12.3     Notices. Notices to either party shall be in writing and shall be
delivered personally or by first-class mail or nationally-recognized overnight
delivery service addressed to the parties at the addresses set forth below or
otherwise designated in writing:

 

If to the Borrowers:

ICF Consulting Group, Inc.

9300 Lee Highway

Fairfax, Virginia 22031

Attn: General Counsel

      and      

Attention: Ms. Susan Wolf

Fax:          (703) 934-3915

Email:      Susan.Wolf@icf.com

      and      

Attention: Mr. Hemant Bakshi

Fax:      

Email:     Hemant.bakshi@icf.com

 

84

--------------------------------------------------------------------------------

 

 

with a copy of all notices   to the Borrowers to:

Squire Patton Boggs (US) L.L.P.

2550 M Street, NW

Washington, DC 20037

Attn:      Kirk D. Beckhorn, Esq.

Fax:       (202) 457-6316

Email:    kirk.beckhorn@squirepb.com

    If to the Lenders: To the address provided to the Borrowers and/or the
Administrative Agent in writing     If to the Administrative Agent:

PNC Bank, National Association

1750 Tysons Boulevard

Suite 300

McLean, Virginia 22102

Attention:  Mr. Steven Day

Fax:           (703) 442-2335

Email:        steven.day@pnc.com

   

with a copy of all

notices to any Lender

or the Administrative Agent to:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

500 First Avenue

Pittsburgh, PA 15219

Attention: Agency Services

Fax: (412) 762-8672

    and           

PNC Bank, National Association

PNC Place 800 17th Street NW

Washington, DC 20006

Attention: Mr. Eric Williams

Email: eric.h.williams@pnc.com

    and           

Potomac Law Group, PLLC

3204 Tower Oaks Boulevard

Suite 100

Rockville, Maryland 20852

Attention:  Matthew S. Bergman, Esq.

Fax:           (301) 798-9219

Email:        mbergman@potomaclaw.com

 

 

Any notice or other communication hereunder will be deemed given and effective
(a) when actually received, in the case of hand delivery or nationally
recognized overnight delivery service, (b) three (3) Business days after such
notice or communication is deposited in the United States mail or with such
courier, in the case of first class mail or overnight delivery, or (c) when
completely sent and received, as evidenced by a transmission report from
sender's facsimile machine, in the case of facsimile transmission.

 

Notices and other communications hereunder may also be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to the Administrative Agent pursuant to
Articles 1 or 2 of this Agreement, except as permitted in Section 1.4(a) of this
Agreement. The Administrative Agent, the Lenders or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. The parties acknowledge and agree that no notice of the
occurrence of a default or Event of Default shall be sent by e-mail.

 

85

--------------------------------------------------------------------------------

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail ("e-mail") address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent (and
received, if the acknowledgment contemplated above has been obtained) at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

12.4     Entire Agreement; Amendment and Restatement. This Agreement and the
other Loan Documents constitute the entire agreement of the parties with respect
to the Loan and supersede all prior agreements and understandings; it being
expressly understood and agreed that this Agreement is a complete amendment and
restatement of the Existing Loan Agreement, the terms and conditions of which
have been superseded and replaced in their entirety by the terms and provisions
of this Agreement. The parties hereto agree that this Agreement is given as a
continuation, modification and extension of the Existing Loan Agreement and
shall not constitute a novation of the Existing Loan Agreement. This Agreement
and the other Loan Documents shall continue in full force and effect for so long
as the Borrowers shall be indebted hereunder or under the Notes, and thereafter
until the Lenders shall have actually received written notice of the termination
hereof from the Borrowers and all Obligations incurred or contracted before
receipt of such notice shall have been fully paid, and all commitments to lend
or issue Letters of Credit have terminated.

 

12.5     Relationship of the Parties. This Agreement provides for the extension
of financial accommodations by each Lender, in its capacity as lender, to the
Borrowers, in their capacity as borrowers, and for the payment of interest and
repayment of the Obligations by the Borrowers. Certain provisions herein, such
as those relating to compliance with the financial covenants, delivery to the
Administrative Agent of financial statements, and compliance with other
affirmative and negative covenants are for the benefit of the Administrative
Agent and the Lenders to protect the Administrative Agent's and the Lenders'
interests in assuring repayment of the Obligations. Nothing contained in this
Agreement shall be construed as permitting or obligating the Lenders or
Administrative Agent to act as a financial or business advisor or consultant to
any Borrower, as permitting or obligating the Lenders or Administrative Agent to
control any Borrower or to conduct any Borrower's operations, as creating any
fiduciary obligation on the part of any Lender or the Administrative Agent to
any Borrower, or as creating any joint venture, agency or other relationship
between the parties other than as explicitly and specifically stated in this
Agreement. Each Borrower acknowledges that it has had the opportunity to obtain
the advice of experienced counsel of its own choosing in connection with the
negotiation and execution of this Agreement and to obtain the advice of such
counsel with respect to all matters contained herein, including, without
limitation, the provision in this Agreement for waiver of trial by jury. Each
Borrower further acknowledges that it is experienced with respect to financial
and credit matters and has made its own independent decision to request the
Obligations and execute and deliver this Agreement.

 

12.6     Waiver of Jury Trial and Certain Damages. Each Borrower (on its own
behalf and for and on behalf of each other ICF Entity), the Administrative Agent
and each Lender hereby (a) covenants and agrees not to elect a trial by jury of
any issue triable by a jury, and (b) waives any right to trial by jury and any
right to claim consequential, punitive, incidental or special damages fully to
the extent that any such right shall now or hereafter exist. This waiver of
right to trial by jury and right to claim consequential, punitive, incidental or
special damages is separately given by each Borrower (on its own behalf and for
and on behalf of each other ICF Entity), the Administrative Agent and each
Lender, knowingly and voluntarily, and this waiver is intended to encompass
individually each instance and each issue as to which the right to a jury trial
or the right to claim consequential, punitive, incidental or special damages
would otherwise accrue. The Borrowers, the Administrative Agent and the Lenders
are hereby authorized and requested to submit this Agreement to any court having
jurisdiction over the subject matter and the parties hereto, so as to serve as
conclusive evidence of each herein contained waiver of the right to jury trial
and right to claim consequential, punitive, incidental or special damages.
Further, each Borrower (on its own behalf and for and on behalf of each other
ICF Entity) hereby certifies that no representative or agent of the
Administrative Agent or any Lender (including the Administrative Agent's
counsel) has represented, expressly or otherwise, to the undersigned that the
Administrative Agent or Lenders will not seek to enforce this provision waiving
the right to a trial by jury or any right to claim consequential, punitive,
incidental or special damages.

 

86

--------------------------------------------------------------------------------

 

 

12.7     Submission to Jurisdiction; Service of Process; Venue. Any judicial
proceeding brought against any Borrower or ICF Entity with respect to this
Agreement or any other Loan Document may be brought in any court of competent
jurisdiction in the Commonwealth of Virginia, and by execution and delivery of
this Agreement, each Borrower (on its own behalf and for and on behalf of each
other ICF Entity) accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
court, and irrevocably agrees to be bound by any judgment rendered by such court
in connection with this Agreement. Each Borrower (on its own behalf and for and
on behalf of each other ICF Entity) irrevocably designates and appoints the
General Counsel of the Primary Operating Company, whose address is c/o ICF
Consulting Group, Inc., 9300 Lee Highway, Fairfax, Virginia 22031, as its agent
to receive on its behalf service of all process in any such proceeding in any
court in the Commonwealth of Virginia, such service being hereby acknowledged by
each Borrower (on its own behalf and for and on behalf of each other ICF Entity)
to be effective and binding on it in every respect. A copy of any such process
so served shall be mailed by registered or certified mail to the Borrowers at
the address to which notices are to be addressed in accordance with this
Agreement, except that any failure to mail such copy shall not affect the
validity of service of process. The Borrowers shall at all times maintain (and
shall cause each other ICF Entity to maintain) an agent for service of process
pursuant to this provision. If any Borrower or other ICF Entity fails to appoint
such an agent, or if such agent refuses to accept service, such Borrower hereby
agrees that service upon it by mail shall constitute sufficient notice. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of the Administrative Agent or the Lenders to bring
proceedings against any Borrower or other ICF Entity in the courts of any other
jurisdiction.

 

12.8     Changes in Capital Requirements; Increased Costs.

 

(a)     If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other governmental authority
affects or would affect the amount of capital or liquidity required or expected
to be maintained by the Administrative Agent or any Lender, or person
controlling the Administrative Agent or any Lender, and the Administrative Agent
or such Lender determines (in its sole and absolute discretion) that the rate of
return on its, or such controlling person's capital or liquidity as a
consequence of its commitments or the loans made by the Administrative Agent or
such Lender is reduced to a level below that which the Administrative Agent,
such Lender or such controlling person could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by the Administrative Agent or such Lender to the Borrowers, the
Borrowers shall immediately pay directly to the Administrative Agent, for its
own account or for the account of such Lender (as the case may be), additional
amounts sufficient to compensate the Administrative Agent, such Lender or such
controlling person for such reduction in rate of return. A statement of the
Administrative Agent as to any such additional amount or amounts (including
calculations thereof in reasonable detail) shall, in the absence of manifest
error, be conclusive and binding on the Borrowers. In determining such amount,
the Administrative Agent and each Lender may use any method of averaging and
attribution that it (in its sole and absolute discretion) shall deem applicable;
or

 

(b)     except as otherwise set forth in Exhibit 3 attached hereto with respect
to increased costs incurred in connection with LIBOR Rate Loans, if any change
in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender or the LC Issuer;

 

87

--------------------------------------------------------------------------------

 

 

(ii)      impose on any Lender or the LC Issuer any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; or

 

(iii)     subject any Lender to any Taxes (other than franchise taxes, branch
profits taxes and taxes imposed on or measured by such Lender's net income or
receipts and any Taxes to which Section 12.19 applies, including U.S. federal
withholding Taxes imposed under FATCA) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or the LC Issuer of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the LC Issuer
(whether of principal, interest or otherwise), then the Borrowers shall, within
fifteen (15) days of written demand therefor, pay to such Lender or the LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the LC Issuer, as the case may be, for such additional costs
incurred or reduction suffered; provided that such Lender or the LC Issuer shall
have made written demand on the Borrowers therefor (with a concurrent copy sent
to the Administrative Agent) within nine (9) months of the date on which such
Lender or the LC Issuer shall have suffered or incurred the increased costs or
reduction in the rate of return or amounts received, accompanied by reasonably
satisfactory evidence thereof.

 

For purposes of this Section 12.8, any request, rule, regulation, guideline,
interpretation or directive (whether or not having the force of law) hereafter
enacted, adopted, issued, promulgated or implemented under or in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall also constitute a change
in law.

 

12.9     Other Agents, Arrangers, Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
"syndication agent", "documentation agent", "co-agent", "book manager", "book
running manager", "lead manager", "arranger", "lead arranger" or "co-arranger"
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

12.10     Modification and Waiver. Subject to Section 10.3 of this Agreement,
neither this Agreement nor any term, condition, covenant or agreement hereof may
be changed, waived, discharged or terminated orally, but that may be
accomplished only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought. The
Administrative Agent may sign on behalf of the Required Lenders or Lenders any
document, instrument or agreement, including without limitation, any amendment,
modification, consent or waiver if then authorized to do so by the Required
Lenders or all Lenders (as the case may be), which shall be binding on the
Required Lenders or all Lenders accordingly.

 

12.11     Transferability.

 

(a)     No Borrower or Guarantor shall assign any of its rights, interests or
Obligations under this Agreement or any other Loan Document.

 

88

--------------------------------------------------------------------------------

 

 

(b)     No Lender shall assign its interests under this Agreement or any other
Loan Document to any Person, without the prior written consent of both the
Administrative Agent and the Borrowers; provided that (i) the Borrowers' consent
shall not be required for assignments from one Lender to another Lender or to
its affiliates or at any time during which an Event of Default shall have
occurred and be continuing; and (ii) the Borrowers shall be deemed to have
consented to an assignment unless the Borrowers shall have objected thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof. Subject to obtaining such consent (as required),
any Lender may assign its interest, in the ordinary course of its commercial
banking business, at any time under this Agreement and the other Loan Documents,
provided that (A) the purchaser of any such interest is an Eligible Assignee;
(B) prior written notice of such sale or assignment, which notice must identify
the name, address and contact person of the Eligible Assignee, shall have been
issued by such transferring Lender to the Administrative Agent and the
Borrowers; (C) the Dollar Equivalent of the Percentage of the transferring
Lender being assigned equals or exceeds Ten Million and No/100 Dollars
($10,000,000.00); (D) the Administrative Agent shall have received a duly
executed Assignment and Acceptance Agreement, in the form attached as Exhibit 8
to this Agreement; and (E) if the proposed assignee of the transferring Lender
is not an Affiliate of the transferring Lender or another Lender hereunder, an
assignment fee in the amount of Three Thousand Five Hundred and No/100 Dollars
($3,500.00) shall have been paid to the Administrative Agent to reimburse the
Administrative Agent for costs and expenses incurred in connection with the
assignment.

 

(c)     Subject to the acceptance and recording thereof by the Administrative
Agent, from and after the effective date specified in each Assignment and
Acceptance Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and shall, to the extent of the interest assigned by such Assignment
and Acceptance Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections  12.8, 12.19, and
12.20 of this Agreement and Exhibit 3 attached to this Agreement with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Note(s), the Borrowers (at their expense) shall execute and deliver a Note (or
Notes, as applicable) to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (e) below.

 

(d)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain a copy of each Assignment and Acceptance Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and their Percentage of, and principal amounts (and related
interest amounts) of the Loans, participations under Letters of Credit and other
amounts due hereunder, or owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding any notice to the contrary. The Register shall be
available for inspection by any Lender (with respect to any entry relating to
such Lender's Loans or Commitments) or the Borrowers at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)     Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than (A) any Borrower or any of any Borrower’s Affiliates or Subsidiaries, (B)
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder would constitute a Defaulting Lender or a Subsidiary
thereof, or (C) a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit thereof, a natural
Person)) (each, a "Participant") in all or a portion of such Lender's rights
and/or obligations under this Agreement (including all or a portion of its
Percentage of the Loans (including such Lender's participations in the Letters
of Credit and/or Swing Line Loans) owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents. In the event any Lender shall sell any such participation pursuant to
this Section 12.11(e), such Lender shall maintain a register of such
participation interests reflecting the beneficial owner of each such
participation interest, provided that such Lender shall only be required to
disclose the information contained in such register to the Administrative Agent
and the Borrowers when necessary to establish that the Loan reflected thereby is
in "registered form", as such term is defined for purposes of the Code.

 

89

--------------------------------------------------------------------------------

 

 

(f)     A Participant shall not be entitled to receive any greater payment
hereunder than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent (such consent not to be unreasonably withheld or delayed).

 

(g)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)     The words "execution," "signed," "signature," and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Record Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

12.12     Governing Law; Binding Effect. This Agreement and all disputes arising
therefrom shall be governed by the laws of the Commonwealth of Virginia (without
regard to conflict of laws principles) and shall be binding upon each Borrower
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

12.13     [Reserved].

 

12.14     Joint and Several Liability.   Each Borrower shall be jointly and
severally liable for the payment and performance of all obligations and
liabilities hereunder.

 

12.15    Materiality. Unless the context clearly indicates to the contrary,
determinations regarding the materiality of any act, event, condition or
circumstance shall be in the reasonable judgment of the Administrative Agent.

 

12.16     Reliance on the Administrative Agent. Each Borrower shall be entitled
to assume that any and all consents, approvals or notices issued or granted by
the Administrative Agent pursuant to the terms and provisions of this Agreement
were, to the extent necessary, authorized by the Required Lenders, all Lenders
under a particular facility or all of the Lenders, as applicable.

 

12.17     The Patriot Act. The Administrative Agent and the Lenders hereby
notify the Borrowers (on its own behalf and for and on behalf of each other ICF
Entity) that pursuant to the requirements of the Patriot Act, they are required
to obtain, verify and record information that identifies the ICF Entities, which
information includes the name and address of the ICF Entities and other
information that will allow the Administrative Agent and the Lenders to identify
the ICF Entities in accordance with the Patriot Act.

 

12.18     Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same document.
Each party hereto hereby agrees to be bound by its facsimile or PDF signature.

 

90

--------------------------------------------------------------------------------

 

 

12.19     Taxes. All payments by the Borrowers of principal of, and interest on,
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp or
franchise taxes, branch profits taxes and other taxes, fees, duties,
withholdings or other charges of any nature whatsoever imposed by any taxing
authority, but excluding franchise taxes and taxes imposed on or measured by the
Administrative Agent's and/or any Lender's net income or receipts (such
non-excluded items being called "Taxes"). In the event that any withholding or
deduction from any payment to be made by the Borrowers hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Borrowers will:

 

(a)     pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(b)     promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and

 

(c)     pay to the Administrative Agent, for its own account or for the account
of such Lender (as the case may be), such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Administrative
Agent, for its own account or for the account of such Lender (as the case may
be), will equal the full amount the Administrative Agent or such Lender (as
applicable) would have received had no such withholding or deduction been
required.

 

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
any Lender hereunder, the Administrative Agent or such Lender may pay such Taxes
and the Borrowers will promptly pay such additional amount (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by the Administrative Agent or such Lender (as the case may be) after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the Administrative Agent or such Lender (as the case may be)
would have received had such Taxes not been asserted.

 

If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrowers shall indemnify the
Administrative Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

 

This Section 12.19 shall not apply to, and the Borrowers shall not be required
to make any additional payment with respect to, U.S. federal withholding Taxes
imposed under FATCA.

 

Promptly upon receipt of written request, each Lender shall deliver to the
Borrowers and the Administrative Agent any information, document, or
certificate, properly completed and in a manner prescribed by law or reasonably
satisfactory to the Borrowers or the Administrative Agent, as the case may be,
in order to permit the Borrowers or the Administrative Agent to make a payment
under this Agreement or the Loan Documents without any withholding on account of
any Tax that might otherwise be required to be withheld under Applicable Law
(but only to the extent that exemption from withholding is permitted under
Applicable Law), and each Lender shall strictly comply with any disclosure or
information reporting requirements (including entering into an agreement with
the Internal Revenue Service) that are required to secure an exemption from any
United States withholding taxes relating to the Facilities.

 

91

--------------------------------------------------------------------------------

 

 

12.20     Indemnity.

 

(a)     Each Borrower, on its own behalf and on behalf of each other ICF Entity,
releases and shall indemnify, defend and hold harmless the Administrative Agent,
each Lender, each of their respective Affiliates, and each of their respective
directors, advisors, officers, employees and agents, of and from any claims,
demands, liabilities, obligations, judgments, injuries, losses, damages and
costs and expenses (including, without limitation, reasonable legal fees)
(collectively, "Losses") incurred by such indemnified party or asserted against
such indemnified party by any Person (including, without limitation, any ICF
Entity) resulting from (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its directors, officers, employees and agents only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the LC Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any ICF Entity, or any environmental liability related in any way to
any ICF Entity, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
ICF Entity, and regardless of whether any indemnified party is a party thereto;
provided that such indemnity shall not, as to any indemnified party, be
available to the extent that such Losses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such indemnified party or
(y) result from a claim brought by any ICF Entity against an indemnified party
for a material breach in bad faith of such indemnified party's obligations
hereunder or under any other Loan Document, if such ICF Entity has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(b)     Promptly after receipt by an indemnified party under subsection (a)
above of notice of the commencement of any action by a third party, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The failure to so notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation. The
indemnifying party cannot settle any action for which it has assumed the defense
without the indemnified party’s express written consent.

 

(c)     Each Borrower, on behalf of itself and each ICF Entity, hereby expressly
represents, warrants, covenants, acknowledges and agrees that it has no claim,
action, demand or other proceeding against the Administrative Agent (in its
capacity as successor administrative agent to Citizens Bank of Pennsylvania) in
connection with or a result of any claim that such ICF Entity may have against
Citizens Bank of Pennsylvania in its capacity as administrative agent under the
Existing Loan Agreement. The Administrative Agent shall have no responsibility
whatsoever for any actions taken or omitted by Citizens Bank of Pennsylvania as
administrative agent under the Existing Loan Agreement, and each ICF Entity
hereby releases the Administrative Agent from any and all such liability, if
any. Additionally, each Borrower hereby releases and shall indemnify, defend and
hold harmless the Administrative Agent against all Losses resulting from a claim
by a former lender (not a Lender party to this Agreement) under the Existing
Loan Agreement made against the Administrative Agent, as successor
administrative agent to Citizens Bank of Pennsylvania, for any actions taken or
omitted by the former administrative agent under the Existing Loan Agreement.

 

12.21     Time. Whenever the Borrowers shall be required to make any payment, or
perform any act, on a day which is not a Business Day, such payment may be made,
or such act may be performed, on the next succeeding Business Day. Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

 

92

--------------------------------------------------------------------------------

 

 

12.22     Publicity. The Borrowers, the Lenders and the Administrative Agent
hereby agree that the Borrowers, the Administrative Agent, the Lenders or any of
their affiliates may place "tombstone" advertisements (which may include any of
the ICF Entities’, the Lender's or the Administrative Agent's trade names or
corporate logos and a brief description of the transaction) in publications or
other media of their choice (including without limitation "e-tombstones"
published or otherwise circulated in electronic form and related hyperlinks to
the Borrower's website) at its own expense.  In addition, information that is
publicly available about the transaction may be publicized by way of disclosure
to market data collectors and similar service providers to the financing
community. Any other publicity of the transaction by the Lenders or the
Administrative Agent shall require the prior written consent of the Borrowers,
such consent not to be unreasonably withheld, delayed or conditioned.

 

12.23     Electronic Execution of Loan Documents. The words "execution",
"signed", "signature" and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including, without limitation, the Electronic Signatures in
Global and National Commerce Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

 

12.24     Internet Transmittal of Information.

 

(a)     General.

 

(i)     Each Borrower shall, and shall cause each other ICF Entity to, be solely
responsible for establishing and maintaining at its expense proper computer,
internet and other requirements necessary to electronically transmit to the
Administrative Agent and the Lenders any Required Information. All computer,
internet and other requirements must conform to standards as may be reasonably
established from time to time by the Administrative Agent. The Administrative
Agent shall not be responsible for any failure, interruption or delay in the
performance of the internet; and any such failure, interruption or delay does
not excuse the Borrowers from otherwise providing timely Required Information to
the Administrative Agent or any Lender hereunder.

 

(ii)     By agreeing to transmit electronically Required Information via the
internet in an unsecured and unencrypted form, each Borrower, on its own behalf
and on behalf of each other ICF Entity, assumes that the electronic transmission
of the Required Information could be obtained or accessed by unauthorized third
parties. Neither the Administrative Agent nor any Lender assumes liability for
the unauthorized or inadvertent access, use or disclosure of Required
Information should such disclosure occur by error in transmission by any ICF
Entity or reply thereto by the Administrative Agent or any Lender or otherwise.

 

(iii)     Each Borrower, on its own behalf and on behalf of each other ICF
Entity, acknowledges that all Required Information reported to the
Administrative Agent and the Lenders via the internet is for business/commercial
purposes and not for personal family or household purposes.

 

(b)     Security.

 

(i)     Each Borrower, on its own behalf and on behalf of each other ICF Entity,
acknowledges, consents, and agrees that the Administrative Agent and the Lenders
do not and will not maintain security procedures to insure that the Required
Information at the time of transmission to the Administrative Agent or the
Lenders shall be secure, or otherwise secure from unauthorized access or
misappropriation and use of such Required Information by unauthorized third
parties via the internet; it being expressly understood and agreed by each
Borrower, on its own behalf and on behalf of each other ICF Entity, that by
execution hereof, it expressly assumes such risk and will hold harmless and
indemnify the Administrative Agent and the Lenders from any claim or expense
associated therewith, including any such claim or expense arising as a result of
the Administrative Agent's or any Lender's internet responsive reply to such
Required Information misappropriated and used by unauthorized parties, except to
the extent that such claim or expense is the result of the gross negligence, bad
faith or willful misconduct of the Administrative Agent or such Lender, as
finally determined by a court of competent jurisdiction.

 

93

--------------------------------------------------------------------------------

 

 

(ii)     Each Borrower, on its own behalf and on behalf of each other ICF
Entity, agrees that the Administrative Agent or any Lender may send to the ICF
Entities electronically via the internet communications concerning or required
by this Agreement and the other Loan Documents. The Borrowers' internet address
for this purpose (which shall be the same for the other ICF Entities) shall be
as set forth in Section 12.3 of this Agreement. Each Borrower further agrees
that neither the Administrative Agent nor any Lender will be liable in any way
in the event that properly addressed information is intercepted, appropriated or
utilized by unauthorized Persons either in transmission or at each Borrower's
place of business.

 

(iii)     Any of the Administrative Agent, any Borrower or any Lender shall be
authorized to change its internet address for purposes of this Agreement,
provided such change shall be communicated in writing and acknowledged in
writing by the other party hereto as an amendment to this Agreement.

 

(c)     Electronic Record/Reporting to the Administrative Agent and the Lenders.
The Borrowers, on their own behalf and on behalf of each other ICF Entity, may
provide to the Administrative Agent and the Lenders Required Information by
means of the internet. The Administrative Agent and the Lenders reserve the
right to refuse such Required Information or amend such information per the
terms and conditions described herein or require in hard copy all or any part of
any Required Information electronically provided, but any such refusal shall not
affect the status of any refused information as having been received by the
Administrative Agent or any Lender. With each submission of information to the
Administrative Agent or any Lender by the internet, each Borrower certifies, on
its own behalf and on behalf of each other ICF Entity, that such information
provided is true, correct and complete as represented. An electronic record of
the Required Information shall be maintained in the form submitted by each
Borrower and shall be admissible in any court of law or other proceeding, legal
or administrative, as evidence thereof without further need or requirement for
authentication, together with any amendment of such Required Information
performed by the Administrative Agent or such Lender pursuant to the terms and
conditions hereof.

 

(d)     Electronic Signature. Required Information provided to the
Administrative Agent and the Lenders by means of the internet will require an
electronic signature in a format reasonably acceptable to the Administrative
Agent. Notwithstanding the foregoing, any Required Information submitted
electronically to the Administrative Agent or the Lenders shall not be denied
legal effect or enforceability because it is in electronic form or does not
contain an electronic signature.

 

(e)     Internet Availability and Confidentiality.

 

(i)     The Administrative Agent, each Lender and each Borrower shall endeavor
to maintain its internet system available to each other. Should the system be
unavailable from time to time, neither the Administrative Agent or any Lender
nor any Borrower will have any responsibility to the other for such downtime;
and the Administrative Agent, each Lender and each Borrower will report each to
the other any apparent malfunction of the system immediately to the other;
provided, however, system unavailability does not excuse any Borrower from
timely reporting the Required Information to the Administrative Agent or the
Lenders as required by the Loan Documents.

 

(ii)     The internet is an unencrypted, unsecure link between the
Administrative Agent, the Lenders and the Borrowers. All information exchanged
by means of the internet is unsecure and will not be encrypted. The
Administrative Agent and each Lender agrees that they will take all reasonable
steps to maintain the confidentiality of the Required Information received from
any Borrower; however, neither the Administrative Agent nor such Lender assumes
responsibility for inadvertent disclosure or unauthorized or fraudulent use or
access by third parties at the time of and following transmission to the
Administrative Agent or such Lender.

 

94

--------------------------------------------------------------------------------

 

 

(f)     Electronic Reporting. The Borrowers, on their own behalf and on behalf
of each other ICF Entity, the Administrative Agent and the Lenders agree that
the electronic reporting of certain information authorized herein shall
constitute an agreement under the Uniform Electronic Transfer Act (the
"Electronic Transfer Act"), in effect in the Commonwealth of Virginia; and any
dispute or controversy relating to such reporting shall be interpreted in
accordance with the provisions of the Electronic Transfer Act. With respect to
such reporting, the Borrowers, on their own behalf and on behalf of each other
ICF Entity, acknowledge that neither the Administrative Agent nor any Lender
shall be responsible for (i) any failure, interruption or delay in the
performance of the internet; (ii) any unauthorized, inadvertent or fraudulent
access, use or disclosure to third parties of such information should it occur
by error of transmission of the ICF Entities or reply thereto by the
Administrative Agent or any Lender or otherwise; or (iii) the Administrative
Agent's or any Lender's failure to maintain security measures at the time of
transmission or reply thereto to prevent unauthorized access, misappropriation
and use of such information by third parties, except to the extent such failure
arises out of the Administrative Agent's or any Lender's gross negligence, bad
faith or willful misconduct, as finally determined by a court of competent
jurisdiction. The Borrowers, on their own behalf and on behalf of each other ICF
Entity, expressly assume the risk of unauthorized access, use or
misappropriation by third parties of such information transmitted to the
Administrative Agent and the Lenders via the internet and will hold harmless and
indemnify the Administrative Agent and the Lenders from any claim or expense,
including, without limitation, reasonable and documented attorneys' fees,
associated therewith, except to the extent such claim or expense is the result
of the gross negligence, bad faith or willful misconduct of the Administrative
Agent or such Lender, as finally determined by a court of competent jurisdiction

 

12.25     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to an ICF Entity and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the ICF Entities.

 

(a)     For purposes of this Section, "Information" means all information
received from the Borrowers or any other ICF Entity relating to the Borrowers or
any other ICF Entity or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrowers or any
other ICF Entity, provided that, in the case of information received from the
Borrowers or any other ICF Entity after the Closing Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrowers or any other ICF Entity, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

 

95

--------------------------------------------------------------------------------

 

 

12.26     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising here under which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any the applicable
Resolution Authority.

 

12.27     Acknowledgement Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
Commonwealth of Virginia and/or of the United States or any other state of the
United States): (a) In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)     As used in this Section 12.27, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

96

--------------------------------------------------------------------------------

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Remainder of Page Intentionally Left Blank]

 

 

97

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered as of
the date and year first above written.

 

 

BORROWERS:

 

ICF INTERNATIONAL, INC., a Delaware corporation

 

 

 

By:                                                         

      Name:

      Title:  

 

 

 

ICF CONSULTING GROUP, INC., a Delaware corporation

 

 

By:                                                         

      Name:  

      Title:  

 

 

 

(Signature page to Fifth Amended and Restated Business Loan and Security
Agreement)

 

1

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender

and Lender, on behalf of itself and the other

Lender parties to this Agreement pursuant to

a Lender Authorization

 

By:                                                                 

Name:                                                            

Title:                                                              

 

 

 

(Signature page to Fifth Amended and Restated Business Loan and Security
Agreement)

 